Exhibit 10(i)




$2,000,000,000


THIRD AMENDED AND RESTATED CREDIT AGREEMENT
among
ARROW ELECTRONICS, INC.,
THE SUBSIDIARY BORROWERS
The Several Banks
from Time to Time Parties Hereto,


BNP PARIBAS,
BANK OF AMERICA, N.A.,
THE BANK OF NOVA SCOTIA,
MUFG BANK, LTD.,
ING BANK N.V., DUBLIN BRANCH,
MIZUHO BANK, LTD. AND
SUMITOMO MITSUI BANKING CORPORATION,
as Syndication Agents




and




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
__________
JPMORGAN CHASE BANK, N.A.,
BNP PARIBAS SECURITIES CORP.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF NOVA SCOTIA,
MUFG BANK, LTD.,
ING BANK N.V., DUBLIN BRANCH,
MIZUHO BANK, LTD. AND
SUMITOMO MITSUI BANKING CORPORATION
as Joint Lead Arrangers and Joint Bookrunners
Dated as of December 14, 2018
 





--------------------------------------------------------------------------------


 


Page
SECTION 1. DEFINITIONS
1

1.1 Defined Terms 1
1.2 Other Definitional Provisions 26
1.3 Accounting Determinations
26

SECTION 2. THE COMMITTED RATE LOANS 27
2.1 Committed Rate Loans 27
2.2 Procedure for Committed Rate Loan Borrowing 27
2.3 Repayment of Committed Rate Loans; Evidence of Debt
28

2.4 Termination or Reduction of Revolving Commitments
28

2.5 [reserved]
28

2.6 [reserved]
29

2.7 [reserved]
29

2.8 [reserved]
29

2.9 [reserved]
29

2.10 Revolving Commitment Increases
29

2.11 Refunding of Committed Rate Loans Denominated in Available Foreign
Currencies
30

2.12 Certain Borrowings of Committed Rate Loans and Refunding of Loans
32

2.13 Extension of Termination Date
32

SECTION 3. THE COMPETITIVE ADVANCE LOANS
33

3.1 Competitive Advance Loans
33

3.2 Procedure for Competitive Advance Loan Borrowing
34

3.3 Repayment of Competitive Advance Loans; Evidence of Debt
35

SECTION 4. THE SWING LINE LOANS
35

4.1 Swing Line Loans
35



-i-

--------------------------------------------------------------------------------

 


4.2 Procedure for Swing Line Borrowing
36

4.3 Repayment of Swing Line Loans; Evidence of Debt
36

4.4 Allocating Swing Line Loans; Swing Line Loan Participations
37

4.5 Replacement of Swing Line Banks
38

SECTION 5. THE LETTERS OF CREDIT
39

5.1 L/C Commitment
39

5.2 Procedure for Issuance of Letters of Credit under this Agreement
40

5.3 Fees, Commissions and Other Charges
40

5.4 L/C Participations
41

5.5 Reimbursement Obligation of the Specified Borrowers
41

5.6 Obligations Absolute
42

5.7 Letter of Credit Payments
42

5.8 Application
43

5.9 Replacement of Issuing Banks
43

SECTION 6. LOCAL CURRENCY FACILITIES
43

6.1 Terms of Local Currency Facilities
43

6.2 Reporting of Local Currency Outstandings
44

6.3 Refunding of Local Currency Loans
45

SECTION 7. [RESERVED]
46

SECTION 8. CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND LETTERS OF CREDIT
46

8.1 Facility Fee; Other Fees; Other Payments
46

8.2 Computation of Interest and Fees
47



-ii-    

--------------------------------------------------------------------------------

 


8.3 Pro Rata Treatment and Payments
47

8.4 Illegality
48

8.5 Requirements of Law
48

8.6 Taxes
50

8.7 Company’s Options upon Claims for Increased Costs and Taxes
53

8.8 Break Funding Payments
54

8.9 Determinations
55

8.10 Change of Lending Office
55

8.11 Company Controls on Exposure; Calculation of Exposure; Prepayment if
Exposure exceeds Revolving Commitments
55

8.12 Conversion and Continuation Options
56

8.13 Minimum Amounts of Tranches
57

8.14 Interest Rates and Interest Payment Dates
57

8.15 Inability to Determine Interest Rate
57

8.16 Optional Prepayments
59

8.17 Defaulting Banks
59

SECTION 9. REPRESENTATIONS AND WARRANTIES
62

9.1 Financial Condition
62

9.2 No Change
62

9.3 Corporate Existence; Compliance with Law
62

9.4 Corporate Power; Authorization; Enforceable Obligations
62

9.5 No Legal Bar
63

9.6 No Material Litigation
63

9.7 No Default
63



-iii-    

--------------------------------------------------------------------------------

 


9.8 Ownership of Property; Liens
63

9.9 Intellectual Property
63

9.10 Local Currency Facilities
63

9.11 Taxes
64

9.12 Federal Regulations
64

9.13 ERISA
64

9.14 Investment Company Act; Other Regulations
65

9.15 Subsidiaries
65

9.16 Accuracy and Completeness of Information
65

9.17 Purpose of Loans
65

9.18 Environmental Matters
65

9.19 Anti-Corruption Laws and Sanctions
66

9.20 EEA Financial Institutions
66

SECTION 10. CONDITIONS PRECEDENT
67

10.1 Conditions to Closing Date
67

10.2 Conditions to Each Extension of Credit
68

SECTION 11. AFFIRMATIVE COVENANTS
69

11.1 Financial Statements
69

11.2 Certificates; Other Information
70

11.3 Payment of Obligations
71

11.4 Conduct of Business and Maintenance of Existence
71

11.5 Maintenance of Property; Insurance
72

11.6 Inspection of Property; Books and Records; Discussions
72



-iv-    

--------------------------------------------------------------------------------

 


11.7 Notices
72

11.8 Environmental Laws
73

11.9 Additional Subsidiary Guarantees
73

11.10 Foreign Subsidiary Borrowers
73

SECTION 12. NEGATIVE COVENANTS
73

12.1 Financial Condition Covenants
74

12.2 Limitation on Indebtedness of Subsidiaries
74

12.3 Limitation on Liens
74

12.4 Limitation on Fundamental Changes
76

12.5 [Reserved]
76

12.6 Limitations on Acquisitions
76

12.7 Limitation on Restrictions on Subsidiary Distributions
77

SECTION 13. EVENTS OF DEFAULT
77

SECTION 14. THE ADMINISTRATIVE AGENT; THE SYNDICATION AGENTS; THE ARRANGERS
80

14.1 Appointment
80

14.2 Delegation of Duties
80

14.3 Exculpatory Provisions
80

14.4 Reliance by Administrative Agent
80

14.5 Notice of Default
81

14.6 Non-Reliance on Administrative Agent and Other Banks
81

14.7 Indemnification
81

14.8 Administrative Agent in Its Individual Capacity
82



-v-    

--------------------------------------------------------------------------------

 


14.9 Successor Administrative Agent
82

14.10 The Arrangers and Syndication Agents
83

14.11 Certain ERISA Matters
83

SECTION 15. MISCELLANEOUS
84

15.1 Amendments and Waivers
84

15.2 Notices
87

15.3 No Waiver; Cumulative Remedies
88

15.4 Survival of Representations and Warranties
89

15.5 Payment of Expenses
89

15.6 Successors and Assigns; Participations and Assignments
90

15.7 Adjustments; Set-off
93

15.8 Power of Attorney
93

15.9 Judgment
94

15.10 Counterparts
94

15.11 Severability
94

15.12 Integration
94

15.13 GOVERNING LAW
95

15.14 Submission To Jurisdiction; Waivers
95

15.15 Acknowledgements
95

15.16 WAIVERS OF JURY TRIAL
96

15.17 USA Patriot Act
96

15.18 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
96

15.19 Confidentiality
96



SCHEDULES


-vi-    

--------------------------------------------------------------------------------

 


I        - Banks and Commitments
II        - Subsidiary Borrowers
III        - Certain Information Concerning Swing Line Loans and Letters of
Credit
IV        - Administrative Schedule
1.1        - Existing Joint Ventures
9.10        - Outstanding Local Currency Loans
9.13        - Excluded ERISA Arrangements
9.15        - Subsidiary Guarantors as of the Closing Date
9.18        - Environmental Matters
12.2        - Existing Indebtedness
13(i)        - Disclosed Litigation


EXHIBITS
Exhibit A    -    Form of Joinder Agreement
Exhibit B    -    Form of Schedule Amendment
Exhibit C    -    Form of Local Currency Facility Addendum
Exhibit D    -    [Reserved]
Exhibit E     -     Form of Borrowing Certificate
Exhibit F-1    -    Form of Company Guarantee
Exhibit F-2    -    Form of Subsidiary Guarantee
Exhibit G-1     -    Form of Opinion of Milbank, Tweed, Hadley & McCloy
Exhibit G-2     -     Form of Opinion of General Counsel
Exhibit G-3    -    Form of Opinions Relating to Foreign Subsidiary Borrowers
Exhibit H     -     Form of Certificate Pursuant to Subsection 11.2
Exhibit I     -    Form of Assignment and Assumption
Exhibit J-1         Form of Extension Request
Exhibit J-2    -    Form of Continuation Notice
Exhibit K    -    Form of New Bank Supplement
Exhibit L    -    Form of Revolving Commitment Increase Supplement
Exhibit M    -    Form of Tax Certificates




-vii-    

--------------------------------------------------------------------------------










THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 14, 2018,
among:
(i)    ARROW ELECTRONICS, INC., a New York corporation (the “Company”);
(ii)    the SUBSIDIARY BORROWERS (as hereinafter defined);
(iii)    the several banks and other financial institutions from time to time
parties to this Agreement (the “Banks”); and
(iv)    JPMORGAN CHASE BANK, N.A., as administrative agent for the Banks
hereunder (in such capacity, the “Administrative Agent”).
W I T N E S S E T H :
WHEREAS, the Company has requested the Banks to make available a revolving
credit facility by amending and restating the Second Amended and Restated
Five-Year Credit Agreement of the Company, dated as of December 23, 2016, among
the Company, certain of its subsidiaries, certain financial institutions,
JPMorgan Chase Bank, N.A., as administrative agent, and others (as in effect on
the date hereof, the “Existing Credit Agreement”); and
WHEREAS, the Banks are willing to make such credit facility available upon and
subject to the terms and conditions hereafter set forth;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree that, effective as of the Closing
Date (as defined below), the Existing Credit Agreement shall be amended and
restated in its entirety as follows:
SECTION 1. DEFINITIONS
1.1     Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:
“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and
(c) the Adjusted Eurocurrency Rate for a one month Interest Period on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1%; provided that for the purpose of this definition, the Adjusted
Eurocurrency Rate for any day shall be based on the Eurocurrency Screen Rate (or
if the Eurocurrency Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the ABR due to a change in the Prime Rate, the NYFRB Rate or
the Adjusted Eurocurrency Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
Eurocurrency Rate, respectively. If the ABR is being used as an alternate rate
of interest pursuant to Section 8.15, then the ABR shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above. For the avoidance of doubt, if the ABR as determined pursuant to the
foregoing would be less than 1.00%, such rate shall be deemed to be 1.00% for
purposes of this Agreement.
“ABR Loans”: Loans denominated in Dollars the rate of interest applicable to
which is based upon the ABR.





--------------------------------------------------------------------------------

2


“Adjusted Eurocurrency Rate”: with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100th of 1%) equal to (a) the Eurocurrency Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
“Acceleration Date”: any date on which the Commitments shall have been
terminated and/or the Loans shall have been declared immediately due and payable
pursuant to Section 13.
“Additional Local Currencies”: Australian Dollars, Singapore Dollars, New Taiwan
Dollars, South Korean Won, Chinese Yuan, Brazilian Real, Malaysian Ringgit and
any other available and freely convertible non-Dollar currency selected by the
Company and approved by the Administrative Agent in the manner described in
subsection 15.1(b).
“Adjusted Consolidated EBITDA”: for any fiscal period, without duplication (a)
the Consolidated Net Income for such period, plus (b) to the extent deducted
from earnings in determining Consolidated Net Income for such period, the sum,
in each case for such period, of income taxes, interest expense, depreciation
expense, amortization expense, including amortization of any goodwill or other
intangibles, minus (c) to the extent included in determining Consolidated Net
Income for such period, non-cash equity earnings of unconsolidated Affiliates,
plus (d) to the extent excluded in determining Consolidated Net Income for such
period, cash distributions received by the Company from unconsolidated
Affiliates plus (e) to the extent deducted from earnings in determining
Consolidated Net Income for such period, the aggregate amount of all non-cash
compensation expense paid to directors, officers and employees plus (f) to the
extent deducted from earnings in determining Consolidated Net Income for such
period, non-cash charges due to impairments recorded in such period in
accordance with Financial Accounting Standards Board’s Statement of Financial
Accounting Standards No. 142, all as determined on a consolidated basis in
accordance with GAAP plus (or minus) (g) losses (or gains) related to the early
extinguishment of notes, bonds or other fixed income obligations plus (or minus)
(h) losses (or gains) due to integration or restructuring charges to the extent
disclosed in public filings; provided that in determining Adjusted Consolidated
EBITDA for any period of four consecutive fiscal quarters during which any
business is acquired by the Company, such Adjusted Consolidated EBITDA shall be
measured on a pro forma basis to include the consolidated EBITDA of the acquired
business (determined for such business in the manner Adjusted Consolidated
EBITDA is determined for the Company, as described above in this definition),
plus identifiable, board-approved and publicly announced acquisition-related
synergies which are expected to be realized over a twelve-month period following
such acquisition.
“Administrative Agent”: as defined in the preamble hereto.
“Administrative Schedule”: Schedule IV to this Agreement, which contains
interest rate definitions and administrative information in respect of each
Currency and each Type of Loan.
“Affected Bank”: any Bank affected by the events described in subsection 8.4,
8.5 or 8.6, as the case may be, but only for the period during which such Bank
shall be affected by such events.
“Affiliate”: as to any Person, (a) any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person or (b) any Person who is a director or officer
of the Company or any of its Subsidiaries. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to (i)
vote 10% or more of the securities having ordinary voting power for the election
of directors of such Person or (ii) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

3


“Agreement”: Third Amended and Restated Credit Agreement, as amended,
supplemented or otherwise modified from time to time.
“Agreement Currency”: as defined in subsection 15.9.
“Allocable Share”: as to any Assenting Bank at any time, a fraction, (a) with
respect to Revolving Commitments, the numerator of which shall be the Revolving
Commitment of such Assenting Bank then in effect and the denominator of which
shall be the aggregate of the Revolving Commitments of all Assenting Banks then
in effect and (b) with respect to Swing Line Commitments, the numerator of which
shall be the Swing Line Commitment of such Assenting Bank then in effect and the
denominator of which shall be the aggregate of the Swing Line Commitments of all
Assenting Banks then in effect.
“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Company, any Person that is an Affiliate of the Company under
clause (ii) of the definition of Affiliate, or its Subsidiaries from time to
time concerning or relating to bribery, money laundering or corruption.
“Applicable Margin”: for each Type of Loan for any day, the rate per annum
determined based upon the Rating in effect on such date by each of S&P, Moody’s
and Fitch set forth under the relevant column heading below opposite such
Rating:




Level
Rating
(S&P/Moody’s/Fitch)
Applicable Margin for Eurocurrency Loans
Applicable Margin for ABR Loans
I
Greater than or equal to
BBB+/Baa1/BBB+
1.000%
0.000%
II
BBB/Baa2/BBB
1.100%
0.100%
III
BBB-/Baa3/BBB-
1.175%
0.175%
IV
BB+/Ba1/BB+
1.375%
0.375%
V
Less than
BB+/Ba1/BB+
1.700%
0.700%




; provided that, if the Ratings from the rating agencies fall within different
Pricing Levels and (a) only two rating agencies provide a Rating, then (i) if
the ratings differ by one Pricing Level, the Pricing Level for the higher of
such Ratings shall apply, and (ii) if there is a split in Ratings of more than
one level, the Pricing Level that is one level lower than the Pricing Level of
the higher Rating shall apply, (b) if all three rating agencies provide a
Rating, then (i) if two of the Ratings are at the same Pricing Level, such
Pricing Level shall apply, (ii) if each of the Ratings fall within different
Pricing Levels and there is not a split in Ratings by more than two levels, the
Pricing Level of such Rating between the highest Rating and the lowest Rating
shall apply and (iii) if each of the Ratings fall within different Pricing
Levels and there is a split in the Ratings by more than two levels, the Pricing
Level that is one level below the highest of the three Ratings shall apply and
(c) if the Company does not have any Rating, Pricing Level V shall apply;
provided, further, that if only one rating agency provides a Rating, or if only
two rating agencies provide Ratings that are at the same Pricing Level, then
such Ratings shall apply.
“Application”: an application, in such form as the Issuing Bank may specify from
time to time, requesting the Issuing Bank to issue a Letter of Credit.
“Approved Fund”: as defined in subsection 15.6.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

4


“Arrangers”: JPMorgan Chase Bank, N.A., BNP Paribas Securities Corp., Merrill
Lynch, Pierce, Fenner & Smith, Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date hereof), The Bank of Nova Scotia, MUFG Bank, Ltd.
ING Bank N.V., Dublin Branch, Mizuho Bank, Ltd. and Sumitomo Mitsui Banking
Corporation, as joint lead arrangers and joint bookrunners.
“Arrow Note Documents”: the collective reference to the Indenture dated as of
January 15, 1997 between the Company and The Bank of New York Mellon (as
successor to Bank of Montreal Trust Company), as Trustee, all supplemental
indentures in respect thereof, and all notes issued thereunder and under any
such supplemental indenture, as any such document may be amended, restated,
supplemented or otherwise modified and in effect from time to time.
“Assenting Bank”: as defined in subsection 8.7(a).
“Assignee”: as defined in subsection 15.6(b).
“Assignment and Assumption”: each Assignment and Assumption, substantially in
the form of Exhibit I, executed and delivered pursuant to subsection 15.6(b).
“Available Foreign Currencies”: (i) with respect to Committed Rate Loans, Pounds
Sterling, euro, Hong Kong Dollars and Swedish Kroner, and any other currency
agreed upon by the Company, the Administrative Agent and all of the Banks, (ii)
with respect to Competitive Advance Loans, any currency agreed upon by the
Borrower of such Competitive Advance Loan and the Bank that makes such
Competitive Advance Loan and (iii) with respect to Letters of Credit, Pounds
Sterling and euro.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Parent”: with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a Subsidiary.
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue (i) of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, or (ii) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian,
custodian or other similar official by a Governmental Authority under or based
on the law of the country where such Person is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed, in any such case, where such ownership interest or action, does not
result in or provide


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

5


such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Banks”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Banks shall be deemed to
include any Conduit Bank.
“Beneficial Ownership Certification”: a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies, and (c) any
Person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
“Board”: the Board of Governors of the Federal Reserve System or any successor.
“Borrowers”: the collective reference to the Company, the Subsidiary Borrowers
and the Local Currency Borrowers.
“Borrowing”: (a) Committed Rate Loans made, converted or continued on the same
date, in the same currency and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Competitive Advance Loan or group of
Competitive Advance Loans made on the same date and as to which a single
Interest Period is in effect or (c) Swing Line Loans.
“Borrowing Date”: any Business Day on which the Company or any Subsidiary
Borrower requests the Banks to make Loans hereunder.
“Business”: as defined in subsection 9.18(b).
“Business Day”: (a) when such term is used in respect of any amount denominated
or to be denominated in (i) any Available Foreign Currency, a London Banking Day
which is also a day other than a Saturday or Sunday on which banks are open for
general banking business in (x) the city which is the principal financial center
of the country of issuance of such Available Foreign Currency, (y) in the case
of euros only, Frankfurt, Germany (or such other principal financial center as
the Administrative Agent may from time to time nominate for this purpose) and
(z) New York City and (ii) Dollars, a London Banking Day which is also a day
other than a Saturday or Sunday on which banks are open for general banking
business in New York City and (b) when such term is used for the purpose of
determining the date on which the Eurocurrency Rate is determined under this
Agreement for any Loan denominated in euro for any Interest Period therefor and
for purposes of determining the first and last day of any Interest Period,
references in this Agreement to Business Days shall be deemed to be references
to Target Operating Days.
“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

6


accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, options or rights to purchase any of the foregoing.
“Change in Control”: one or more of the following events:
(a)     less than a majority of the members of the Company’s board of directors
shall be persons who either (i) were serving as directors on the Closing Date or
(ii) were nominated as directors and/or approved by the vote of the majority of
the directors who are directors referred to in clause (i) above or this clause
(ii); or
(b)     a Person or group of Persons acting in concert (other than the direct or
indirect beneficial owners of the Capital Stock of the Company as of the Closing
Date) shall, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, have become the direct or indirect
beneficial owner (within the meaning of Rule 13d-3 under the Securities Exchange
Act of 1934, as amended from time to time) of securities of the Company
representing 40% or more of the combined voting power of the outstanding voting
securities for the election of directors or shall have the right to elect a
majority of the board of directors of the Company.
“Closing Date”: the date on which the conditions precedent set forth in
subsection 10.1 shall be satisfied.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Commercial Letter of Credit”: as defined in subsection 5.1(b).
“Committed Exposure”: as to any Bank, the sum of (a) the aggregate Dollar
Equivalent Amount of the principal amount of all outstanding Committed Rate
Loans and Local Currency Loans made by such Bank or its Local Currency Bank
affiliates, agencies or branches plus (b) such Bank’s Swing Line Exposure and
L/C Exposure.
“Committed Rate Loan”: as defined in subsection 2.1; a Committed Rate Loan
bearing interest based upon the ABR shall be a “Committed Rate ABR Loan”, and a
Committed Rate Loan bearing interest based upon a Eurocurrency Rate shall be a
“Committed Rate Eurocurrency Loan”.
“Commitment Period”: the period from and including the Closing Date to and
including the earlier of (i) the Termination Date and, (ii) such other date on
which the Commitments shall terminate as provided herein.
“Commitments”: the Revolving Commitments and the Swing Line Commitments.
“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

7


“Company”: as defined in the preamble hereto.
“Company Guarantee”: the guarantee of the Company, substantially in the form of
Exhibit F-1, as amended, supplemented or otherwise modified from time to time.
“Competitive Advance Loan”: as defined in subsection 3.1.
“Competitive Advance Loan Offer”: with respect to any Competitive Advance Loan
Request in any Currency, an offer from a Bank in respect of such Competitive
Advance Loan Request, containing the information in respect of such Competitive
Advance Loan Offer and delivered to the Person, in the manner and by the time
specified for a Competitive Advance Loan Offer in respect of such Currency in
the Administrative Schedule.
“Competitive Advance Loan Request”: with respect to any Competitive Advance Loan
in any Currency, a request from the Specified Borrower in respect of such Loan,
containing the information in respect of such Competitive Advance Loan and
delivered to the Person, in the manner and by the time specified for a
Competitive Advance Loan Request in respect of such Currency in the
Administrative Schedule.
“Conduit Bank”: any special purpose corporation organized and administered by
any Bank for the purpose of making Loans and funding L/C Participant obligations
otherwise required to be made or funded by such Bank and designated to the
Administrative Agent and the Company by such Bank in a written instrument;
provided, that the designation by any Bank of a Conduit Bank shall not relieve
the designating Bank of any of its obligations to fund a Loan or an L/C
Participant obligation under this Agreement if, for any reason, its Conduit Bank
fails to fund any such Loan or L/C Participant obligation, and the designating
Bank (and not the Conduit Bank) shall have the sole right and responsibility to
deliver all consents and waivers required or requested under this Agreement with
respect to its Conduit Bank, and provided, further, that no Conduit Bank shall
(a) be entitled to receive any greater amount pursuant to subsection 8.5, 8.6,
8.8, or 15.5 than the designating Bank would have been entitled to receive in
respect of the extensions of credit made by such Conduit Bank or (b) be deemed
to have any Commitment.
“Consolidated Cash Interest Expense”: for any period, (a) the amount which
would, in conformity with GAAP, be set forth opposite the caption “interest
expense” or any like caption on a consolidated income statement of the Company
and its Subsidiaries minus (b) the amount of non-cash interest (including
interest paid by the issuance of additional securities) included in such amount;
provided that in the case of any Permitted Receivables Securitization,
“Consolidated Cash Interest Expense” shall be adjusted to include (without
duplication) an amount equal to the interest (or other fees in the nature of
interest or discount) accrued and paid or payable in cash for such period by the
special purpose entity to the Receivable Financiers under such Permitted
Receivables Securitization.
“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Adjusted Consolidated EBITDA to (b) Consolidated Cash Interest Expense for such
period.
“Consolidated Leverage Ratio”: on any date, the ratio of (a) Consolidated Total
Debt on such date to (b) Adjusted Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date.
“Consolidated Net Income”: for any fiscal period, the consolidated net income
(or loss) of the Company and its Subsidiaries after excluding all unusual,
extraordinary and non-recurring gains


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

8


and after adding all unusual, extraordinary and non-recurring losses, in all
cases of the Company and its Subsidiaries determined on a consolidated basis
during the relevant period in accordance with GAAP.
“Consolidated Total Debt”: at the date of determination thereof, (i) all
Indebtedness of the Company and its Subsidiaries (excluding Indebtedness of the
Company owing to any of its Subsidiaries or Indebtedness of any Subsidiary of
the Company owing to the Company or any other Subsidiary of the Company), as
determined on a consolidated basis in accordance with GAAP plus (ii) without
duplication of amounts included in clause (i) above, an amount equal to the
aggregate unpaid amount of cash proceeds advanced by the Receivables Financiers
to the special purpose entity under any Permitted Receivables Securitization at
the date of determination.
“Continuation Notice”: as defined in subsection 2.13(a).
“Continuing Bank”: as defined in subsection 2.13(a).
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Converted Local Currency Loan”: as defined in subsection 6.3(b).
“Converted Specified Loan”: as defined in subsection 2.11(b).
“Credit Documents”: this Agreement, the Applications, the Subsidiary Guarantees,
the Company Guarantee and the Local Currency Facilities.
“Currencies”: the collective reference to Dollars and Foreign Currencies.
“Default”: any of the events specified in Section 13, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Defaulting Bank”: any Bank that (a) has failed, within two Business Days of the
date required to be funded or paid, to (i) fund any portion of its Loans, (ii)
fund any portion of its participations in Letters of Credit, Swing Line Loans or
Local Currency Loans or (iii) pay over to the Administrative Agent or any Bank
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Bank notifies the Administrative Agent in writing that
such failure is the result of such Bank’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular condition precedent, if any) has not been satisfied, (b) has notified
the Company, any other Borrower, any other Bank or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Bank’s good faith determination that a condition precedent (specifically
identified and including the particular condition precedent, if any) to funding
a Loan under this Agreement cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent or any other Bank,
acting in good faith, to provide a certification in writing from an authorized
officer of such Bank that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans under
this Agreement, provided that such Bank shall cease to be a Defaulting


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

9


Bank pursuant to this clause (c) upon receipt by such Bank or the Administrative
Agent, as applicable, of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has become the subject of a
Bankruptcy Event or a Bail-In Action.
“Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other disposition thereof; and the terms
“Dispose” and “Disposed of” shall have correlative meanings.
“Dollar Equivalent Amount”: with respect to (i) the amount of any Foreign
Currency or other currency (other than Dollars) on any date, the equivalent
amount in Dollars of such amount, as determined by the Administrative Agent
using the Exchange Rate and (ii) any amount in Dollars, such amount.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“Domestic Subsidiary”: as to any Person, a Subsidiary of such Person organized
under the laws of a State of the United States or the District of Columbia.
“Domestic Subsidiary Borrower”: each Subsidiary of the Company listed as a
Domestic Subsidiary Borrower in Schedule II as amended from time to time in
accordance with subsection 15.1(b)(i).
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including, without limitation, common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
“euro”: the single currency of participating member states of the European
Union.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

10


“Eurocurrency”: when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate (or, in the
case of a Competitive Advance Loan, the Eurocurrency Rate).
“Eurocurrency Rate”: with respect to any Eurocurrency Borrowing for any
applicable Currency and for any Interest Period, the Eurocurrency Screen Rate at
approximately 11:00 a.m., London time (or in the case of Euro or Hong Kong
Dollars, Brussels time or Hong Kong time, respectively), two Business Days prior
to the commencement of such Interest Period; provided that if the Eurocurrency
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the applicable currency then the
Eurocurrency Rate shall be the Interpolated Rate.
“Eurocurrency Screen Rate”: in respect of Dollars and each Available Foreign
Currency, the rate determined as the Eurocurrency Screen Rate for Dollars or
such Available Foreign Currency in the manner set forth in the Administrative
Schedule; provided, that if the Eurocurrency Screen Rate as so determined would
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Event of Default”: any of the events specified in Section 13, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Exchange Rate”: (a) with respect to any Foreign Currency on any date, the
equivalent of such amount in Dollars determined by using the rate of exchange
for the purchase of Dollars with such Foreign Currency last provided (either by
publication or otherwise provided to the Administrative Agent) by the applicable
Thomson Reuters Corp. source on the Business Day immediately preceding the date
of determination, or if such service ceases to be available or ceases to provide
a rate of exchange for the purchase of Dollars with the Foreign Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Thomson Reuters Corp., chosen by
the Administrative Agent and the Company or, in the absence of such agreement,
in the Administrative Agent’s sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion) or (b) with respect
to any currency (other than Dollars or any Foreign Currency) on any date, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion.
“Existing Credit Agreement”: as defined in the recitals hereof.
“Existing Joint Ventures”: the Persons specified on Schedule 1.1.
“Exposure”: at any date, (a) as to all the Banks, the aggregate Dollar
Equivalent Amount of (i) the outstanding principal amount of all Loans then
outstanding and (ii) all L/C Obligations then outstanding, (b) as to any Bank,
the aggregate Dollar Equivalent Amount of (i) the outstanding principal amount
of all Committed Rate Loans, Local Currency Loans and Competitive Advance Loans
made by such Bank or its Local Bank affiliates, branches or agencies and (ii)
such Bank’s Swing Line Exposure and L/C Exposure and (c) as to any Borrower, the
aggregate Dollar Equivalent Amount of the outstanding principal amount of all
Loans to such Borrower then outstanding.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

11


“Extensions of Credit”: the collective reference to the making of any Loans
(including, without limitation, participating in any Swing Line Loans) and the
issuance of, or participation in, any Letters of Credit but excluding the
continuation or conversion of any Loan pursuant to a Notice of Conversion or a
Notice of Continuation.
“Extension Request”: as defined in subsection 2.13(a).
“Facility Fee Rate”: a rate per annum determined based upon the Rating in effect
on such date by each of S&P, Moody’s and Fitch set forth under the relevant
column heading below opposite such Rating:


Pricing Level
Rating
(S&P/Moody’s/Fitch)
Facility Fee Rate
I
Greater than or equal to BBB+/Baa1/BBB+
0.125%
II
BBB/Baa2/BBB
0.150%
III
BBB-/Baa3/BBB-
0.200%
IV
BB+/Ba1/BB+
0.250%
V
Less than
BB+/Ba1/BB+
0.300%




; provided that, if the Ratings from the rating agencies fall within different
Pricing Levels and (a) only two rating agencies provide a Rating, then (i) if
the ratings differ by one Pricing Level, the Pricing Level for the higher of
such Ratings shall apply, and (ii) if there is a split in Ratings of more than
one level, the Pricing Level that is one level lower than the Pricing Level of
the higher Rating shall apply, (b) if all three rating agencies provide a
Rating, then (i) if two of the Ratings are at the same Pricing Level, such
Pricing Level shall apply, (ii) if each of the Ratings fall within different
Pricing Levels and there is not a split in Ratings by more than two levels, the
Pricing Level of such Rating between the highest Rating and the lowest Rating
shall apply and (iii) if each of the Ratings fall within different Pricing
Levels and there is a split in the Ratings by more than two levels, the Pricing
Level that is one level below the highest of the three Ratings shall apply and
(c) if the Company does not have any Rating, Pricing Level V shall apply;
provided, further, that if only one rating agency provides a Rating, or if only
two rating agencies provide Ratings that are at the same Pricing Level, then
such Ratings shall apply.
“FATCA”: sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantially
comparable and are not materially more onerous to comply with), any regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any law, regulation, rule, promulgation,
guidance notes, practices or official agreement implementing an official
government agreement with respect to the foregoing.
“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

12


Federal Funds Effective Rate as so determined would be less than zero, such rate
shall be deemed to zero for the purposes of this Agreement.
“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.
“Fitch: Fitch Ratings Inc. or any successor thereto.
“Foreign Currencies”: the collective reference to the Available Foreign
Currencies and the Additional Local Currencies.
“Foreign Currency Revolving Commitment”: as to any Bank and any Available
Foreign Currency, the obligation of such Bank to make Committed Rate Loans
hereunder denominated in such Available Foreign Currency in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Bank’s name on Schedule I under the caption “[Name of applicable
Available Foreign Currency] Revolving Commitment Amount”, as such amount may be
changed from time to time in accordance with the provisions of this Agreement.
“Foreign Currency Revolving Commitment Percentage”: as to any Bank and any
Available Foreign Currency at any time, the percentage which such Bank’s Foreign
Currency Revolving Commitment in such Available Foreign Currency then
constitutes of the aggregate Foreign Currency Revolving Commitments of all Banks
in such Available Foreign Currency.
“Foreign Currency Exposure”: at any date, the aggregate Dollar Equivalent Amount
of (a) the outstanding principal amount of all Loans then outstanding which are
denominated in a currency other than Dollars and (b) all L/C Obligations then
outstanding which are denominated in a currency other than Dollars.
“Foreign Currency Exposure Sublimit”: at any date, (a) with respect to euros, a
Dollar Equivalent Amount equal to $500,000,000, (b) with respect to Pounds
Sterling, a Dollar Equivalent Amount equal to $200,000,000, (c) with respect to
Hong Kong Dollars, a Dollar Equivalent Amount equal to $100,000,000, and (d)
with respect to Swedish Kroner, a Dollar Equivalent Amount equal to
$100,000,000.
“Foreign Subsidiary”: any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Borrower”: each Subsidiary of the Company listed as a
Foreign Subsidiary Borrower in Schedule II as amended from time to time in
accordance with subsection 15.1(b)(i); provided that with respect to any
Subsidiary for which a Foreign Subsidiary Opinion has not previously been
delivered, if the aggregate Exposure of such Subsidiary owing to all Banks
exceeds $20,000,000 for a period of 30 consecutive days, then, unless a Foreign
Subsidiary Opinion is delivered within 30 days after the end of such period,
such Subsidiary shall cease to be a Foreign Subsidiary Borrower 30 days after
the end of such period with respect to all Exposure of such Subsidiary owing to
the Banks in excess of $20,000,000.
“Foreign Subsidiary Opinion”: with respect to any Foreign Subsidiary Borrower, a
legal opinion of counsel to such Foreign Subsidiary Borrower addressed to the
Administrative Agent and the Banks concluding that such Foreign Subsidiary
Borrower and the Credit Documents to which


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

13


it is a party substantially comply with the matters listed on Exhibit G-3
hereto, with such deviations therefrom as the Administrative Agent shall consent
(such consent not to be unreasonably withheld).
“Fronting Exposure”: at any time there is a Defaulting Bank, such Defaulting
Bank’s Revolving Commitment Percentage of the outstanding L/C Obligations (other
than L/C Obligations as to which such Defaulting Bank’s participation obligation
has been reallocated to other non-Defaulting Banks or cash collateralized in
accordance with the terms hereof).
“Funding Office”: (i) for each Type of Committed Rate Loan and each Currency,
the Funding Office set forth in respect thereof in the Administrative Schedule
or such other office or offices as a Bank may from time to time notify the
Company and the Administrative Agent, which office may include any Affiliate of
such Bank or any domestic or foreign branch of such Bank or such Affiliate and
(ii) for each Competitive Advance Loan, as agreed by the Borrower that borrows
such Competitive Advance Loan, the Bank that makes such Competitive Advance Loan
and the Administrative Agent.
“Funding Time”: (i) for each Swing Line Loan, Type of Committed Rate Loan and
each Currency, the Funding Time set forth in respect thereof in the
Administrative Schedule and (ii) for each Competitive Advance Loan, as agreed by
the Borrower that borrows such Competitive Advance Loan, the Bank that makes
such Competitive Advance Loan and the Administrative Agent.
“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time.
“Governing Documents”: as to any Person, the certificate or articles of
incorporation and by-laws or other organizational or governing documents of such
Person.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, taxing,
central banking, judicial, regulatory or administrative functions of or
pertaining to government (including any supra-national body exercising such
powers or functions, such as the European Union or the European Central Bank).
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other monetary obligations (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

14


of the primary obligation in respect of which such Guarantee Obligation is made
and (b) the maximum amount for which such guaranteeing person may be liable
pursuant to the terms of the instrument embodying such Guarantee Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith.
“Guarantor”: the Company or any Subsidiary in its capacity as a party to the
Company Guarantee or a Subsidiary Guarantee, as the case may be.
“Hedging Agreements”: (a) Interest Rate Agreements and (b) any swap, futures,
forward or option agreements or other agreements or arrangements designed to
limit or eliminate the risk and/or exposure of a Person to fluctuations in
currency exchange rates between the Company or any of its Subsidiaries and
Hedging Banks.
“Hedging Banks”: any Bank or any of its subsidiaries or affiliates which from
time to time enter into Hedging Agreements with the Company or any of its
Subsidiaries.
“Hong Kong Dollars”: the lawful currency of Hong Kong.
“IBA”: as defined in subsection 1.4.
“Impacted Interest Period”: as defined in the definition of “Eurocurrency Rate.”
“Increasing Bank”: as defined in subsection 2.10(c).
“Indebtedness”: of any Person at any date, without duplication, (a) the
principal amount of all indebtedness of such Person for borrowed money or for
the deferred purchase price of property or services (other than current trade
liabilities incurred in the ordinary course of business and payable in
accordance with customary practices), (b) the principal amount of any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) the portion of all obligations of such Person under
Financing Leases which must be capitalized in accordance with GAAP, (d) the
principal or stated amount of all obligations of such Person in respect of
letters of credit, banker’s acceptances or similar obligations issued or created
for the account of such Person, (e) all liabilities arising under Hedging
Agreements of such Person, (f) the amount of all Guarantee Obligations of such
Person (other than guarantees by the Company or any Subsidiary in respect of
current trade liabilities of the Company or any Subsidiary incurred in the
ordinary course of business and payable in accordance with customary terms), and
(g) the principal amount of all liabilities secured by any Lien on any property
owned by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof.
“Insolvent”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Intellectual Property”: as defined in subsection 9.9.
“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December and on the Termination Date, (b) as to any
Committed Rate Loan that is a Eurocurrency Loan having an Interest Period of
three months or less, the last day of such Interest Period, (c) as to any
Committed Rate Loan that is a Eurocurrency Loan having an Interest Period


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

15


longer than three months, each day which is three months after the first day of
such Interest Period and the last day of such Interest Period, (d) as to any
Swing Line Loan that is an ABR Loan, the last Business Day of each calendar
month during which such Swing Line Loan is outstanding, (e) as to any Swing Line
Loan that is a Eurocurrency Loan, the last date of the Interest Period
applicable thereto, and (f) as to any Competitive Advance Loan, the date or
dates set forth in the applicable Competitive Advance Loan Request or otherwise
agreed upon by the relevant Borrower and Bank at the time the terms of such
Competitive Advance Loan are determined as provided in subsection 3.2.
“Interest Period”: (c) with respect to any Committed Rate Loan that is a
Eurocurrency Loan:
(i)     initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such Eurocurrency Loan and ending one week or
one, two, three or six months thereafter, as selected by the relevant Borrower
in its Notice of Borrowing or Notice of Conversion, as the case may be, given
with respect thereto; and
(ii)     thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one
week or one, two, three or six months thereafter, as selected by the relevant
Borrower by a Notice of Continuation with respect thereto; and
(d)     with respect to any Swing Line Loan that is a Eurocurrency Loan, the
period commencing on the borrowing date with respect to such Eurocurrency Loan
and ending on the earlier of (i) the date which is 30 days after the making of
such Swing Line Loan, (ii) the date on which such Swing Line Loan is required to
be repaid pursuant to subsection 4.3 and (iii) the date on which such Swing Line
Loan is repaid in full;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
(1)     if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(2)     any Interest Period that would otherwise extend beyond the Termination
Date shall end on the Termination Date; and
(3)     solely with respect to Committed Rate Loans, any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of a calendar month.
“Interest Rate Agreement”: any interest rate protection agreement, interest rate
future, interest rate option, interest rate swap, interest rate cap or other
interest rate hedge or arrangement under which the Company is a party or a
beneficiary.
“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the Eurocurrency Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error)


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

16


to be equal to the rate that results from interpolating on a linear basis
between: (a) the Eurocurrency Screen Rate (for the longest period for which the
Eurocurrency Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period; and (b) the Eurocurrency Screen Rate
for the shortest period (for which that Eurocurrency Screen Rate is available
for the applicable currency) that exceeds the Impacted Interest Period, in each
case, at such time.
“IRS”: as defined in subsection 8.6.
“Issuing Bank”: in respect of any Currency, each Bank listed as an Issuing Bank
in Schedule III in respect of such Currency.
“Issuing Office”: in respect of each Issuing Bank, the Issuing Office set forth
for such Issuing Bank in Schedule III or such other office or offices as a Bank
may from time to time notify the Company and the Administrative Agent, which
office may include any Affiliate of such Bank or any domestic or foreign branch
of such Bank or such Affiliate.
“Joinder Agreement”: each Joinder Agreement, substantially in the form of
Exhibit A, from time to time executed and delivered hereunder pursuant to
subsection 15.1 (b).
“Judgment Currency”: as defined in subsection 15.9.
“L/C Commitment”: as to any Issuing Bank, the obligation of such Issuing Bank to
provide Letters of Credit hereunder in an amount at any one time outstanding not
to exceed the amount set forth opposite such Bank’s name on Schedule III under
the caption “L/C Commitment Amount”, as such amount may be changed from time to
time in accordance with the provisions of this Agreement.
“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Bank at any time shall be its Revolving Commitment Percentage of the total L/C
Exposure at such time.
“L/C Obligations”: at any time, an amount equal to the sum of the Dollar
Equivalent Amount of (a) the aggregate then undrawn and unexpired amount of the
then outstanding Letters of Credit and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to
subsection 5.5(a).
“L/C Participant”: in respect of each Letter of Credit, each Bank (other than
the Issuing Bank in respect of such Letter of Credit) in its capacity as the
holder of a participating interest in such Letter of Credit.
“Letters of Credit”: as defined in subsection 5.1(b).
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement and any Financing Lease having substantially the same
economic effect as any of the foregoing).
“Liquidity”: the sum of (a) cash and cash equivalents and short-term investments
convertible into cash within sixty (60) days held by the Company and its
Subsidiaries, plus (b) so long as the Company is able to satisfy the conditions
to borrowing set forth in subsection 10.2 (including, but not limited to,
compliance with the financial covenants pursuant to subsection 12.1), the
aggregate


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

17


amount of Undrawn Revolving Commitments, plus (c) any amount then available to
the Company or its Subsidiaries under any Permitted Receivables Securitization
or other legally committed credit facilities (provided that, in the case of this
clause (c), the Company or the applicable Subsidiary is able to satisfy all
conditions to the availability of such financing).
“Loan”: any Committed Rate Loan, Competitive Advance Loan, Swing Line Loan or
Local Currency Loan.
“Loan Party”: the Company and each Subsidiary of the Company which is a party to
a Credit Document.
“Local Currency Bank”: any Bank (or, if applicable, any affiliate, branch or
agency thereof) party to a Local Currency Facility.
“Local Currency Bank Maximum Borrowing Amount”: as defined in subsection 6.1(b).
“Local Currency Borrower”: each Subsidiary of the Company organized under the
laws of a jurisdiction outside the United States that the Company designates as
a “Local Currency Borrower” in a Local Currency Facility Addendum.
“Local Currency Facility”: any Qualified Credit Facility that the Company
designates as a “Local Currency Facility” pursuant to a Local Currency Facility
Addendum or that is set forth on Schedule 9.10.
“Local Currency Facility Addendum”: a Local Currency Facility Addendum received
by the Administrative Agent, substantially in the form of Exhibit C and
conforming to the requirements of Section 6.
“Local Currency Facility Agent”: with respect to each Local Currency Facility,
the Local Currency Bank acting as agent for the Local Currency Banks party
thereto.
“Local Currency Facility Maximum Borrowing Amount”: as defined in subsection
6.1(b).
“Local Currency Loan”: any loan made pursuant to a Local Currency Facility.
“London Banking Day”: any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.
“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement or other Credit Documents or (c) the validity
or enforceability of this Agreement or any of the other Credit Documents or the
rights or remedies of the Administrative Agent or the Banks hereunder or
thereunder.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
“Moody’s”: Moody’s Investors Service, Inc. or any successor thereto.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

18


“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“New Bank”: as defined in subsection 2.10(b).
“New Bank Supplement”: as defined in subsection 2.10(b).
“Non-Excluded Taxes”: as defined in subsection 8.6.
“Non-Extending Bank”: as defined in subsection 2.13(a).
“Non-U.S. Bank”: as defined in subsection 8.6.
“Notice of Borrowing”: with respect to any Committed Rate Loan of any Type in
any Currency, a notice from the Specified Borrower in respect of such Loan,
containing the information in respect of such Loan and delivered to the Person,
in the manner and by the time specified for a Notice of Borrowing in respect of
such Currency and such Type of Loan in the Administrative Schedule.
“Notice of Continuation”: with respect to a Committed Rate Eurocurrency Loan in
any Currency, a notice from the Specified Borrower in respect of such Loan,
containing the information in respect of such Loan and delivered to the Person,
in the manner and by the time specified for a Notice of Continuation in respect
of such Currency in the Administrative Schedule.
“Notice of Conversion”: with respect to a Committed Rate Loan in Dollars which a
Specified Borrower wishes to convert from a Eurocurrency Loan to an ABR Loan, or
from an ABR Loan to a Eurocurrency Loan, as the case may be, a notice from such
Borrower setting forth the amount of such Loan to be converted, the date of such
conversion and, in the case of conversions of ABR Loans to Eurocurrency Loans,
the length of the initial Interest Period applicable thereto. Each Notice of
Conversion shall be delivered to (i) the Administrative Agent at its address set
forth in subsection 15.2 and shall be delivered before 12:00 Noon, New York City
time, on the Business Day of the requested conversion in the case of conversions
to ABR Loans, before 12:00 Noon, New York City time, three Business Days before
the requested conversion in the case of conversions to Eurocurrency Loans in
Currencies other than Honk Kong Dollars or before 12:00 Noon, Hong Kong time,
four Business Days before the requested conversion of Eurocurrency Loans in Hong
Kong Dollas.
“Notice of Local Currency Outstandings”: with respect to each Local Currency
Facility Agent, a notice from such Local Currency Facility Agent containing the
information, delivered to the Person, in the manner and by the time specified
for a Notice of Local Currency Outstandings in the Administrative Schedule.
“Notice of Prepayment”: with respect to prepayment of any Swing Line Loan or
Committed Rate Loan of any Type in any Currency, a notice from the Specified
Borrower in respect of such Loan, containing the information in respect of such
prepayment and delivered to the Person, in the manner and by the time specified
for a Notice of Prepayment in respect of such Swing Line Loan, Committed Rate
Loan or Currency and such Type of Loan in the Administrative Schedule.
“Notice of Swing Line Borrowing”: with respect to a Swing Line Loan of any Type,
a notice from the Specified Borrower in respect of such Swing Line Loan,
containing the information in


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

19


respect of such Swing Line Loan specified for a Notice of Swing Line Borrowings
in the Administrative Schedule and delivered to the applicable Swing Line Bank.
“Notice of Swing Line Outstandings”: with respect to each Swing Line Bank, a
notice from such Swing Line Bank containing the information, delivered to the
Person, in the manner and by the time, specified for a Notice of Swing Line
Outstandings in the Administrative Schedule.
“Notice of Swing Line Refunding”: with respect to each Swing Line Bank, a notice
from such Swing Line Bank containing the information, delivered to the Person,
in the manner and by the time specified for a Notice of Swing Line Refunding in
the Administrative Schedule.
“NYFRB”: the Federal Reserve Bank of New York.
“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Objecting Bank”: as defined in subsection 15.1(e).
“Offered Increase Amount”: as defined in subsection 2.10(a).
“Other Connection Taxes”: with respect to any recipient, taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document,
including any interest, additions to tax or penalties applicable thereto, except
for any such taxes that are (i) taxes excluded under subsection 8.6(a) or (ii)
Other Connection Taxes imposed with respect to an assignment (other than an
assignment under subsection 8.7(b)).
“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate.
“Participant”: as defined in subsection 15.6(c).
“Participant Register”: as defined in subsection 15.6(c).


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

20


“Patriot Act”: as defined in subsection 15.17.
“Payment Office”: (i) for each Type of Committed Rate Loan and each Currency,
the Payment Office set forth in respect thereof in the Administrative Schedule
or such other office or offices as a Bank may from time to time notify the
Company and the Administrative Agent, which office may include any Affiliate of
such Bank or any domestic or foreign branch of such Bank or such Affiliate and
(ii) for each Competitive Advance Loan, as agreed by the Specified Borrower that
borrows such Competitive Advance Loan, the Bank that makes such Competitive
Advance Loan and the Administrative Agent.
“Payment Time”: (i) for each Swing Line Loan, Type of Committed Rate Loan and
each Currency, the Payment Time set forth in respect thereof in the
Administrative Schedule and (ii) for each Competitive Advance Loan, as agreed by
the Specified Borrower that borrows such Competitive Advance Loan, the Bank that
makes such Competitive Advance Loan and the Administrative Agent.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor entity.
“Permitted Acquisition”: on any date of determination, the acquisition of all or
part of any Person or business unit in any transaction or series of transactions
by the Company or any Subsidiary.
“Permitted Joint Venture”: on any date of determination, a limited-purpose
corporation, partnership, limited liability company, joint venture or other
similar legal arrangement (whether created by contract or conducted through a
separate legal entity, but excluding any Subsidiary) now or hereafter formed or
invested in by the Company or any of its Subsidiaries with another Person or
Persons in order to conduct a common venture or enterprise with such Person or
Persons.
“Permitted Receivables Agreement”: the Transfer and Administration Agreement,
dated as of March 21, 2001, by and among the Company, Arrow Electronics Funding
Corporation, Bank of America, National Association, as the administrative agent
for the conduit investors and the alternate investors, and the other parties
party thereto, as the same may be amended from time to time.
“Permitted Receivables Securitization”: any transaction involving one or more
sales, contributions or other conveyances by the Company or any Subsidiary of
any Receivables to a special purpose entity (which may be a Subsidiary or
Affiliate of the Company), which special purpose entity finances such sales,
contributions or other conveyances by in turn conveying an interest in such
Receivables to one or more Receivable Financiers, provided that such transaction
shall not involve any recourse to the Company or any Subsidiary (other than such
special purpose entity) for any reason other than (i) repurchases of
non-eligible Receivables, (ii) indemnification for losses (including any
adjustments for dilutions), other than credit losses related to the Receivables
conveyed in such transaction and (iii) payment of costs, fees, expenses and
indemnities relating to such transaction.
“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan (within the meaning of
Section 3(3) of ERISA) which is covered by ERISA and in respect of which the
Company or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” (as
defined in Section 3(5) of ERISA).


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

21


“Plan Asset Regulation”: the U.S. Department of Labor regulations, §2510.3 101,
as modified by Section 3(42) of ERISA, as amended from time to time.
“Pounds”, “Pounds Sterling” and “Sterling”: the lawful currency of the United
Kingdom.
“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.
“Properties”: as defined in subsection 9.18(a).
“Protesting Bank”: as defined in subsection 15.1(b).
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Qualified Credit Facility”: a credit facility (a) providing for one or more
Local Currency Banks to make loans denominated in an Additional Local Currency
to a Local Currency Borrower, (b) providing for such loans to bear interest at a
rate or rates determined by the Company and such Local Currency Bank or Local
Currency Banks and (c) otherwise conforming to the requirements of Section 6.
“Ratings”: the actual or implied senior unsecured non-credit enhanced debt
ratings of the Company in effect from time to time by Moody’s, S&P or Fitch, as
the case may be.
“Re-Allocation Date”: as defined in subsection 2.10(e).
“Receivables”: all accounts receivable of the Company or any of its
Subsidiaries, and all proceeds thereof and rights (contractual and other) and
collateral related thereto.
“Receivable Financier”: any Person (other than a Subsidiary or Affiliate of the
Company) that finances the acquisition by a special purpose entity of
Receivables from the Company or any Subsidiary.
“Register”: as defined in subsection 15.6(b).
“Regulation D”: Regulation D of the Board, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.
“Regulation U”: Regulation U of the Board, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.
“Reimbursement Obligation”: in respect of each Letter of Credit, the obligation
of the account party thereunder to reimburse the Issuing Bank for all drawings
made thereunder in accordance with Section 5 and the Application related to such
Letter of Credit.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

22


“Replacement Bank”: a bank or financial institution that assumes certain
Commitments and obligations and purchases certain Loans and rights pursuant to
subsection 8.7(b), 8.17(e) or 15.1(e).
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty-day notice period is waived under
DOL Reg. § 4043.
“Requested Specified Loan”: as defined in subsection 2.12(a).
“Required Banks”: at any time, Banks holding more than 50% of the aggregate
amount of the Revolving Commitments (or, at any time after the Revolving
Commitments shall have expired or terminated, Banks holding more than 50% of the
aggregate amount of the Exposure of all Banks at such time).
“Requirement of Law”: as to any Person, the Governing Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Responsible Officer”: as to any Person, the chief executive officer, the
chairman of the board, the president, the chief financial officer, the chief
accounting officer, any executive or senior vice president or the treasurer of
such Person.
“Restricted Payments”: any payment on account of, or assets set apart for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock, whether now or hereafter
outstanding, or any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations.
“Revolving Borrowing Percentage”: (a) with respect to Committed Rate Loans
denominated in Dollars to be made by any Bank at any time, the ratio (expressed
as a percentage) of the amount of such Bank’s Undrawn Revolving Commitment at
such time to the aggregate amount of the Undrawn Revolving Commitments of all
the Banks at such time; provided, that in determining any Bank’s Undrawn
Revolving Commitment for the purpose of determining such Bank’s Revolving
Borrowing Percentage of any such Committed Rate Loans whose proceeds will be
simultaneously applied to repay Swing Line Loans or Local Currency Loans or to
pay Reimbursement Obligations, such Bank’s Revolving Commitment Percentage of
the amount of such Swing Line Loans and Reimbursement Obligations, and the
amount of such Local Currency Loans owing to such Bank, will not be considered
Committed Exposure of such Bank (such Revolving Borrowing Percentage of each
Bank at any time to be calculated by the Administrative Agent on the basis of
its most recent calculations of the Undrawn Revolving Commitments of the Banks)
and (b) with respect to Committed Rate Loans denominated in any Available
Foreign Currency to be made by any Bank at any time, a percentage equal to such
Bank’s Foreign Currency Revolving Commitment Percentage in the Currency of such
Committed Rate Loans.
“Revolving Commitment”: as to any Bank, the obligation of such Bank to make
Committed Rate Loans and/or acquire participating interests in Swing Line Loans
hereunder and/or in Local Currency Facilities and issue and/or acquire
participating interests in Letters of Credit hereunder in an aggregate Dollar
Equivalent Amount at any one time outstanding not to exceed the amount set forth
opposite such Bank’s name on Schedule I under the caption “Dollar Revolving
Commitment


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

23


Amount”, as such amount may be changed from time to time in accordance with the
provisions of this Agreement.
“Revolving Commitment Increase Notice”: as defined in subsection 2.10(a).
“Revolving Commitment Increase Supplement”: as defined in subsection 2.10(c).
“Revolving Commitment Percentage”: as to any Bank at any time, the percentage
which such Bank’s Revolving Commitment then constitutes of the aggregate amount
of the Revolving Commitments (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the amount of the
Exposure of such Bank at such time constitutes of the aggregate amount of the
Exposure of all the Banks at such time). Notwithstanding the foregoing, in
accordance with subsection 8.17 when a Defaulting Bank shall exist, Revolving
Commitment Percentages shall be determined without regard to any Defaulting
Bank’s Revolving Commitment.
“S&P”: Standard & Poor’s Financial Services LLC or any successor thereto.
“Sanctioned Country”: at any time, a country, region or territory which is, or
whose government is, the subject or target of any Sanctions.
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union, any member state of the
European, Union Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority or otherwise subject to any Sanctions (b) any Person
located, operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Sanctions”: economic or financial sanctions, restrictive measures or trade
embargoes enacted, imposed, administered or enforced from time to time by (a)
the U.S. government, including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority.
“Schedule Amendment”: each Schedule Amendment, substantially in the form of
Exhibit B, executed and delivered pursuant to subsection 15.1.
“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
“Specified Borrower”: the collective reference to the Company and the Subsidiary
Borrowers.
“Specified Loans”: as defined in subsection 2.11(a).
“Specified Foreign Currency Bank”: as defined in subsection 2.12(a).
“Standby Letter of Credit”: as defined in subsection 5.1(b).


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

24


“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted Eurocurrency Rate, for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to Regulation D. Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Bank under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.
“Subsidiary Borrower”: the collective reference to the Foreign Subsidiary
Borrowers and the Domestic Subsidiary Borrowers.
“Subsidiary Guarantee”: each Subsidiary Guarantee, substantially in the form of
Exhibit F-2, to be executed and delivered from time to time by any other
Domestic Subsidiary pursuant to subsection 11.9, in each case, as the same may
be amended, supplemented or otherwise modified from time to time.
“Syndication Agents”: BNP Paribas, Bank of America, N.A., The Bank of Nova
Scotia, MUFG Bank, Ltd, ING Bank N.V., Dublin Branch, Mizuho Bank, Ltd, and
Sumitomo Mitsui Banking Corporation.
“Swedish Kroner”: the lawful currency of Sweden.
“Swing Line Bank”: in respect of any Specified Borrower, each Bank listed as a
Swing Line Bank in respect of such Specified Borrower in Schedule III and any
other Bank party hereto as a “Swing Line Bank” from time to time.
“Swing Line Commitment”: as to any Swing Line Bank, the obligation of such Swing
Line Bank to make Swing Line Loans hereunder in an amount at any one time
outstanding not to exceed the amount set forth opposite such Bank’s name on
Schedule III under the caption “Swing Line Commitment Amount”, as such amount
may be changed from time to time in accordance with the provisions of this
Agreement.
“Swing Line Exposure”: at any time, the sum of the aggregate principal amount of
all outstanding Swing Line Loans at such time. The Swing Line Exposure of any
Bank at any time shall be the sum of (a) its Revolving Commitment Percentage of
the total Swing Line Exposure at such time related to Swing Line Loans other
than any Swing Line Loans made by such Bank in its capacity as a Swing Line Bank
and (b) if such Bank shall be a Swing Line Bank, the principal amount


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

25


of all Swing Line Loans made by such Bank outstanding at such time (to the
extent that the other Banks shall not have funded their participations in such
Swing Line Loans); provided that in the case of subsections 2.1 and 8.17 when a
Defaulting Bank shall exist, the Swing Line Exposure of any Bank shall be
adjusted to give effect to any reallocation effected pursuant to subsection
8.17.
“Swing Line Limit”: in respect of any Specified Borrower, the amount listed as
the Swing Line Limit in respect of such Specified Borrower in Schedule III or
the Joinder Agreement for such Specified Borrower, but not in any case for all
Specified Borrowers to exceed an aggregate amount equal to $500,000,000.
“Swing Line Loan”: as defined in subsection 4.1.
“Swing Line Rate”: a rate per annum equal to (a) at the sole option of the
Specified Borrower requesting such Swing Line Loan, either (i) the Eurocurrency
Rate for an Interest Period of one month or such shorter period as may be agreed
between the Specified Borrower requesting such Swing Line Loan and the Swing
Line Banks or (ii) ABR, plus (b) the Applicable Margin.
“Target Operating Day”: any day that is not (a) a Saturday or Sunday, (b)
Christmas Day or New Year’s Day or (c) any other day on which the Trans-European
Real-time Gross Settlement Operating System (or any successor settlement system)
is not operating (as determined by the Administrative Agent).
“Termination Date”: December 14, 2023, as such date may be extended pursuant to
subsection 2.13 hereof.
“Total Assets”: at a particular date, the assets of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Swing Line Commitments”: at any time, the aggregate amount of the Swing
Line Commitments then in effect.
“Tranche”: the collective reference to Eurocurrency Loans of the same Type in
any Currency the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Loans
shall originally have been made on the same day).
“Type”: in respect of any Loan, its character as a Committed Rate Loan,
Competitive Advance Loan or Swing Line Loan, as the case may be.
“UCC”: the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.
“Undrawn Revolving Commitment”: as to any Bank at any time, the amount of such
Bank’s Revolving Commitment minus the amount of such Bank’s Committed Exposure
at such time but not less than zero.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

26


“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600 as the
same may be amended from time to time.
“U.S. Tax Compliance Certificate”: as defined in subsection 8.6(e)(i)(B)(3).
“Withholding Agent”: any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2     Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto.
(a)     As used herein and in any certificate or other document made or
delivered pursuant hereto, accounting terms relating to the Company and its
Subsidiaries not defined in subsection 1.1 and accounting terms partly defined
in subsection 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP (provided that all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made without giving effect to (i) any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Company or any
Subsidiary at “fair value”, as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof). Notwithstanding anything in this Agreement to the contrary, for
purposes of interpreting any provision contained herein or determining
compliance with any covenant or any other provision contained herein, including
for calculating compliance with the financial covenants in this Agreement, the
effects of Accounting Standards Codification 842 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) on leases and debt obligations shall, in each case, be disregarded.
(b)     The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
(c)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
(d)     The phrases “to the knowledge of the Company” and “of which any
Subsidiary is aware” and phrases of similar import when used in this Agreement
shall mean to the actual knowledge of a Responsible Officer of the Company or
any such Subsidiary, as the case may be.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

27


1.3     Accounting Determinations. Unless otherwise specified herein, all
accounting determinations for purposes of calculating or determining compliance
with the terms found in subsection 1.1 or the standards and covenants found in
subsection 12.1 and otherwise to be made under this Agreement shall be made in
accordance with GAAP applied on a basis consistent in all material respects with
that used in preparing the financial statements referred to in subsection 9.1.
If GAAP shall change from the basis used in preparing such financial statements,
the certificates required to be delivered pursuant to subsection 11.2
demonstrating compliance with the covenants contained herein shall set forth
calculations setting forth the adjustments necessary to demonstrate how the
Company is in compliance with the financial covenants based upon GAAP as in
effect on the Closing Date.
1.4     Interest Rates; LIBOR Notification. The interest rate on Eurocurrency
Loans is determined by reference to the Eurocurrency Rate, which is derived from
the London interbank offered rate. The London interbank offered rate is intended
to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in subsection 8.15(b) of this
Agreement, such subsection 8.15(b) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Borrower,
pursuant to subsection 8.15(b), in advance of any change to the reference rate
upon which the interest rate on Eurocurrency Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “Eurocurrency Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to subsection 8.15(b), will be similar to, or produce the same value or
economic equivalence of, the Eurocurrency Rate, or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.


SECTION 2.     THE COMMITTED RATE LOANS
2.1     Committed Rate Loans. (a) Subject to the terms and conditions hereof,
each Bank severally agrees to make loans on a revolving credit basis (“Committed
Rate Loans”) to any Specified Borrower from time to time during the Commitment
Period; provided, that no Committed Rate Loan shall be made by any Bank if,
after giving effect to the making of such Loan and the simultaneous application
of the proceeds thereof, (i) the aggregate amount of the Exposure of all the
Banks would exceed the aggregate amount of the Revolving Commitments, (ii) the
aggregate amount of the Foreign Currency Exposure in respect of any Available
Foreign Currency would exceed the Foreign Currency Exposure Sublimit for such
Currency (iii) in the case of Committed Rate Loans denominated in an Available
Foreign Currency, the aggregate principal amount of Committed Rate Loans
outstanding to a Bank in such Currency would exceed the Foreign Currency
Revolving Commitment of such Bank in such Currency or (iv) the aggregate amount
of the Exposure of a Bank would exceed the Revolving Commitment of such Bank.
During the Commitment Period, the Specified Borrowers may use the Revolving
Commitments by borrowing, prepaying the


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

28


Committed Rate Loans in whole or in part, and reborrowing, all in accordance
with the terms and conditions hereof.
(a)     The Committed Rate Loans may be made in Dollars or any Available Foreign
Currency and may from time to time be (i) Committed Rate Eurocurrency Loans,
(ii) in the case of Committed Rate Loans in Dollars only, Committed Rate ABR
Loans or (iii) a combination thereof, as determined by the relevant Specified
Borrower and set forth in the Notice of Borrowing or Notice of Conversion with
respect thereto; provided, that no Committed Rate Eurocurrency Loan shall be
made after the day that is one month prior to the Termination Date.
2.2     Procedure for Committed Rate Loan Borrowing. Any Specified Borrower may
request the Banks to make Committed Rate Loans on any Business Day during the
Commitment Period by delivering a Notice of Borrowing. Each borrowing of
Committed Rate Loans (other than pursuant to a Swing Line refunding pursuant to
subsection 4.4, pursuant to subsection 5.5(c) or pursuant to subsection 6.3)
shall be in an amount equal to (a) in the case of Committed Rate ABR Loans,
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if the then
aggregate undrawn amount of the Revolving Commitments is less than $1,000,000,
such lesser amount) and (b) in the case of Committed Rate Eurocurrency Loans,
(i) if in Dollars, $5,000,000 or increments of $500,000 in excess thereof, and
(ii) if in any Available Foreign Currency, an amount in such Available Foreign
Currency of which the Dollar Equivalent Amount is at least $5,000,000; provided,
that any borrowing of Committed Rate Loans may be in an aggregate amount that is
equal to the entire unused balance of the Total Revolving Commitment. Upon
receipt of any such Notice of Borrowing from a Specified Borrower, the
Administrative Agent shall promptly notify each Bank that has a Revolving
Commitment in the relevant Currency of receipt of such Notice of Borrowing and
of such Bank’s Revolving Borrowing Percentage of the Committed Rate Loans to be
made pursuant thereto. Subject to the terms and conditions hereof, each Bank
that has a Revolving Commitment in the relevant Currency will make its Revolving
Borrowing Percentage of each such borrowing available to the Administrative
Agent for the account of such Specified Borrower at the Funding Office, and at
or prior to the Funding Time, for the Currency of such Loan in funds immediately
available to the Administrative Agent in the applicable Currency. The amounts
made available by each Bank will then be made available to such Specified
Borrower at the Funding Office, in like funds as received by the Administrative
Agent.
2.3     Repayment of Committed Rate Loans; Evidence of Debt. (a) Each Specified
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Bank on the Termination Date (or such earlier date on which
the Loans become due and payable pursuant to Section 13), the then unpaid
principal amount of each Committed Rate Loan made by such Bank to such Specified
Borrower. Each Specified Borrower hereby further agrees to pay to the
Administrative Agent for the account of each Bank, interest on the unpaid
principal amount of the Committed Rate Loans made to such Specified Borrower
from time to time outstanding from the date hereof until payment in full thereof
at the rates per annum, and on the dates, set forth in subsection 8.14.
(a)     Each Bank shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of each Specified Borrower to such
Bank resulting from each Committed Rate Loan of such Bank from time to time,
including the amounts of principal and interest payable and paid to such Bank
from time to time under this Agreement.
(b)     The Administrative Agent shall maintain the Register pursuant to
subsection 15.6(b), and a subaccount therein for each Bank, in which shall be
recorded (i) the amount of each Committed Rate Loan made hereunder and each
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Specified


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

29


Borrower to each Bank under Committed Rate Loans and (iii) the amount of any sum
received by the Administrative Agent from each Specified Borrower in respect of
Committed Rate Loans, and the amount of each Bank’s share thereof.
(c)     The entries made in the Register and the accounts of each Bank
maintained pursuant to subsection 2.3(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of each Specified Borrower therein recorded absent manifest error;
provided, however, that the failure of any Bank or the Administrative Agent to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of each Specified Borrower to repay (with
applicable interest) the Committed Rate Loans made to such Specified Borrower by
such Bank in accordance with the terms of this Agreement. In the event of any
conflict between the records maintained by any Bank and the records maintained
by the Administrative Agent in such matters, the records of the Administrative
Agent shall control in the absence of manifest error.
2.4     Termination or Reduction of Revolving Commitments. The Company shall
have the right, upon not less than five Business Days’ notice (which may be
conditioned on a refinancing) to the Administrative Agent, to terminate the
Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments. Any such reduction shall be in an amount equal to
$5,000,000 or a whole multiple thereof and shall reduce permanently the
Revolving Commitments then in effect; provided that the Revolving Commitments
may not be optionally reduced at any time to an amount which is less than the
amount of the Exposure of all the Banks at such time; and provided further that
the Revolving Commitments may not be reduced to an amount which is less than
$50,000,000 unless they are terminated in full. Any reduction or termination of
Revolving Commitments of any Bank that is also a Swing Line Bank which would
result in the Swing Line Commitment of such Bank exceeding the Revolving
Commitment of such Bank shall automatically result in a reduction or
termination, as applicable, of the Swing Line Commitment of such Bank, such that
the Swing Line Commitment of such Bank does not the exceed the Revolving
Commitment of such Bank.
2.5     [reserved].
2.6     [reserved].
2.7     [reserved].
2.8     [reserved].
2.9     [reserved].
2.10     Revolving Commitment Increases. (a) At any time after the Closing Date,
provided that no Event of Default shall have occurred and be continuing, the
Borrowers may request an increase of the Revolving Commitments in an aggregate
amount up to $500,000,000 by notice to the Administrative Agent in writing of
the amount (the “Offered Increase Amount”) of such proposed increase (such
notice, a “Revolving Commitment Increase Notice”). The Borrowers may offer to
any Bank or any bank or other financial institution that is not an existing Bank
the opportunity to provide a new Revolving Commitment pursuant to paragraph (b)
below, which other bank or other financial institution shall be subject to the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed).
(a)     Any additional bank or financial institution that the Borrowers select
to offer the opportunity to provide any portion of the increased Revolving
Commitments, and that


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

30


elects to become a party to this Agreement and provide a Revolving Commitment,
shall execute a New Bank Supplement with the Borrowers and the Administrative
Agent, substantially in the form of Exhibit K (a “New Bank Supplement”),
whereupon such bank or financial institution (a “New Bank”) shall become a Bank
for all purposes and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement, and Schedule I
shall be deemed to be amended to add the name and Revolving Commitment of such
New Bank, provided that the Revolving Commitment of any such New Bank shall be
in a principal amount not less than $10,000,000.
(b)     Any Bank that accepts an offer to it by the Borrowers to increase its
Revolving Commitment pursuant to this subsection 2.10 shall, in each case,
execute a Revolving Commitment Increase Supplement with the Borrowers and the
Administrative Agent, substantially in the form of Exhibit L (a “Revolving
Commitment Increase Supplement”), whereupon such Bank (an “Increasing Bank”)
shall be bound by and entitled to the benefits of this Agreement with respect to
the full amount of its Revolving Commitment as so increased, and Schedule I
shall be deemed to be amended to so increase the Revolving Commitment of such
Bank.
(c)     The effectiveness of any New Bank Supplement or Revolving Commitment
Increase Supplement shall be contingent upon receipt by the Administrative Agent
of such corporate resolutions of the Borrowers and legal opinions of counsel to
the Borrowers as the Administrative Agent shall reasonably request with respect
thereto.
(d)     (i)   Except as otherwise provided in subparagraphs (ii) and (iii) of
this paragraph (e), if any bank or financial institution becomes a New Bank
pursuant to subsection 2.10(b) or any Bank’s Revolving Commitment is increased
pursuant to subsection 2.10(c), additional Committed Rate Loans made on or after
the date of the effectiveness thereof (the “Re-Allocation Date”) shall be made
in accordance with the pro rata provisions of subsection 8.3 based on the
Revolving Commitment Percentages (or relevant Foreign Currency Revolving
Commitment Percentages, as the case may be) in effect on and after such
Re-Allocation Date (except to the extent that any such pro rata borrowings would
result in any Bank making an aggregate principal amount of Committed Rate Loans
in excess of its Revolving Commitment (or relevant Foreign Currency Revolving
Commitment Percentages, as the case may be), in which case such excess amount
will be allocated to, and made by, the relevant New Banks and Increasing Banks
to the extent of, and in accordance with the pro rata provisions of subsection
8.3 based on, their respective Revolving Commitments (or relevant Foreign
Currency Revolving Commitments, as the case may be)). On each Re-Allocation
Date, the Administrative Agent shall deliver a notice to each Bank of the
adjusted Revolving Commitment Percentages after giving effect to any increase in
the Revolving Commitments made pursuant to this subsection 2.10 on such
Re-Allocation Date.
(i)     In the event that on any such Re-Allocation Date there is an unpaid
principal amount of Committed Rate ABR Loans, the applicable Borrower shall make
prepayments thereof and one or more Borrowers shall make borrowings of Committed
Rate ABR Loans and/or Committed Rate Eurocurrency Loans, as the applicable
Borrower shall determine, so that, after giving effect thereto, the Committed
Rate ABR Loans and Committed Rate Eurocurrency Loans outstanding are held as
nearly as may be in accordance with the pro rata provisions of subsection 8.3
based on such new Revolving Commitment Percentage.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

31


(ii)     In the event that on any such Re-Allocation Date there is an unpaid
principal amount of Committed Rate Eurocurrency Loans, such Committed Rate
Eurocurrency Loans shall remain outstanding with the respective holders thereof
until the expiration of their respective Interest Periods (unless the applicable
Borrower elects to prepay any thereof in accordance with the applicable
provisions of this Agreement), and on the last day of the respective Interest
Periods the applicable Borrower shall make prepayments thereof and the
applicable Borrowers shall make borrowings of Committed Rate ABR Loans and/or
Committed Rate Eurocurrency Loans so that, after giving effect thereto, the
Committed Rate ABR Loans and Committed Rate Eurocurrency Loans outstanding are
held by all of the Banks as nearly as may be in accordance with the pro rata
provisions of subsection 8.3 based on such new Revolving Commitment Percentage.
(iii)     In the event that on any such Re-Allocation Date there is any
outstanding L/C Exposure, the interests of each L/C Participant shall be
adjusted in accordance with the pro rata provisions of subsection 8.3 based on
the Revolving Commitment Percentages (or relevant Foreign Currency Revolving
Commitment Percentages, as the case may be) in effect on and after such
Re-Allocation Date.
(e)     Notwithstanding anything to the contrary in this subsection 2.10, no
Bank shall have any obligation to increase its Revolving Commitment unless it
agrees to do so in its sole discretion.
2.11     Refunding of Committed Rate Loans Denominated in Available Foreign
Currencies. (a) Notwithstanding noncompliance with the conditions precedent set
forth in subsection 10.2, if any Committed Rate Loans denominated in any
Available Foreign Currency (any such Loans, “Specified Loans”) are outstanding
on (i) any date on which an Event of Default pursuant to subsection 13(g) shall
have occurred with respect to the Company or (ii) any Acceleration Date, then,
at 10:00 A.M., New York City time, on the second Business Day immediately
succeeding (x) the date on which such Event of Default occurred (in the case of
clause (i) above) or (y) such Acceleration Date (in the case of clause (ii)
above), the Administrative Agent shall be deemed to have received a notice from
the Company pursuant to subsection 2.2 requesting that Committed Rate ABR Loans
be made pursuant to subsection 2.1 on such second Business Day in an aggregate
amount equal to the Dollar Equivalent Amount of the aggregate amount of all
Specified Loans, and the procedures set forth in subsection 2.2 shall be
followed in making such Committed Rate ABR Loans. The proceeds of such Committed
Rate ABR Loans shall be applied to repay such Specified Loans.
(a)     If, for any reason, Committed Rate ABR Loans may not be made pursuant to
paragraph (a) of this subsection 2.11 to repay Specified Loans as required by
such paragraph, effective on the date such Committed Rate ABR Loans would
otherwise have been made, (i) the principal amount of each relevant Specified
Loan shall be converted into Dollars (calculated on the basis of the Exchange
Rate as of the immediately preceding Business Day) (“Converted Specified Loans”)
and (ii) each Bank severally, unconditionally and irrevocably agrees that it
shall purchase in Dollars a participating interest in such Converted Specified
Loans in an amount equal to the amount of Committed Rate ABR Loans which would
otherwise have been made by such Bank pursuant to paragraph (a) of this
subsection 2.11. Each Bank will immediately transfer to the Administrative
Agent, in immediately available funds, the amount of its participation, and the
proceeds of such participation shall be distributed by the Administrative Agent
to each Bank having such Specified Loans in such amount as will reduce the
amount of the participating interest retained by such Bank in the Converted
Specified Loans to the amount of the Committed Rate ABR Loans which would
otherwise have been made by it pursuant to paragraph (a) of this subsection
2.11. All


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

32


Converted Specified Loans shall bear interest at the rate which would otherwise
be applicable to Committed Rate ABR Loans. Each Bank shall share on a pro rata
basis (calculated by reference to its participating interest in such Converted
Specified Loans) in any interest which accrues thereon and in all repayments
thereof.
(b)     If, for any reason, Committed Rate ABR Loans may not be made pursuant to
paragraph (a) of this subsection 2.11 to repay Specified Loans as required by
such paragraph and the principal amount of any Specified Loans may not be
converted into Dollars in the manner contemplated by paragraph (b) of this
subsection 2.11, (i) the Administrative Agent shall determine the Dollar
Equivalent Amount of such Specified Loans (calculated on the basis of the
Exchange Rate determined as of the Business Day immediately preceding the date
on which Committed Rate ABR Loans would otherwise have been made pursuant to
said paragraph (a)) and (ii) effective on the date on which Committed Rate ABR
Loans would otherwise have been made pursuant to said paragraph (a), each Bank
severally, unconditionally and irrevocably agrees that it shall purchase in
Dollars a participating interest in such Specified Loans in an amount equal to
the amount of Committed Rate ABR Loans which would otherwise have been made by
such Bank pursuant to paragraph (a) of this subsection 2.11. Each Bank will
immediately transfer to the Administrative Agent, in immediately available
funds, the amount of its participation, and the proceeds of such participation
shall be distributed by the Administrative Agent to each relevant Bank having
Specified Loans in such amount as will reduce the Dollar Equivalent Amount as of
such date of the amount of the participating interest retained by such Bank in
such Specified Loans to the amount of the Committed Rate ABR Loans which were to
have been made by it pursuant to paragraph (a) of this subsection 2.11. Each
Bank shall share on a pro rata basis (calculated by reference to its
participating interest in such Specified Loans) in any interest which accrues
thereon, in all repayments of principal thereof and in the benefits of any
collateral furnished in respect thereof and the proceeds of such collateral.
(c)     If any amount required to be paid by any Bank to any other Bank pursuant
to this subsection 2.11 in respect of any Specified Loan is not paid to such
Bank on the date such payment is due from such Bank, such obligor Bank shall pay
to such obligee Bank on demand an amount equal to the product of (i) such
amount, times (ii) the daily average Federal funds rate, as quoted to such
obligee Bank during the period from and including the date such payment is
required to the date on which such payment is immediately available to such
obligee Bank, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. A
certificate of an obligee Bank submitted to any obligor Bank through the
Administrative Agent with respect to any amounts owing under this subsection (d)
shall be conclusive in the absence of manifest error.
2.12     Certain Borrowings of Committed Rate Loans and Refunding of Loans. (a)
If on any Borrowing Date on which a Specified Borrower has requested the Banks
(the “Specified Foreign Currency Banks”) to make Committed Rate Loans
denominated in an Available Foreign Currency (the “Requested Specified Loans”)
(i) the principal amount of the Requested Specified Loans to be made by any
Specified Foreign Currency Bank exceeds the unused amount of the Revolving
Commitment of such Specified Foreign Currency Bank in the requested Available
Foreign Currency (before giving effect to the making and payment of any Loans
required to be made pursuant to this subsection 2.12 on such Borrowing Date),
(ii) the principal amount of such Requested Specified Loan, when added to the
outstanding principal amount of all other Committed Rate Loans of such Specified
Foreign Currency Banks denominated in the Available Foreign Currency in which
the Requested Specified Loans are to be made, does not exceed the aggregate
amount of such Specified Foreign Currency Banks’ Foreign Currency Revolving
Commitments in such requested


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

33


Available Foreign Currency and (iii) the Dollar Equivalent of the amount of the
excess described in the foregoing clause (i) is less than or equal to the
aggregate unused amount of the Revolving Commitments of all Banks other than
such Specified Foreign Currency Banks (before giving effect to the making and
payment of any Loans pursuant to this subsection 2.12 on such Borrowing Date),
each Bank other than such Specified Foreign Currency Banks shall make a
Committed Rate Loan denominated in Dollars to the Company (or any Specified
Borrower identified by the Company) on such Borrowing Date, and the proceeds of
such Committed Rate Loans shall be simultaneously applied to repay outstanding
Committed Rate Loans denominated in Dollars of such Specified Foreign Currency
Banks in each case in amounts such that, after giving effect to (1) such
borrowings and repayments and (2) the borrowing from such Specified Foreign
Currency Banks of the Requested Specified Loans, the excess described in the
foregoing clause (i) will be eliminated. To effect such borrowings and
repayments, (x) not later than 12:00 Noon, New York City time, on such Borrowing
Date, the proceeds of such Committed Rate Loans denominated in Dollars shall be
made available by each Bank other than such Specified Foreign Currency Banks to
the Administrative Agent at its office specified in subsection 15.2 in Dollars
and in immediately available funds and the Administrative Agent shall apply the
proceeds of such Committed Rate Loans denominated in Dollars toward repayment of
outstanding Committed Rate Loans denominated in Dollars of such Specified
Foreign Currency Banks (as directed by the Company) and (y) concurrently with
the repayment of such Loans on such Borrowing Date, (I) such Specified Foreign
Currency Banks shall, in accordance with the applicable provisions hereof, make
the Requested Specified Loans in an aggregate amount equal to the amount so
requested by the relevant Specified Borrower and (II) the relevant Borrower
shall pay to the Administrative Agent for the account of the Specified Foreign
Currency Banks whose Loans to such Borrower are repaid on such Borrowing Date
pursuant to this subsection 2.12 all interest accrued on the amounts repaid to
the date of repayment, together with any amounts payable pursuant to subsection
8.8 in connection with such repayment, provided that the Administrative Agent
shall have provided notice to the Company prior to the making of such Requested
Specified Loans that the making thereof would obligate the Company to pay
amounts pursuant to subsection 8.8.
(a)     If any borrowing of Committed Rate Loans is required pursuant to this
subsection 2.12, the Company shall notify the Administrative Agent in the manner
provided for Committed Rate Loans in subsection 2.2, except that the minimum
borrowing amounts and threshold multiples in excess thereof applicable to
Committed Rate ABR Loans set forth in subsection 2.2 shall not be applicable to
the extent that such minimum borrowing amounts exceed the amounts of Committed
Rate Loans required to be made pursuant to this subsection 2.12.
2.13     Extension of Termination Date. (a) The Company may, by written notice
to the Administrative Agent in the form of Exhibit J-1 (the “Extension Request”)
given no earlier than 60 days prior to the upcoming anniversary of the Closing
Date but no later than 45 days prior to such anniversary of the Closing Date,
request that the then applicable Termination Date be extended to the date that
is one calendar year after the then applicable Termination Date. Such extension
shall be effective with respect to each Bank that, by a written notice in the
form of Exhibit J-2 (a “Continuation Notice”) to the Administrative Agent given
no later than 20 days prior to the then applicable anniversary of the Closing
Date, consents, in its sole discretion, to such extension (each Bank giving a
Continuation Notice being referred to herein as a “Continuing Bank” and each
Bank other than a Continuing Bank being referred to herein as a “Non-Extending
Bank”), provided that (i) such extension shall be effective only if the
aggregate Revolving Commitments of the Continuing Banks constitute at least a
majority of the Total Revolving Commitments on the date of the Extension
Request, (ii) any Bank that fails to submit a Continuation Notice at least 20
days prior to the then applicable anniversary of the Closing Date shall be
deemed not to have consented to such extension and shall constitute a
Non-Extending Bank and (iii) the Company may give no more than two Extension
Requests during the term of this Agreement. No Bank shall have any obligation to
consent to any extension of the


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

34


Termination Date. The Administrative Agent shall notify each Bank of the receipt
of an Extension Request promptly after receipt thereof. The Administrative Agent
shall notify the Company and the Banks no later than 15 days prior to the then
applicable anniversary of the Closing Date which Banks are Continuing Banks and
which Banks are Non-Extending Banks, and whether the Administrative Agent has
received Continuation Notices from Banks holding Revolving Commitments
aggregating at least a majority of the Total Revolving Commitments on the date
of the Extension Request.
(a)     The Commitments of each Non-Extending Bank shall terminate at the close
of business on the Termination Date in effect prior to the delivery of such
Extension Request without giving any effect to such proposed extension. On such
Termination Date, the Company shall pay to the Administrative Agent, for the
account of each Non-Extending Bank, an amount equal to such Non-Extending Bank’s
Loans, together with accrued but unpaid interest and fees thereon and all other
amounts then payable hereunder to such Non-Extending Bank. If, however, on or
before the applicable Termination Date in effect immediately prior to the
effectiveness of the Extension Request pursuant to this subsection 2.13, the
Company obtains a Replacement Bank pursuant to subsection 15.1(e) for any such
Non-Extending Bank and such Replacement Bank agrees to the extension of the
Termination Date pursuant to this subsection 2.13, then such Replacement Bank
shall for all purposes of this subsection 2.13 and this Agreement be deemed to
be a Continuing Bank, and the Loans of such Bank shall not be due and payable
pursuant to this subsection 2.13(b).
SECTION 3.     THE COMPETITIVE ADVANCE LOANS
3.1     Competitive Advance Loans. (a) Subject to the terms and conditions
hereof, any Specified Borrower may, from time to time during the Commitment
Period, request the Banks to offer bids, and any Bank may, in its sole
discretion, offer such bids, to make competitive advance loans (“Competitive
Advance Loans”) to such Specified Borrower on the terms and conditions set forth
in such bids. Each Competitive Advance Loan shall bear interest at the rates, be
payable on the dates, and shall mature on the date, agreed between such
Specified Borrower and Bank at the time such Competitive Advance Loan is made;
provided, that (i) each Competitive Advance Loan shall mature not earlier than 1
day and not later than 180 days, after the date such Competitive Advance Loan is
made and (ii) no Competitive Advance Loan shall mature after the Termination
Date. During the Commitment Period, the Specified Borrowers may accept bids from
Banks from time to time for Competitive Advance Loans, and borrow and repay
Competitive Advance Loans, all in accordance with the terms and conditions
hereof; provided, that no Competitive Advance Loan shall be made if, after
giving effect to the making of such Loan and the simultaneous application of the
proceeds thereof, (i) the aggregate amount of the Exposure of all the Banks
would exceed the aggregate amount of the Revolving Commitments, or (ii) the
aggregate amount of the Foreign Currency Exposure in respect of any Available
Foreign Currency would exceed the Foreign Currency Exposure Sublimit for such
Currency. Subject to the foregoing, any Bank may, in its sole discretion, make
Competitive Advance Loans in an aggregate outstanding amount exceeding the
amount of such Bank’s Revolving Commitment.
(a)     The Competitive Advance Loans may be made in Dollars or any Available
Foreign Currency, as agreed between the Specified Borrower and Bank in respect
thereof at the time such Competitive Advance Loan is made.
3.2     Procedure for Competitive Advance Loan Borrowing. (a) Any Specified
Borrower may request Competitive Advance Loans by delivering a Competitive
Advance Loan Request. The Administrative Agent shall notify each Bank promptly
by facsimile transmission of the contents of each Competitive Advance Loan
Request received by the Administrative Agent. Each Bank may elect, in its sole


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

35


discretion, to offer irrevocably to make one or more Competitive Advance Loans
to the Specified Borrower by delivering a Competitive Advance Loan Offer to the
Administrative Agent.
(a)     Before the acceptance time set forth in the applicable Competitive
Advance Loan Request, the Specified Borrower, in its absolute discretion, shall:
(i)     cancel such Competitive Advance Loan Request by giving the
Administrative Agent telephone notice to that effect, or
(ii)     by giving telephone notice to the Administrative Agent immediately
confirmed in writing or by facsimile transmission, subject to the provisions of
subsection 3.2(c), accept one or more of the offers made by any Bank or Banks
pursuant to subsection 3.2(a) of the amount of Competitive Advance Loans for
each relevant maturity date and reject any remaining offers made by Banks
pursuant to subsection 3.2(a).
(b)     The Specified Borrower’s acceptance of Competitive Advance Loans in
response to any Competitive Advance Loan Request shall be subject to the
following limitations:
(i)     The amount of Competitive Advance Loans accepted for each maturity date
specified by any Bank in its Competitive Advance Loan Offer shall not exceed the
maximum amount for such maturity date specified in such Competitive Advance Loan
Offer;
(ii)     the aggregate amount of Competitive Advance Loans accepted for all
maturity dates specified by any Bank in its Competitive Advance Loan Offer shall
not exceed the aggregate maximum amount specified in such Competitive Advance
Loan Offer for all such maturity dates;
(iii)     the Specified Borrower may not accept offers for Competitive Advance
Loans for any maturity date in an aggregate principal amount in excess of the
maximum principal amount requested in the related Competitive Advance Loan
Request; and
(iv)     if the Specified Borrower accepts any of such offers, it must accept
offers based solely upon pricing for such relevant maturity date and upon no
other criteria whatsoever and if two or more Banks submit offers for any
maturity date at identical pricing and the Specified Borrower accepts any of
such offers but does not wish to (or by reason of the limitations set forth in
subsection 3.2(c)(iii) cannot) borrow the total amount offered by such Banks
with such identical pricing, the Administrative Agent shall allocate offers from
all of such Banks in amounts among them pro rata according to the amounts
offered by such Banks (or as nearly pro rata as shall be practicable).
(c)     If the Specified Borrower notifies the Administrative Agent that a
Competitive Advance Loan Request is cancelled, the Administrative Agent shall
give prompt telephone notice thereof to the Banks.
(d)     If the Specified Borrower accepts one or more of the offers made by any
Bank or Banks, the Administrative Agent promptly shall notify each Bank which
has made such a Competitive Advance Loan Offer of (i) the aggregate amount of
such Competitive Advance Loans to be made for each maturity date and (ii) the
acceptance or rejection of any offers to make such


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

36


Competitive Advance Loans made by such Bank. Before the Funding Time for the
applicable Currency, each Bank whose Competitive Advance Loan Offer has been
accepted shall make available to the Administrative Agent for the account of the
Specified Borrower at the Funding Office for the applicable Currency the amount
of Competitive Advance Loans in the applicable Currency to be made by such Bank,
in immediately available funds.
3.3     Repayment of Competitive Advance Loans; Evidence of Debt. (a) Each
Specified Borrower that borrows any Competitive Advance Loan hereby
unconditionally promises to pay to the Bank that made such Competitive Advance
Loan on the maturity date, as agreed by such Specified Borrower and Bank (or
such earlier date on which all the Loans become due and payable pursuant to
Section 13), the then unpaid principal amount of such Competitive Advance Loan.
Each Specified Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Competitive Advance Loans made by any Bank to such
Specified Borrower from time to time outstanding from the date thereof until
payment in full thereof at the rate per annum, and on the dates, agreed by such
Specified Borrower and Bank at the time such Competitive Advance Loan is made.
All payments in respect of Competitive Advance Loans shall be made by such
Specified Borrower to the Administrative Agent for the account of the Bank that
makes such Competitive Advance Loan to the Payment Office and by the Payment
Time for the applicable Currency.
(a)     Each Bank shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of each Specified Borrower to such
Bank resulting from each Competitive Advance Loan of such Bank from time to
time, including the amounts of principal and interest payable and paid to such
Bank from time to time in respect of Competitive Advance Loans. The entries made
in the accounts of each Bank maintained pursuant to this subsection 3.3(b)
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of each Specified Borrower therein
recorded, absent manifest error; provided, however, that the failure of any Bank
to maintain any such account, or any error therein, shall not in any manner
affect the obligation of each Specified Borrower to repay (with applicable
interest) the Competitive Advance Loans made to such Specified Borrower by such
Bank in accordance with the terms of this Agreement. In the event of any
conflict between the records maintained by any Bank and the records maintained
by the Administrative Agent in such matters, the records of the Administrative
Agent shall control in the absence of manifest error.
SECTION 4.     THE SWING LINE LOANS
4.1     Swing Line Loans. Subject to the terms and conditions hereof, each Swing
Line Bank severally agrees to make swing line loans (“Swing Line Loans”) to any
Specified Borrower from time to time during the Commitment Period in Dollars;
provided, that no Swing Line Loan shall be made if, after giving effect to the
making of such Loan and the simultaneous application of the proceeds thereof,
(i) the aggregate amount of the Exposure of all the Banks would exceed the
aggregate amount of the Revolving Commitments, (ii) the aggregate amount of the
Swing Line Loans made by a Swing Line Bank would exceed the Swing Line
Commitment of such Swing Line Bank, (iii) the aggregate amount of the Exposure
of a Swing Line Bank would exceed the Revolving Commitment of such Bank, (iv)
the aggregate amount of all outstanding Swing Line Loans of such Specified
Borrower would exceed the Swing Line Limit for such Specified Borrower or (v)
the aggregate amount of all outstanding Swing Line Loans would exceed the Swing
Line Limit. During the Commitment Period, the Specified Borrowers may borrow and
prepay the Swing Line Loans in whole or in part, all in accordance with the
terms and conditions hereof.
4.2     Procedure for Swing Line Borrowing. (a) Any Specified Borrower may
request any Swing Line Bank to make Swing Line Loans during the Commitment
Period on any Business Day by


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

37


giving to such Swing Line Bank a Notice of Swing Line Borrowing no later than
1:00 p.m., New York City time, on the applicable Borrowing Date, or such later
time as may be agreed by such Swing Line Bank, acting in its sole discretion, in
respect of such Swing Line Loan. Each borrowing of Swing Line Loans shall be in
an amount equal to (a) in the case of ABR Loans, $1,000,000 or a whole multiple
of $500,000 in excess thereof (or, if the then aggregate undrawn amount of the
Swing Line Commitments is less than $1,000,000, such lesser amount) and (b) in
the case of Eurocurrency Loans $1,000,000 or increments of $500,000 thereafter;
provided, that any borrowing of Swing Line Loans may be in an aggregate amount
that is equal to the entire unused balance of the Total Swing Line Commitments.
Subject to the terms and conditions hereof, on the Borrowing Date of each Swing
Line Loan, the relevant Swing Line Bank shall make the proceeds thereof
available to the relevant Specified Borrower in immediately available funds in
Dollars by the Funding Time in accordance with the wire instructions for
remittance specified by the Specified Borrower in the Notice of Swing Line
Borrowing.
(a)     Upon the making of any Swing Line Loan, any payment of principal or
interest with respect to a Swing Line Loan and on the last Business Day of each
month on which a Swing Line Bank has any outstanding Swing Line Loans, such Bank
shall deliver to the Administrative Agent a Notice of Swing Line Outstandings.
4.3     Repayment of Swing Line Loans; Evidence of Debt. (a) With respect to
each Swing Line Loan, each Specified Borrower hereby unconditionally promises to
pay to the applicable Swing Line Bank on the earlier of (i) the Termination
Date, (ii) the date which is 30 days after the making of such Swing Line Loan,
(iii) the date on which such Swing Line Loans become due and payable pursuant to
subsection 4.4 and (iv) the date on which all the Loans become due and payable
pursuant to Section 13, the then unpaid principal amount of such Swing Line Loan
made to such Specified Borrower. Each Specified Borrower hereby further agrees
to pay the applicable Swing Line Bank interest on the unpaid principal amount of
the Swing Line Loans made to such Specified Borrower from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in subsection 8.14.
(a)     Each Swing Line Bank shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of each Specified
Borrower to such Swing Line Bank resulting from each Swing Line Loan of such
Bank from time to time, including the amounts of principal and interest payable
and paid to such Swing Line Bank from time to time under this Agreement.
(b)     The Administrative Agent shall maintain the Register pursuant to
subsection 15.6(b), and a subaccount therein for each Swing Line Bank, in which
shall be recorded (i) the amount of each Swing Line Loan made hereunder and each
Interest Period (if any) applicable thereto and (ii) the amount of any principal
or interest due and payable or to become due and payable from each Specified
Borrower to each Swing Line Bank under Swing Line Loans.
(c)     The entries made in the Register and the accounts of each Swing Line
Bank maintained pursuant to subsection 4.3(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of each Specified Borrower therein recorded absent manifest error;
provided, however, that the failure of any Swing Line Bank or the Administrative
Agent to maintain the Register or any such account, or any error therein, shall
not in any manner affect the obligation of each Specified Borrower to repay
(with applicable interest) the Swing Line Loans made to such Specified Borrower
by such Swing Line Bank in accordance with the terms of this Agreement. In the
event of any conflict between the records maintained by


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

38


any Swing Line Bank and the records maintained by the Administrative Agent in
such matters, the records of the Administrative Agent shall control in the
absence of manifest error.
4.4     Allocating Swing Line Loans; Swing Line Loan Participations. (a) If any
Event of Default shall occur and be continuing, any Swing Line Bank may, in its
sole and absolute discretion, direct that the Swing Line Loans owing to it be
refunded, by delivering a Notice of Swing Line Refunding. Upon receipt of a
Notice of Swing Line Refunding, the Administrative Agent shall promptly give
notice of the contents thereof to the Banks and, unless an Event of Default
described in subsection 13(g) in respect of the Company or the relevant
Specified Borrower has occurred, to the Company and the relevant Specified
Borrower. Each such Notice of Swing Line Refunding shall be deemed to constitute
delivery by such Specified Borrower of a Notice of Borrowing of Committed Rate
Eurocurrency Loans in Dollars in the amount of the Swing Line Loans to which it
relates, for an Interest Period of one month’s duration. Subject to the terms
and conditions hereof, each Bank (including each Swing Line Bank in its capacity
as a Bank having a Revolving Commitment) hereby agrees to make a Committed Rate
Loan to such Specified Borrower pursuant to Section 2 in Dollars in an amount
equal to such Bank’s Revolving Borrowing Percentage of the aggregate amount of
the Swing Line Loans to which such Notice of Swing Line Refunding relates.
Unless any of the events described in subsection 13(g) in respect of the Company
or such Specified Borrower shall have occurred (in which case the procedures of
subsection 4.4(b) shall apply), each Bank shall make the amount of such
Committed Rate Loan available to the Administrative Agent at the Funding Office,
at or prior to the Funding Time, in Dollars in funds immediately available to
the Administrative Agent. The proceeds of such Committed Rate Loans shall be
immediately made available to such Swing Line Bank by the Administrative Agent
and applied by such Swing Line Bank to repay the Swing Line Loans to which such
Notice of Swing Line Refunding related.
(a)     If prior to the time a Committed Rate Loan would otherwise have been
made pursuant to subsection 4.4(a), one of the events described in subsection
13(g) shall have occurred in respect of the Company or the relevant Specified
Borrower, each Bank (other than the relevant Swing Line Bank) shall, on the date
such Committed Rate Loan would have been made pursuant to the Notice of Swing
Line Refunding referred to in subsection 4.4(a) (the “Refunding Date”), purchase
an undivided participating interest in the outstanding Swing Line Loans to which
such Notice of Swing Line Refunding related, in an amount equal to (i) such
Bank’s Revolving Commitment Percentage times (ii) the aggregate principal amount
of such Swing Line Loans then outstanding which would otherwise have been repaid
with Committed Rate Loans (the “Swing Line Participation Amount”). On the
Refunding Date, (x) each Bank shall transfer to such Swing Line Bank, in
immediately available funds, such Bank’s Swing Line Participation Amount, and
upon receipt thereof such Swing Line Bank shall, if requested by any Bank,
deliver to such Bank a participation certificate dated the date of such Swing
Line Bank’s receipt of such funds and evidencing such Bank’s ownership of its
Swing Line Participation Amount and (y) the interest rate on the applicable
Swing Line Loan will automatically be converted to the applicable Eurocurrency
Rate with an Interest Period of one month plus the Applicable Margin for
Committed Rate Loans. If any amount required to be paid by any Bank to any Swing
Line Bank pursuant to this subsection 4.4 in respect of any Swing Line
Participation Amount is not paid to such Swing Line Bank on the date such
payment is due from such Bank, such Bank shall pay to such Swing Line Bank on
demand an amount equal to the product of (i) such amount, times (ii) the daily
average Federal funds rate, as quoted by such Swing Line Bank, during the period
from and including the date such payment is required to the date on which such
payment is immediately available to the Swing Line Bank, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. A certificate of a Swing Line Bank submitted to
any Bank with respect to any amounts owing under this subsection shall be
conclusive in the absence of manifest error.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

39


(b)     Whenever, at any time after the Administrative Agent or any Swing Line
Bank has received from any Bank such Bank’s Swing Line Participation Amount, the
Administrative Agent or such Swing Line Bank receives any payment on account of
the related Swing Line Loans, the Administrative Agent or such Swing Line Bank
will distribute to such Bank its Revolving Commitment Percentage of such payment
on account of its Swing Line Participation Amount (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Bank’s participating interest was outstanding and funded); provided, however,
that in the event that such payment received by the Administrative Agent or such
Swing Line Bank is required to be returned, such Bank will return to the
Administrative Agent or such Swing Line Bank any portion thereof previously
distributed to it by the Administrative Agent or such Swing Line Bank, as
applicable.
(c)     Each Bank’s obligation to make Committed Rate Loans pursuant to
subsection 4.4(a) and to purchase participating interests pursuant to subsection
4.4(b) shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Bank may have against any other
Bank or any Specified Borrower, or any Specified Borrower may have against any
Bank or any other Person, as the case may be, for any reason whatsoever; (ii)
the occurrence or continuance of a Default or an Event of Default; (iii) any
adverse change in the condition (financial or otherwise) of the Company or any
of its Subsidiaries; (iv) any breach of this Agreement by any party hereto; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
4.5     Replacement of Swing Line Banks. (a) Any Swing Line Bank may be replaced
at any time by written agreement among the Company, the Administrative Agent,
the replaced Swing Line Bank and the successor Swing Line Bank. The
Administrative Agent shall notify the Banks of any such replacement of a Swing
Line Bank. At the time any such replacement shall become effective, the Company
shall pay all unpaid interest accrued for the account of the replaced Swing Line
Bank. From and after the effective date of any such replacement, (x) the
successor Swing Line Bank shall have all the rights and obligations of the
replaced Swing Line Bank under this Agreement with respect to Swing Line Loans
made thereafter and (y) references herein to the term “Swing Line Bank” shall be
deemed to refer to such successor or to any previous Swing Line Bank, or to such
successor and all previous Swing Line Banks, as the context shall require. After
the replacement of a Swing Line Bank hereunder, the replaced Swing Line Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of a Swing Line Bank under this Agreement with respect to Swing Line
Loans made by it prior to its replacement, but shall not be required to make
additional Swing Line Loans.
(a)     Subject to the appointment and acceptance of a successor Swing Line
Bank, any Swing Line Bank may resign as a Swing Line Bank at any time upon
thirty days’ prior written notice to the Administrative Agent, the Company and
the Banks, in which case, such Swing Line Bank shall be replaced in accordance
with subsection 4.5(a) above.
SECTION 5.     THE LETTERS OF CREDIT
5.1     L/C Commitment. (a) For the avoidance of doubt, Letters of Credit
outstanding immediately prior to the Closing Date shall be Letters of Credit
hereunder. Subject to the terms and conditions hereof, each Issuing Bank agrees
to issue letters of credit for the account of any Specified Borrower on any
Business Day during the Commitment Period in such form as shall be reasonably
acceptable to such Issuing Bank; provided, that no Letter of Credit shall be
issued if, after giving effect thereto (i) the aggregate amount


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

40


of the Exposure of all the Banks would exceed the aggregate amount of the
Revolving Commitments, (ii) the aggregate amount of L/C Obligations of an
Issuing Bank would exceed the L/C Commitment of such Issuing Bank, (iii) the
aggregate amount of the Exposure of an Issuing Bank would exceed the Revolving
Commitment of such Bank, (iv) the aggregate amount of the Foreign Currency
Exposure in respect of any Available Foreign Currency would exceed the Foreign
Currency Exposure Sublimit for such Currency or (iv) the aggregate amount of the
L/C Obligations would exceed the Dollar Equivalent Amount of $200,000,000.
(a)     Each Letter of Credit shall:
(i)     be denominated in Dollars or an Available Foreign Currency and shall be
either (A) a standby letter of credit issued to support obligations of a
Specified Borrower, contingent or otherwise, to provide credit support for
workers’ compensation, other insurance programs and other lawful corporate
purposes (a “Standby Letter of Credit”) or (B) a commercial letter of credit
issued in respect of the purchase of goods and services in the ordinary course
of business of the Company and its Subsidiaries (a “Commercial Letter of
Credit”; together with the Standby Letters of Credit, the “Letters of Credit”)
and,
(ii)     expire no later than the earlier of 365 days after its date of issuance
and five Business Days prior to the Termination Date although any such Letter of
Credit may be automatically extended for periods of one year from the current or
any future expiration date of the Letter of Credit (unless the Issuing Bank
elects not to extend such Letter of Credit) and the extended maturity date is
not beyond five Business Days prior to the Termination Date (it being understood
that if the Termination Date is extended pursuant to subsection 2.13, no Letter
of Credit shall expire after the Termination Date applicable to the
Non-Extending Banks if, after giving effect to the issuance of such Letter of
Credit, the aggregate face amount of all Letters of Credit expiring after the
Termination Date applicable to the Non-Extending Banks would exceed the
aggregate amount of the Commitments of the Continuing Banks).
(b)     Each Letter of Credit shall be subject to the Uniform Customs or
International Standby Practices (ISP98) or Uniform Customs & Practice for
Documentary Credits (UCP600), as the case may be, and, to the extent not
inconsistent therewith, the laws of any State of the United States or, if
acceptable to the Required Banks and the relevant account party, the
jurisdiction of the Issuing Office at which such Letter of Credit is issued.
(c)     Notwithstanding anything in the contrary in this Agreement, no Issuing
Bank shall be under any obligation to issue, amend, renew or extend any Letter
of Credit if: (i) any order, judgment or decree of any governmental body or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing, renewing, amending or extending such Letter of Credit, or any law,
rule, regulation or treaty applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any governmental body
with jurisdiction over such Issuing Bank shall prohibit, or request that such
Issuing Bank refrain from, the issuance, renewal, amendment or extension of
letters of credit generally or any Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to any Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it; (ii) the issuance, renewal, amendment or extension of any
Letter of Credit would


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

41


violate one or more policies of such Issuing Bank applicable to letters of
credit generally; (iii) such Issuing Bank does not as of the issuance date of
the requested Letter of Credit issue, renew, amend or extend Letters of Credit
in the requested currency; or (iv) any Bank is at that time a Defaulting Bank,
unless such Issuing Bank has entered into arrangements, including the delivery
of cash collateral, satisfactory to such Issuing Bank (in its sole discretion)
with the Company or such Bank to eliminate such Issuing Bank’s actual or
potential Fronting Exposure (after giving effect to subsection 8.17) with
respect to the Defaulting Bank arising from either the Letter of Credit then
proposed to be issued, renewed, amended or extended or that Letter of Credit and
all other L/C Exposure as to which such Issuing Bank has actual or potential
Fronting Exposure (after giving effect to subsection 8.17) with respect to the
Defaulting Bank, as it may elect in its sole discretion.
5.2     Procedure for Issuance of Letters of Credit under this Agreement. Any
Specified Borrower may from time to time request that an Issuing Bank issue a
Letter of Credit by delivering to such Issuing Bank at its Issuing Office an
Application therefor (with a copy to the Administrative Agent), completed to the
satisfaction of the Issuing Bank, and such other certificates, documents and
other papers and information as such Issuing Bank may reasonably request. Upon
receipt by an Issuing Bank of any Application, and subject to the terms and
conditions hereof, such Issuing Bank will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall any
Issuing Bank be required to issue any Letter of Credit earlier than five
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by such Issuing Bank and such Specified Borrower. Such
Issuing Bank shall advise the Administrative Agent of the terms of such Letter
of Credit on the date of issuance thereof and shall promptly thereafter furnish
copies thereof and each amendment thereto to the Company, and through the
Administrative Agent, each Bank.
5.3     Fees, Commissions and Other Charges. (a)      Each Specified Borrower
for whose account a Letter of Credit is issued hereunder shall pay to the
Administrative Agent, for the account of the Banks (including the Issuing Bank)
pro rata according to their Revolving Commitment Percentages, a letter of credit
commission with respect to each Letter of Credit, computed at a rate equal to
the then Applicable Margin for Committed Rate Eurocurrency Loans on the daily
average undrawn face amount of such Letter of Credit. Such commissions shall be
payable in arrears on the last Business Day of each March, June, September and
December to occur after the date of issuance of each Letter of Credit and on the
expiration date of such Letter of Credit and shall be nonrefundable.
(a)     In addition to the foregoing fees and commissions, each Specified
Borrower for whose account a Letter of Credit is issued hereunder shall (i) pay
or reimburse the Issuing Bank for such normal and customary costs and expenses
as are incurred or charged by such Issuing Bank in issuing, effecting payment
under, amending or otherwise administering such Letter of Credit and (ii) pay
the Issuing Bank such other fees as shall be agreed by the Issuing Bank and such
Specified Borrower.
(b)     The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Bank and the Banks all fees and commissions received
by the Administrative Agent for their respective accounts pursuant to this
subsection.
5.4     L/C Participations. (a) Each Issuing Bank irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Bank to
issue Letters of Credit hereunder, each L/


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

42


C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from such Issuing Bank, on the terms and conditions hereinafter
stated, for such L/C Participant’s own account and risk, an undivided interest
equal to such L/C Participant’s Revolving Commitment Percentage in such Issuing
Bank’s obligations and rights under each Letter of Credit issued by such Issuing
Bank hereunder and the amount of each draft paid by such Issuing Bank
thereunder. Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Bank that, if a draft is paid under any Letter of Credit issued by
such Issuing Bank for which the Specified Borrower which is the account party
under such Letter of Credit has not reimbursed such Issuing Bank to the full
extent required by the terms of this Agreement, such L/C Participant shall pay
to such Issuing Bank upon demand at such Issuing Bank’s Issuing Office an amount
equal to such L/C Participant’s Revolving Commitment Percentage of the amount of
such draft, or any part thereof, which is not so reimbursed.
(a)     If any amount required to be paid by any L/C Participant to any Issuing
Bank pursuant to subsection 5.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Bank under any Letter of Credit is not paid to such
Issuing Bank on the date such payment is due from such L/C Participant, such L/C
Participant shall pay to such Issuing Bank on demand an amount equal to the
product of (i) such amount, times (ii) (A) in the case of any such payment
obligation denominated in Dollars, the daily average Federal funds rate, as
quoted by such Issuing Bank, or (B) in the case of any such payment obligation
denominated in an Available Foreign Currency, the rate customary in such
Currency for settlement of similar inter-bank obligations, as quoted by such
Issuing Bank, in each case during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Issuing Bank, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of an Issuing Bank submitted to any L/C Participant with respect to
any amounts owing under this subsection shall be conclusive in the absence of
manifest error.
(b)     Whenever, at any time after an Issuing Bank has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with subsection 5.4(a) the Issuing Bank receives any
payment related to such Letter of Credit (whether directly from the account
party or otherwise, including by way of set-off or proceeds of collateral
applied thereto by such Issuing Bank), or any payment of interest on account
thereof, such Issuing Bank will distribute to such L/C Participant its pro rata
share thereof; provided, however, that in the event that any such payment
received by such Issuing Bank shall be required to be returned by the Issuing
Bank, such L/C Participant shall return to such Issuing Bank the portion thereof
previously distributed by such Issuing Bank to it.
5.5     Reimbursement Obligation of the Specified Borrowers. (a) Each Specified
Borrower for whose account a Letter of Credit is issued hereunder agrees to
reimburse the Issuing Bank in respect of such Letter of Credit on each date on
which such Issuing Bank notifies such Specified Borrower (with a copy to the
Administrative Agent at its address in the Administrative Schedule for Notices
of Borrowing for the applicable Currency) of the date and amount of a draft
presented under such Letter of Credit and paid by such Issuing Bank for the
amount of (i) such draft so paid and (ii) any taxes, fees, charges or other
reasonable costs or expenses incurred by such Issuing Bank in connection with
such payment; provided if any Issuing Bank shall notify the Specified Borrower
of a drawing after 2:00 p.m. local time of such Issuing Bank’s Issuing Office on
the date of any drawing under a Letter of Credit, the Specified Borrower will
not be required to reimburse such Issuing Bank until the next succeeding
Business Day. Each such payment shall be made to such Issuing Bank at its
Issuing Office in the Currency in which payment of such draft was made and in
immediately available funds.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

43


(a)     Interest shall be payable on any and all amounts remaining unpaid by any
Specified Borrower under this subsection from the date such amounts become
payable (whether at stated maturity, by acceleration or otherwise) until payment
in full at the rate which is (i) in the case of such amounts payable in Dollars,
2% above the ABR from time to time and (ii) in the case of such amounts payable
in any other currency, 2% above the rate reasonably determined by the Issuing
Bank as the cost of funding such overdue amount from time to time on an
overnight basis.
(b)     Each notice of a drawing under any Letter of Credit denominated in
Dollars shall constitute a request by the Specified Borrower for a borrowing
pursuant to subsection 2.2 of Committed Rate ABR Loans in the amount of such
drawing plus any amounts payable pursuant to subsection 5.5(a)(ii) in respect of
such drawing. The Borrowing Date with respect to such borrowing shall be the
date of such drawing.
5.6     Obligations Absolute. (a) The obligations of the Specified Borrowers
under this Section 5 shall be absolute, irrevocable and unconditional under any
and all circumstances and irrespective of any set-off, counterclaim or defense
to payment which any Specified Borrower may have or have had against the Issuing
Bank or any beneficiary of a Letter of Credit.
(a)     Each Specified Borrower for whose account a Letter of Credit is issued
hereunder also agrees with the Issuing Bank in respect of such Letter of Credit
that such Issuing Bank shall not be responsible for, and such Specified
Borrower’s Reimbursement Obligations under subsection 5.5(a) shall not be
affected by, among other things, (i) the enforceability, validity or genuineness
of documents or of any endorsements thereon, even though such documents shall in
fact prove to be unenforceable, invalid, fraudulent or forged, provided, that
reliance upon such documents by such Issuing Bank shall not have constituted
gross negligence or willful misconduct of such Issuing Bank or (ii) any dispute
between or among such Specified Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
(iii) any claims whatsoever of any Specified Borrower against any beneficiary of
such Letter of Credit or any such transferee.
(b)     No Issuing Bank shall be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by such Issuing Bank’s gross negligence or willful misconduct.
(c)     Each Specified Borrower for whose account a Letter of Credit is issued
hereunder agrees that any action taken or omitted by any Issuing Bank under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct, shall be binding
on such Specified Borrower and shall not result in any liability of such Issuing
Bank to such Specified Borrower.
5.7     Letter of Credit Payments. If any draft shall be presented for payment
to an Issuing Bank under any Letter of Credit, such Issuing Bank shall promptly
notify the account party of the date and amount thereof. The responsibility of
the Issuing Bank to the account party in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

44


5.8     Application. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 5,
the provisions of this Section 5 shall apply.
5.9     Replacement of Issuing Banks. (a) Any Issuing Bank may be replaced at
any time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Banks of any such replacement of any Issuing Bank. At the time
any such replacement shall become effective, the Company shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank. From and after the
effective date of any such replacement, (x) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (y) references herein
to the term “Issuing Bank” shall be deemed to refer to and include such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require. After the replacement of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(a)     Subject to the appointment and acceptance of a successor Issuing Bank,
any Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Company and the Banks, in
which case, such Issuing Bank shall be replaced in accordance with subsection
5.9(a) above.
SECTION 6.     LOCAL CURRENCY FACILITIES
6.1     Terms of Local Currency Facilities. (a) Subject to the provisions of
this Section 6, the Company may in its discretion from time to time designate
any Subsidiary of the Company organized under the laws of any jurisdiction
outside the United States as a “Local Currency Borrower” and any Qualified
Credit Facility to which such Local Currency Borrower and any one or more Banks
(or its affiliates, agencies or branches) is a party as a “Local Currency
Facility”, with the consent of each such Bank in its sole discretion, by
delivering a Local Currency Facility Addendum to the Administrative Agent) and
the Banks (through the Administrative Agent) executed by the Company, each such
Local Currency Borrower and each such Bank, provided, that on the effective date
of such designation no Event of Default shall have occurred and be continuing.
Concurrently with the delivery of a Local Currency Facility Addendum, the
Company or the relevant Local Currency Borrower shall furnish to the
Administrative Agent copies of all documentation executed and delivered by any
Local Currency Borrower in connection therewith, together with, if applicable,
an English translation thereof. Except as otherwise provided in this Section 6
or in the definition of “Qualified Credit Facility” in subsection 1.1, the terms
and conditions of each Local Currency Facility shall be determined by mutual
agreement of the relevant Local Currency Borrower(s) and Local Currency Bank(s).
The documentation governing each Local Currency Facility shall (i) contain an
express acknowledgement that such Local Currency Facility shall be subject to
the provisions of this Section 6 and (ii) designate a Local Currency Facility
Agent for such Local Currency Facility. Each of the Company and, by agreeing to
any Local Currency Facility designation as contemplated hereby, each relevant
Local Currency Bank (if any) party thereto, acknowledges and agrees that each
reference in this Agreement to any Bank shall, to the extent applicable, be
deemed to be a reference to such Local Currency Bank. In the event of any
inconsistency between the terms of this Agreement and the terms of any Local
Currency Facility, the terms of this Agreement shall prevail.
(a)     The documentation governing each Local Currency Facility shall set forth
(i) the maximum amount (expressed in Dollars) available to be borrowed from all
Local Currency


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

45


Banks under such Local Currency Facility (as the same may be reduced from time
to time, a “Local Currency Facility Maximum Borrowing Amount”) and (ii) with
respect to each Local Currency Bank party to such Local Currency Facility, the
maximum Dollar Equivalent Amount available to be borrowed from such Local
Currency Bank thereunder (as the same may be reduced from time to time, a “Local
Currency Bank Maximum Borrowing Amount”).
(b)     Except as otherwise required by applicable law, in no event shall the
Local Currency Banks party to a Local Currency Facility have the right to
accelerate the Local Currency Loans outstanding thereunder, or to terminate
their commitments (if any) to make such Local Currency Loans prior to the
earlier of the stated termination date in respect thereof or the Termination
Date, except, in each case, in connection with an acceleration of the Loans or a
termination of the Commitments pursuant to Section 13 of this Agreement,
provided, that nothing in this paragraph (c) shall be deemed to require any
Local Currency Bank to make a Local Currency Loan if the applicable conditions
precedent to the making of such Local Currency Loan set forth in the relevant
Local Currency Facility have not been satisfied. No Local Currency Loan may be
made under a Local Currency Facility if (i) after giving effect thereto, the
conditions precedent in subsection 10.2 would not be satisfied or (ii) after
giving effect to the making of such Local Currency Loan and the simultaneous
application of the proceeds thereof, (A) the aggregate amount of the Exposure of
all the Banks would exceed the aggregate amount of the Revolving Commitments, or
(B) the amount of such Local Currency Bank’s Committed Exposure would exceed the
amount of such Local Currency Bank’s Revolving Commitment.
(c)     The relevant Local Currency Borrower shall furnish to the Administrative
Agent copies of any amendment, supplement or other modification (including any
change in commitment amounts or in the Local Currency Banks participating in any
Local Currency Facility) to the terms of any Local Currency Facility promptly
after the effectiveness thereof (together with, if applicable, an English
translation thereof). If any such amendment, supplement or other modification to
a Local Currency Facility shall (i) add a Local Currency Bank as a Local
Currency Bank thereunder or (ii) change the Local Currency Facility Maximum
Borrowing Amount or any Local Currency Bank Maximum Borrowing Amount with
respect thereto, the Company shall promptly furnish an appropriately revised
Local Currency Facility Addendum, executed by the Company, the relevant Local
Currency Borrower and the affected Local Currency Banks (or any agent acting on
their behalf), to the Administrative Agent and the Banks (through the
Administrative Agent).
(d)     The Company may terminate its designation of a facility as a Local
Currency Facility, with the consent of each Local Currency Bank party thereto in
its sole discretion, by written notice to the Administrative Agent, which notice
shall be executed by the Company, the relevant Local Currency Borrower and each
Local Currency Bank party to such Local Currency Facility (or any agent acting
on their behalf). Once notice of such termination is received by the
Administrative Agent, such Local Currency Facility and the loans and other
obligations outstanding thereunder shall immediately cease to be subject to the
terms of this Agreement and shall cease to benefit from the Company Guarantee.
6.2     Reporting of Local Currency Outstandings. On the date of the making of
any Local Currency Loan having a maturity of 30 or more days to a Local Currency
Borrower and on the last Business Day of each month on which a Local Currency
Borrower has any outstanding Local Currency Loans, the Local Currency Facility
Agent for such Local Currency Borrower, shall deliver to the Administrative
Agent a Notice of Local Currency Outstandings. The Administrative Agent will, at
the request of any Local Currency


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

46


Facility Agent, advise such Local Currency Facility Agent of the Exchange Rate
used by the Administrative Agent in calculating the Dollar Equivalent Amount of
Local Currency Loans under the related Local Currency Facility on any date.
6.3     Refunding of Local Currency Loans. (a) Notwithstanding noncompliance
with the conditions precedent set forth in subsection 10.2, if any Local
Currency Loans are outstanding on (i) any date on which an Event of Default
pursuant to subsection 13(g) shall have occurred with respect to the Company,
(ii) any Acceleration Date or (iii) any date on which an Event of Default
pursuant to subsection 13(a)(ii) shall have occurred and be continuing for three
or more Business Days and, in the case of clause (iii) above, any Local Currency
Bank party to the affected Local Currency Facility shall have given notice
thereof to the Administrative Agent requesting that the Local Currency Loans
(“Affected Local Currency Loans”) outstanding thereunder be refunded pursuant to
this subsection 6.3, then, at 10:00 A.M., New York City time, on the second
Business Day immediately succeeding (x) the date on which such Event of Default
occurs (in the case of clause (i) above), (y) such Acceleration Date (in the
case of clause (ii) above) or (z) the date on which such notice is received by
the Administrative Agent (in the case of clause (iii) above), the Administrative
Agent shall be deemed to have received a notice from the Company pursuant to
subsection 2.2 requesting that Committed Rate ABR Loans be made pursuant to
subsection 2.1 on such second Business Day in an aggregate amount equal to the
Dollar Equivalent Amount of the aggregate amount of all Local Currency Loans (in
the case of clause (i) or (ii) above) or the Affected Local Currency Loans (in
the case of clause (iii) above), and the procedures set forth in subsection 2.2
shall be followed in making such Committed Rate ABR Loans. The proceeds of such
Committed Rate ABR Loans shall be applied to repay such Local Currency Loans.
(a)     If, for any reason, Committed Rate ABR Loans may not be made pursuant to
paragraph (a) of this subsection 6.3 to repay Local Currency Loans as required
by such paragraph, effective on the date such Committed Rate ABR Loans would
otherwise have been made, (i) the principal amount of each relevant Local
Currency Loan shall be converted into Dollars (calculated on the basis of the
Exchange Rate as of the immediately preceding Business Day) (“Converted Local
Currency Loans”) and (ii) each Bank severally, unconditionally and irrevocably
agrees that it shall purchase in Dollars a participating interest in such
Converted Local Currency Loans in an amount equal to the amount of Committed
Rate ABR Loans which would otherwise have been made by such Bank pursuant to
paragraph (a) of this subsection 6.3 unless such purchase would cause the
Exposure of such Bank to exceed the Revolving Commitment of such Bank. Each Bank
will immediately transfer to the Administrative Agent, in immediately available
funds, the amount of its participation, and the proceeds of such participation
shall be distributed by the Administrative Agent to each relevant Local Currency
Bank in such amount as will reduce the amount of the participating interest
retained by such Local Currency Bank in the Converted Local Currency Loans to
the amount of the Committed Rate ABR Loans which would otherwise have been made
by it pursuant to paragraph (a) of this subsection 6.3. All Converted Local
Currency Loans shall bear interest at the rate which would otherwise be
applicable to Committed Rate ABR Loans. Each Bank shall share on a pro rata
basis (calculated by reference to its participating interest in such Converted
Local Currency Loans) in any interest which accrues thereon and in all
repayments thereof.
(b)     If, for any reason, Committed Rate ABR Loans may not be made pursuant to
paragraph (a) of this subsection 6.3 to repay Local Currency Loans as required
by such paragraph and the principal amount of any Local Currency Loans may not
be converted into Dollars in the manner contemplated by paragraph (b) of this
subsection 6.3, (i) the Administrative Agent shall determine the Dollar
Equivalent Amount of such Local Currency Loans (calculated on the basis of the
Exchange Rate determined as of the Business Day immediately preceding the date
on which


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

47


Committed Rate ABR Loans would otherwise have been made pursuant to said
paragraph (a)) and (ii) effective on the date on which Committed Rate ABR Loans
would otherwise have been made pursuant to said paragraph (a), each Bank
severally, unconditionally and irrevocably agrees that it shall purchase in
Dollars a participating interest in such Local Currency Loans in an amount equal
to the amount of Committed Rate ABR Loans which would otherwise have been made
by such Bank pursuant to paragraph (a) of this subsection 6.3 unless such
purchase would cause the Exposure of such Bank to exceed the Revolving
Commitment of such Bank. Each Bank will immediately transfer to the
Administrative Agent, in immediately available funds, the amount of its
participation, and the proceeds of such participation shall be distributed by
the Administrative Agent to each relevant Local Currency Bank in such amount as
will reduce the Dollar Equivalent as of such date of the amount of the
participating interest retained by such Local Currency Bank in such Local
Currency Loans to the amount of the Committed Rate ABR Loans which were to have
been made by it pursuant to paragraph (a) of this subsection 6.3. Each Bank
shall share on a pro rata basis (calculated by reference to its participating
interest in such Local Currency Loans) in any interest which accrues thereon, in
all repayments of principal thereof and in the benefits of any collateral
furnished in respect thereof and the proceeds of such collateral.
(c)     If any amount required to be paid by any Bank to any Local Currency Bank
pursuant to this subsection 6.3 in respect of any Local Currency Loan is not
paid to such Local Currency Bank on the date such payment is due from such Bank,
such Bank shall pay to such Local Currency Bank on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal funds rate, as
quoted by such Local Currency Bank during the period from and including the date
such payment is required to the date on which such payment is immediately
available to the Local Currency Bank, times (iii) a fraction the numerator of
which is the number of days that elapse during such period and the denominator
of which is 360. A certificate of a Local Currency Bank submitted to any Bank
through the Administrative Agent with respect to any amounts owing under this
subsection (d) shall be conclusive in the absence of manifest error.
SECTION 7.     [RESERVED]
SECTION 8.     CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND
LETTERS OF CREDIT
8.1     Facility Fee; Other Fees; Other Payments. (a) The Company shall pay to
the Administrative Agent for the account of each Bank holding a Revolving
Commitment a facility fee for the period from and including the Closing Date to,
but excluding, the Termination Date, computed at the Facility Fee Rate in effect
from time to time on the average daily amount of the Revolving Commitment (used
and unused) of such Bank during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and December
and on the Termination Date or such earlier date on which the Revolving
Commitments shall terminate as provided herein, commencing on the first of such
dates to occur after the date hereof.
(a)     The Company shall pay to the applicable Issuing Bank for its own account
a fronting fee of 0.125% per annum on the undrawn and unexpired amount of each
Letter of Credit, in each case payable quarterly in arrears on the last day of
each March, June, September and December and on the Termination Date or such
earlier date on which the Revolving Commitments shall terminate as provided
herein, commencing on the first of such dates to occur after the date hereof or
the issuance date, as relevant.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

48


(b)     The Company agrees to pay to the Administrative Agent, for its own
account and for the account of the Arrangers and the Banks, the fees in the
amounts and on the dates agreed to by such parties in writing prior to the date
of this Agreement.
8.2     Computation of Interest and Fees. (a) Facility fees and, whenever it is
calculated on the basis of the Prime Rate, interest shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed; and, otherwise, interest and Letter of Credit commissions shall be
calculated on the basis of a 360-day year for the actual days elapsed.
Notwithstanding the foregoing, any determination of the Eurocurrency Rate for
Loans denominated in Australian Dollars, Singapore Dollars and Hong Kong Dollars
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the relevant Specified Borrower and the Banks of each
determination of an Adjusted Eurocurrency Rate. Any change in the ABR due to a
change in the Prime Rate or the NYFRB Rate shall be effective as of the opening
of business on the effective day of such change in the Prime Rate or the NYFRB
Rate, respectively. The Administrative Agent shall as soon as practicable notify
the relevant Borrower and the Banks of the effective date and the amount of each
such change in interest rate.
(a)     Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Banks in the absence of manifest error.
8.3     Pro Rata Treatment and Payments. (a) Each payment by the Company on
account of any facility fee hereunder and any reduction of the Revolving
Commitments of the Banks shall be made pro rata according to the respective
Revolving Commitment Percentages of the Banks. Each disbursement of Committed
Rate Loans in any Currency shall be made by the Banks holding Revolving
Commitments in such Currency pro rata according to the respective Revolving
Borrowing Percentages of such Banks. Each payment (including each prepayment) by
any Borrower on account of principal of and interest on any Loans in any
Currency shall be made pro rata according to the respective principal amounts of
the Loans of such Type and Currency of such Borrower then due and owing to the
Banks. All payments (including prepayments) to be made by any Borrower
hereunder, whether on account of principal, interest, fees, Reimbursement
Obligations or otherwise, shall be made without set off or counterclaim. All
payments in respect of Swing Line Loans, Committed Rate Loans or Letters of
Credit in any Currency shall be made in such Currency and in immediately
available funds at the Payment Office (and in the case of Swing Line Loan, to
the applicable Swing Line Bank), and at or prior to the Payment Time, for such
Type of Loans and such Currency, on the due date thereof. The Administrative
Agent shall distribute to the applicable Banks any payments received by the
Administrative Agent promptly upon receipt in like funds as received. If any
payment hereunder becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.
(a)     Unless the Administrative Agent shall have been notified in writing by
any Bank prior to a Borrowing Date in respect of Committed Rate Loans that such
Bank will not make the amount that would constitute its Revolving Borrowing
Percentage of such borrowing available to the Administrative Agent, the
Administrative Agent may assume that such Bank is making such amount available
to the Administrative Agent, and the Administrative Agent may, in reliance upon
such assumption, make available to the relevant Borrower a corresponding amount.
If such amount is not made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Bank shall pay to the Administrative
Agent, on demand, such amount with interest thereon at a rate equal to (A) in
the case of any such Committed Rate Loans denominated in Dollars,


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

49


the daily average Federal funds rate, as quoted by the Administrative Agent, or
(B) in the case of any Committed Rate Loans denominated in an Available Foreign
Currency, the rate customary in such Currency for settlement of similar
inter-bank obligations, as quoted by the Administrative Agent, in each case for
the period until such Bank makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Bank with respect to any amounts owing under this subsection shall be conclusive
in the absence of manifest error. If such Bank’s Revolving Borrowing Percentage
of such borrowing is not made available to the Administrative Agent by such Bank
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans in such Currency hereunder, on demand, from
the relevant Borrower.
8.4     Illegality. Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation thereof by
any Governmental Authority charged with the administration or interpretation
thereof shall make it unlawful for any Bank to make or maintain Loans or to make
or maintain Extensions of Credit to one or more Foreign Subsidiary Borrowers or
Local Currency Borrowers contemplated by this Agreement, the commitment of such
Bank hereunder to make Loans to such Foreign Subsidiary Borrowers or Local
Currency Borrowers, continue Loans to such Foreign Subsidiary Borrowers or Local
Currency Borrowers as such, and maintain Extensions of Credit to such Foreign
Subsidiary Borrowers or Local Currency Borrowers shall forthwith be cancelled to
the extent necessary to remedy or prevent such illegality. Nothing in this
subsection 8.4 shall affect the obligation of the Banks to make or maintain
Loans to the Company. Notwithstanding anything herein to the contrary, (i) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in any
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.
8.5     Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law (other than the Certificate of Incorporation and By-Laws or
other organizational or governing documents of the Banks) or in the
interpretation or application thereof or compliance by any Bank or Issuing Bank
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof:
(i)     shall subject any Bank or Issuing Bank or any corporation controlling
such Bank or from which such Bank obtains funding or credit to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit or any
Eurocurrency Loan or Local Currency Loan made by it, or change the basis of
taxation of payments to such Bank, Issuing Bank or such corporation in respect
thereof (except for (A) Non-Excluded Taxes covered by subsection 8.6, (B) taxes
excluded under subsection 8.6(a) and (C) changes in the rate of tax on the
overall net income of such Bank or Issuing Bank or such corporation);
(ii)     shall impose, modify or hold applicable any reserve, special deposit,
deposit insurance, compulsory loan or similar requirement against assets held
by, deposits or other liabilities in or for the account of, advances, loans or
other extensions of credit by, or any other acquisition of funds by, any office
of such Bank or Issuing Bank or any corporation controlling such Bank or Issuing
Bank or from which such Bank obtains


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

50


funding or credit which is not otherwise included in the determination of the
Adjusted Eurocurrency Rate hereunder or the interest rate on such Local Currency
Loans under the relevant Local Currency Facility; or
(iii)     shall impose on such Bank or Issuing Bank or any corporation
controlling such Bank any other condition;
and the result of any of the foregoing is to increase the cost to such Bank or
Issuing Bank or such corporation, by an amount which such Bank or Issuing Bank
or such corporation reasonably deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or Local Currency Loans or issuing
or participating in Letters of Credit or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Company shall promptly
pay such Bank or Issuing Bank, within five Business Days after its demand, any
additional amounts necessary to compensate such Bank or Issuing Bank for such
increased cost or reduced amount receivable, together with interest on each such
amount from the date due until payment in full at a rate per annum equal to the
ABR. If any Bank or Issuing Bank becomes entitled to claim any additional
amounts pursuant to this subsection, it shall promptly notify the Company,
through the Administrative Agent, of the event by reason of which it has become
so entitled. A certificate as to any additional amounts payable pursuant to this
subsection submitted by such Bank or Issuing Bank, through the Administrative
Agent, to the Company shall be conclusive in the absence of manifest error. This
covenant shall survive the termination of this Agreement and the payment of
Loans and all other amounts payable hereunder.
(b)     If any Bank shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity requirements or
in the interpretation or application thereof or compliance by such Bank or any
corporation controlling such Bank or Issuing Bank with any request or directive
regarding capital adequacy or liquidity requirements (whether or not having the
force of law) from any Governmental Authority made subsequent to the date hereof
does or shall have the effect of reducing the rate of return on such Bank’s or
Issuing Bank or such corporation’s capital as a consequence of its obligations
hereunder or under any Letter of Credit to a level below that which such Bank or
Issuing Bank or such corporation could have achieved but for such change or
compliance (taking into consideration such Bank’s or Issuing Bank or such
corporation’s policies with respect to capital adequacy or liquidity
requirements) by an amount reasonably deemed by such Bank or Issuing Bank to be
material, then from time to time, after submission by such Bank or Issuing Bank
to the Company (with a copy to the Administrative Agent) of a written request
therefor (which written request shall be conclusive in the absence of manifest
error), the Company shall pay to such Bank or Issuing Bank such additional
amount or amounts as will compensate such Bank or Issuing Bank for such
reduction.
(c)     In addition to, and without duplication of, amounts which may become
payable from time to time pursuant to paragraphs (a) and (b) of this subsection
8.5, each Borrower agrees to pay to each Bank which requests compensation under
this paragraph (c) by notice to such Borrower, on the last day of each Interest
Period with respect to any Committed Rate Eurocurrency Loan made by such Bank to
such Borrower, at any time when such Bank shall be required to maintain reserves
against “Eurocurrency liabilities” under Regulation D (or, at any time when such
Bank may be required by the Board or by any other Governmental Authority,
whether within the United States or in another relevant jurisdiction, to
maintain reserves against any other category of liabilities which includes
deposits by reference to which the Eurocurrency Rate is determined as provided
in this Agreement or against any category of extensions of credit or other
assets of such Bank which includes any such Committed Rate Eurocurrency Loans),
an additional amount (determined by such Bank’s


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

51


calculation or, if an accurate calculation is impracticable, reasonable estimate
using such reasonable means of allocation as such Bank shall determine) equal to
the actual costs, if any, incurred by such Bank during such Interest Period as a
result of the applicability of the foregoing reserves to such Committed Rate
Eurocurrency Loans.
(d)     A certificate of each Bank, Issuing Bank, Swing Line Bank or Local
Currency Bank setting forth such amount or amounts as shall be necessary to
compensate such Bank, Issuing Bank, Swing Line Bank or Local Currency Bank as
specified in paragraph (a), (b) or (c) above, as the case may be, and setting
forth in reasonable detail an explanation of the basis of requesting such
compensation in accordance with paragraph (a), (b) or (c) above, including
calculations in detail comparable to the detail set forth in certificates
delivered to such Bank in similar circumstances under comparable provisions of
other comparable credit agreements, shall be delivered to the relevant Borrower
and shall be conclusive absent manifest error. The relevant Borrower shall pay
each Bank, Issuing Bank, Swing Line Bank or Local Currency Bank the amount shown
as due on any such certificate delivered to it within 10 days after its receipt
of the same.
(e)     Failure or delay on the part of any Bank or the Issuing Bank to demand
compensation pursuant to this subsection shall not constitute a waiver of such
Bank’s or the Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Bank or the Issuing Bank
pursuant to this subsection for any increased costs or reductions incurred more
than six months prior to the date that such Bank or the Issuing Bank, as the
case may be, notifies the Company of the event giving rise to such increased
costs or reductions and of such Bank’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the event giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.
(f)     Notwithstanding the foregoing provisions of this subsection, a Bank
shall not be entitled to compensation pursuant to this subsection in respect of
any Competitive Advance Loan if the event that would otherwise entitle it to
such compensation shall have been publicly announced prior to submission of the
Competitive Advance Loan Offer pursuant to which such Loan was made.
(g)     The agreements in this subsection shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(h)     Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in any
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.
8.6     Taxes. (a) Unless required by applicable Requirements of Law, all
payments made by or on behalf of any Loan Party under this Agreement or any
other Credit Documents shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding, in the case of the


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

52


Administrative Agent and each Bank, (i) net income taxes, doing business taxes,
branch profits or similar taxes, and franchise taxes imposed on the
Administrative Agent or such Bank (including, without limitation for all
purposes of this subsection 8.6, each Bank in its capacity as an Issuing Bank or
as a Swing Line Bank), as the case may be, that are Other Connection Taxes, (ii)
taxes that are attributable to such Bank’s failure to comply with the
requirements of subsection 8.6(e), (iii) United States withholding taxes in
effect on the date such Bank becomes a party to this Agreement, except to the
extent that such Bank’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the applicable Loan Party with
respect to such taxes pursuant to this subsection 8.6(a) and (iv) any
withholding taxes imposed by FATCA (any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions and withholdings, “Non-Excluded
Taxes”); provided that, if any taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, are required to be withheld
from any amounts payable to the Administrative Agent or any Bank, as determined
in good faith by the applicable Withholding Agent, (i) such amounts shall be
paid to the relevant Governmental Authority in accordance with applicable law
and (ii) if such taxes are Non-Excluded Taxes or Other Taxes, the amounts so
payable by the applicable Loan Party to the Administrative Agent or such Bank
shall be increased to the extent necessary to yield to the Administrative Agent
or such Bank (after payment of all Non-Excluded Taxes and Other Taxes) interest
or any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement as if such withholding or deduction had not been
made.
(a)     In addition, the Company or the relevant Loan Party shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
(b)     Whenever any taxes are payable by any Loan Party, as promptly as
possible thereafter such Loan Party or the Company shall send to the
Administrative Agent for its own account or for the account of the relevant
Bank, as the case may be, a certified copy of an original official receipt
received by the applicable Loan Party showing payment thereof. If (i) such Loan
Party or the Company fails to pay any Non-Excluded Taxes when due to the
appropriate taxing authority, (ii) Loan Party or the Company fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence or (iii) any Non-Excluded Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Bank, such Loan Party and/or the Company
shall indemnify the Administrative Agent and such Bank for such amounts and any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or such Bank as a result of any such failure, in the case
of (i) and (ii), or any such direct imposition, in the case of (iii). The
agreements in subsection 8.6 shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.
(c)     Each Bank shall indemnify the Administrative Agent for the full amount
of any taxes, levies, imposts, duties, charges, fees, deductions, withholdings
or similar charges imposed by any Governmental Authority that are attributable
to such Bank and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such taxes, levies, imposts, duties, charges, fees,
deductions, withholdings or similar charges and without limiting the obligation
of the Loan Parties to do so). A certificate as to the amount of such payment or
liability delivered to any Bank by the Administrative Agent shall be conclusive
absent manifest error.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

53


(d)     (i) (A) Each Bank (including each Assignee) that is a “United States
person” as defined in Section 7701(a)(30) of the Code shall deliver to the
Company and the Administrative Agent on or before the date on which it becomes a
party to this Agreement and from time to time thereafter upon the request of the
Company or the Administrative Agent two properly completed and duly signed
copies of United States Internal Revenue Service (the “IRS”) Form W-9 (or any
successor form) certifying that such Bank is exempt from U.S. federal
withholding tax.
(A)     Each Bank (including each Assignee) that is not a “United States person”
as defined in Section 7701(a)(30) of the Code (a “Non-U.S. Bank”) shall deliver
to the Company and the Administrative Agent (or, in the case of a Participant,
to the Bank from which the related participation shall have been purchased) on
or before the date on which it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation) and from time to time thereafter upon the request of the
Company or the Administrative Agent or promptly upon the expiration,
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Bank, whichever of the following is applicable:
(1)     in the case of a Non-U.S. Bank claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, two duly completed and duly signed copies of
IRS Form W-8BEN or W-8-BEN-E (as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Credit Document, IRS Form W-8BEN or W-8BEN-E (as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)     two duly completed and duly signed copies of IRS Form W-8ECI;
(3)     in the case of a Non-U.S. Bank claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Non-U.S. Bank
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Company as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) two duly completed and duly signed copies of IRS Form
W-8BEN or W-8BEN-E (as applicable); or
(4)     to the extent a Non-U.S. Bank is not the beneficial owner, two duly
completed and duly signed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Non-U.S. Bank is a partnership and one or more direct or
indirect partners of such Non-U.S. Bank are claiming the portfolio interest
exemption, such Non-U.S. Bank may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit M-4 on behalf of each such direct and
indirect partner;
(ii)     Upon the written request of any Borrower, each Bank promptly will
provide to such Borrower and to the Administrative Agent, or file with the
relevant taxing authority (with a copy to the Administrative Agent) such form,
certification or similar documentation (each duly completed, accurate and
signed) as is required by the relevant


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

54


jurisdiction in order to obtain an exemption from, or reduced rate of
Non-Excluded Taxes to which such Bank or the Administrative Agent is entitled
pursuant to an applicable tax treaty or the law of the relevant jurisdiction;
provided, however, such Bank will not be required to (x) disclose information
which in its reasonable judgment it deems confidential or proprietary or (y)
incur a cost if such cost would, in its reasonable judgment, be substantial in
comparison to the cost of the Company under this subsection 8.6 of such Bank’s
failure to provide such form, certification or similar documentation. Such Bank
shall certify in the case of any such form, certification or similar
documentation so provided (to the extent it may accurately and properly do so)
that it is entitled to receive payments under this Agreement without deduction
or withholding, or at a reduced rate of deduction or withholding of Non-Excluded
Taxes. A Bank shall be required to furnish a form under this paragraph (e)(ii)
only if it is entitled to claim an exemption from or a reduced rate of
withholding under applicable law. A Bank that is not entitled to claim an
exemption from or a reduced rate of withholding under applicable law, promptly
upon written request of the applicable Borrower, shall inform the applicable
Borrower in writing.
(iii)     If a payment made to a Bank under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
subsection 8.6(e)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement. Solely for purposes of determining withholding taxes
imposed under FATCA, from and after the effective date of the Amendment, any
Borrower and the Administrative Agent shall treat (and the Banks hereby
authorize the Administrative Agent to treat) each of the Loans as not qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).
Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(e)     If any Bank determines, in its sole discretion, that it has received a
refund of any Non-Excluded Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this subsection 8.6, it shall pay over such
refund to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this subsection 8.6 with
respect to the Non-Excluded Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of such Bank and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Loan Party, upon the request of such Bank, agrees
to repay the amount paid over to such Loan Party (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to such Bank in
the event such Bank is required to repay


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

55


such refund to such Governmental Authority. This paragraph shall not be
construed to require any Bank to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to any Loan Party
or any other Person.
8.7     Company’s Options upon Claims for Increased Costs and Taxes. In the
event that any Affected Bank shall decline to make Loans pursuant to subsection
8.4 or shall have notified the Company that it is entitled to claim compensation
pursuant to subsection 8.5 or 8.6, the Company may exercise any one or both of
the following options:
(a)     The Company may request one or more of the Banks which are not Affected
Banks to take over all (but not part) of any Affected Banks’ then outstanding
Loans and to assume all (but not part) of any Affected Bank’s Revolving
Commitments and/or Swing Line Commitments, if any, and obligations hereunder,
and if applicable, under any Local Currency Facility. If one or more Banks shall
so agree in writing (collectively, the “Assenting Banks”; individually, an
“Assenting Bank”) with respect to an Affected Bank, (i) the Revolving
Commitments and/or Swing Line Commitments, if any, of each Assenting Bank and
the obligations of such Assenting Bank under this Agreement shall be increased
by its respective Allocable Share of the Revolving Commitments and/or Swing Line
Commitments, as applicable, and of the obligations of such Affected Bank under
this Agreement and if applicable, under any Local Currency Facility and (ii)
each Assenting Bank shall make Loans to the Company, according to such Assenting
Bank’s respective Allocable Share of the Revolving Commitments and/or Swing Line
Commitments, as applicable, in an aggregate principal amount equal to the
outstanding principal amount of the Loans and, if applicable, Local Currency
Loans and Swing Line Loans, of such Affected Bank, on a date mutually acceptable
to the Assenting Banks, such Affected Bank and the Company. The proceeds of such
Loans, together with funds of the Company, shall be used to prepay the Loans,
and if applicable, Local Currency Loans and/or Swing Loans, of such Affected
Bank, together with all interest accrued thereon and all other amounts owing to
such Affected Bank hereunder (including any amounts payable pursuant to
subsection 8.8 in connection with such prepayment), and, upon such assumption by
the Assenting Bank and prepayment by the Company, such Affected Bank shall cease
to be a “Bank” for purposes of this Agreement and shall no longer have any
obligations or rights hereunder (other than any obligations or rights which
according to this Agreement shall survive the termination of this Agreement).
(b)     The Company may designate a Replacement Bank to assume the Revolving
Commitments and/or Swing Line Commitments, if any, and the obligations of any
such Affected Bank hereunder and if applicable, under any Local Currency
Facility, and to purchase the outstanding Loans of such Affected Bank and such
Affected Bank’s rights hereunder and with respect thereto, without recourse
upon, or warranty by, or expense to, such Affected Bank (unless such Affected
Bank agrees otherwise), for a purchase price equal to the outstanding principal
amount of the Loans and, if applicable, Local Currency Loans and/or Swing Loans,
of such Affected Bank plus (i) all interest accrued and unpaid thereon and all
other amounts owing to such Affected Bank hereunder and (ii) any amount which
would be payable to such Affected Bank pursuant to subsection 8.8, and upon such
assumption and purchase by the Replacement Bank, such Replacement Bank, if it is
not already a Bank, shall be deemed to be a “Bank” for purposes of this
Agreement and such Affected Bank shall cease to be a “Bank” for purposes of this
Agreement and shall no longer have any obligations or rights hereunder (other
than any obligations or rights which according to this Agreement shall survive
the termination of this Agreement).


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

56


8.8     Break Funding Payments. In the event of (a) the payment of any principal
of any Eurocurrency Loan or Committed Rate Loan that bears interest at the
Eurocurrency Rate other than on the last day of an Interest Period therefor
(including as a result of an Event of Default and as a result of the provisions
of subsection 2.11 or 2.12), (b) the conversion of any Eurocurrency Loan other
than on the last day of an Interest Period therefor, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice is permitted
to be revocable hereunder and is revoked in accordance herewith), (d) the
failure to borrow any Competitive Advance Loan that bears interest at the
Eurocurrency Rate after accepting the Competitive Advance Loan Offer to make
such Loan, or (e) the assignment as a result of a request by the Company
pursuant to subsection 8.7 of any Eurocurrency Loan other than on the last day
of an Interest Period therefor or of any Competitive Advance Loan that bears
interest at the Eurocurrency Rate, then, in any such event, the Company shall
compensate each Bank for the loss, cost and expense attributable to such event.
In the case of a Eurocurrency Loan, the interest rate loss to any Bank
attributable to any such event shall be deemed to be an amount determined by
such Bank to be equal to the excess, if any, of (i) the amount of interest that
such Bank would pay for a deposit equal to the principal amount of such Bank
denominated in the Currency of such Loan for the period from the date of such
payment, conversion, failure or assignment to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, convert
or continue, the duration of the Interest Period that would have resulted from
such borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Eurocurrency Rate for such Currency for such Interest
Period, over (ii) the amount of interest that such Bank would earn on such
principal amount for such period if such Bank were to invest such principal
amount for such period at the interest rate that would be bid by such Bank (or
an affiliate of such Bank) for deposits denominated in such Currency from other
banks in the eurocurrency market at the commencement of such period. The Company
shall also compensate each relevant Bank for any loss, cost or expense suffered
by such Bank as a result of the conversion, pursuant to subsection 2.11(b), of
the Currency in which a Loan is denominated, or the purchase or sale, pursuant
to subsection 2.11(c), of a participating interest in any Loan. A certificate of
any Bank setting forth any amount or amounts that such Bank is entitled to
receive pursuant to this subsection shall be delivered to the Company and shall
be conclusive absent manifest error. The Company shall pay such Bank the amount
shown as due on any such certificate within 10 days after receipt thereof.
8.9     Determinations. In making the determinations contemplated by subsections
8.5, 8.6 and 8.8, each Bank may make such estimates, assumptions, allocations
and the like that such Bank in good faith determines to be appropriate. Upon
request of the Company, each Bank shall furnish to the Company, at any time
after demand for payment of an amount under subsection 8.5(a) or 8.8, a
certificate outlining in reasonable detail the computation of any amounts owing.
Any certificate furnished by a Bank shall be binding and conclusive in the
absence of manifest error.
8.10     Change of Lending Office. If an event occurs with respect to any Bank
that makes operable the provisions of subsection 8.4 or entitles such Bank to
make a claim under subsection 8.5 or 8.6, such Bank shall, if requested in
writing by the Company, to the extent not inconsistent with such Bank’s internal
policies, use reasonable efforts to (a) designate another office or offices for
the making and maintaining of its Loans or (b) obtain a different source of
funds or credit, as the case may be, the designation or obtaining of which will
eliminate such operability or reduce materially the amount such Bank is so
entitled to claim, provided that such designation or obtaining would not, in the
sole discretion of such Bank, result in such Bank incurring any costs unless the
Company has agreed to reimburse such Bank therefor.
8.11     Company Controls on Exposure; Calculation of Exposure; Prepayment if
Exposure exceeds Revolving Commitments. (a) The Company will implement and
maintain internal accounting controls to monitor the borrowings and repayments
of Loans by the Borrowers and the issuance of and


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

57


drawings under Letters of Credit, with the object of preventing any request for
an Extension of Credit that would result in (i) the Exposure of the Banks being
in excess of the Revolving Commitments, or (ii) the Foreign Currency Exposure in
respect of any Currency exceeding the Foreign Currency Exposure Sublimit for
such Currency, and of promptly identifying and remedying any circumstance where,
by reason of changes in exchange rates, (A) the aggregate amount of the Exposure
exceeds the Revolving Commitments, or (B) the amount of the Foreign Currency
Exposure in respect of any Currency exceeds the Foreign Currency Exposure
Sublimit for such Currency. In the event that at any time the Company determines
that (i) the aggregate amount of the Exposure of the Banks exceeds the aggregate
amount of the Revolving Commitments by more than 5%, or (ii) the amount of the
Foreign Currency Exposure in respect of any Currency exceeds the Foreign
Currency Exposure Sublimit for such Currency, the Company will, as soon as
practicable but in any event within five Business Days of making such
determination, make or cause to be made such repayments or prepayments of Loans
as shall be necessary to cause (A) the aggregate amount of the Exposure of the
Banks to no longer exceed the Revolving Commitments, and (B) the amount of the
Foreign Currency Exposure in respect of any Currency not to exceed the Foreign
Currency Exposure Sublimit for such Currency.
(a)     The Administrative Agent will calculate the aggregate amount of the
Exposure of the Banks from time to time, and in any event not less frequently
than once during each calendar month. In making such calculations, the
Administrative Agent will rely on the information most recently received by it
from the Swing Line Banks in respect of outstanding Swing Line Loans, from Banks
in respect of outstanding Competitive Advance Loans, from Local Currency
Facility Agents in respect of outstanding Local Currency Loans and Issuing Banks
in respect of L/C Obligations. Upon making each such calculation, the
Administrative Agent will inform the Company and the Banks of the results
thereof.
(b)     In the event that on any date the Administrative Agent calculates that
(i) the aggregate amount of the Exposure of the Banks exceeds the aggregate
amount of the Revolving Commitments by more than 5%, or (ii) the Foreign
Currency Exposure in respect of any Currency exceeds the Foreign Currency
Exposure Sublimit for such Currency, the Administrative Agent will give notice
to such effect to the Company. After receipt of any such notice, the Company
will, as soon as practicable but in any event within five Business Days of
receipt of such notice, make or cause to be made such repayments or prepayments
of Loans as shall be necessary to cause (i) the aggregate amount of the Exposure
of the Banks to no longer exceed the Revolving Commitments, or (ii) the Foreign
Currency Exposure in any respect of any Currency not to exceed the Foreign
Currency Exposure Sublimit for such Currency.
(c)     If at any time the Committed Exposure of any Bank exceeds such Bank’s
Revolving Commitment, upon demand of such Bank, the Company will within one
Business Day prepay Loans in such amounts that after giving effect to such
prepayment the Committed Exposure of such Bank does not exceed its Revolving
Commitment.
(d)     Any prepayment required to be made pursuant to this subsection 8.11
shall be accompanied by payment of amounts payable, if any, pursuant to
subsection 8.8 in respect of the amount so prepaid.
8.12     Conversion and Continuation Options. (a) By giving a Notice of
Conversion, any Specified Borrower may elect from time to time (i) to convert
such Specified Borrower’s Committed Rate Eurocurrency Loans in Dollars to
Committed Rate ABR Loans or (ii) to convert such Specified Borrower’s Committed
Rate ABR Loans to Committed Rate Eurocurrency Loans in Dollars. Upon receipt of
any Notice of Conversion the Administrative Agent shall promptly notify each
relevant Bank thereof. All or any part


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

58


of Committed Rate Eurocurrency Loans outstanding in Dollars or Committed Rate
ABR Loans may be converted as provided herein, provided that (i) no Committed
Rate ABR Loan may be converted into a Committed Rate Eurocurrency Loan when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Required Banks have determined that such a conversion is not appropriate
and (ii) no Committed Rate ABR Loan may be converted into a Committed Rate
Eurocurrency Loan after the date that is one month prior to the relevant
Termination Date.
(a)     By giving a Notice of Continuation, any Specified Borrower may continue
all or any part of such Specified Borrower’s Committed Rate Eurocurrency Loans
as Committed Rate Eurocurrency Loans in the same Currency for one or more
different additional Interest Periods.
(b)     Any Specified Borrower may convert Committed Rate Loans outstanding in
Dollars or one Available Foreign Currency to Committed Rate Loans in Dollars or
a different Currency by repaying such Loans in the first Currency and borrowing
Loans of such different Currency in accordance with the applicable provisions of
this Agreement.
(c)     If any Specified Borrower shall fail to timely give a Notice of
Continuation or a Notice of Conversion in respect of any of such Specified
Borrower’s Committed Rate Eurocurrency Loans with respect to which an Interest
Period is expiring, such Specified Borrower shall be deemed to have given a
Notice of Continuation for a Eurocurrency Loan for an Interest Period of one
month.
8.13     Minimum Amounts of Tranches. All borrowings of Committed Rate Loans and
Swing Line Loans, all conversions and continuations of Committed Rate Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that, after giving effect thereto, the aggregate principal
amount of (i) in the case of Eurocurrency Loans or Committed Rate Loans
comprising each Tranche in Dollars shall be not less than $5,000,000, (ii) in
the case of ABR Loans or Committed Rate Loans comprising each Tranche in Dollars
shall not be less than $1,000,000 and (iii) Committed Rate Loans comprising each
Tranche in any Available Foreign Currency shall be not less than the Dollar
Equivalent Amount in such Currency of $5,000,000; provided that any borrowing of
Committed Rate Loans may be in an aggregate amount that is equal to the entire
unused balance of the Total Revolving Commitments and any borrowing of Swing
Line Loans may be in an aggregate amount that is equal to the entire unused
balance of the Total Swing Line Commitments.
8.14     Interest Rates and Interest Payment Dates. (a) Each Eurocurrency Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Adjusted Eurocurrency Rate for such
Interest Period plus the Applicable Margin.
(a)     Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.
(b)     Each Swing Line Loan shall bear interest at the Swing Line Rate
applicable to such Swing Line Loan.
(c)     If all or a portion of (i) the principal amount of any Swing Line Loan
or Committed Rate Loan or (ii) any interest payable thereon or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is (x) in the case of overdue principal, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
subsection plus 2% or (y) in the case of overdue interest, the rate described in
paragraph (b) of this subsection


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

59


plus 2%, in each case from the date of such non-payment until such amount is
paid in full (as well after as before judgment).
(d)     Interest on Swing Line Loans and Committed Rate Loans shall be payable
in arrears on each Interest Payment Date; provided, that interest accruing
pursuant to paragraph (d) of this subsection shall be payable from time to time
on demand.
8.15     Inability to Determine Interest Rate. (a) If on or prior to the date on
which the Eurocurrency Rate is determined for any Interest Period in respect of
any Eurocurrency Loan in any Currency:
(i)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate or the Eurocurrency Rate,
as applicable (including because the Eurocurrency Screen Rate is not available
or published on a current basis), for the applicable currency and such Interest
Period, or
(ii)     the Administrative Agent is advised by the Required Banks (or, in the
case of a Eurocurrency Competitive Advance Loan, the Bank that is required to
make such Loan) that the Adjusted Eurocurrency Rate or the Eurocurrency Rate, as
applicable, for the applicable currency and such Interest Period will not
adequately and fairly reflect the cost to such Banks (or Bank) of making or
maintaining their Loans (or its Loan) included in such Borrowing for the
applicable currency and such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Banks by telephone, telecopy or electronic mail as soon as practicable
thereafter. If such notice is given (x) any Eurocurrency Loans requested to be
made in such affected Currency on the first day of such affected Interest Period
shall be made as ABR Loans in Dollars in the Dollar Equivalent Amount, (y) any
Committed Rate Loans that were to have been converted on the first day of such
affected Interest Period from ABR Loans to Eurocurrency Loans shall be continued
as ABR Loans and (z) any Eurocurrency Loans in such affected Currency that were
to have been continued as such shall be converted, on the first day of such
Interest Period, to ABR Loans in Dollars in the Dollar Equivalent Amount. Until
such notice has been withdrawn by the Administrative Agent, no further
Eurocurrency Loans in such affected Currency shall be made, converted to or
continued as such.
(b)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the Eurocurrency Screen Rate has
made a public statement that the administrator of the Eurocurrency Screen Rate
is insolvent (and there is no successor administrator that will continue
publication of the Eurocurrency Screen Rate), (x) the administrator of the
Eurocurrency Screen Rate has made a public statement identifying a specific date
after which the Eurocurrency Screen Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the Eurocurrency Screen Rate), (y) the supervisor for
the administrator of the Eurocurrency Screen Rate has made a public statement
identifying a specific date after which the Eurocurrency Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the Eurocurrency Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Eurocurrency Screen Rate may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

60


the Eurocurrency Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin); provided that,
if such alternate rate of interest as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 15.1, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Banks, a written notice from the Required Banks stating that
such Required Banks object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii)(w), clause (ii)(x) or clause
(ii)(y) of the first sentence of this Section 8.15(b), only to the extent the
Eurocurrency Screen Rate for the applicable currency and such Interest Period is
not available or published at such time on a current basis), (w) any Committed
Rate Loans that were to have been converted on the first day of such affected
Interest Period from ABR Loans to Eurocurrency Loans shall be continued as ABR
Loans, (x) (1) if any Notice of Borrowing requests a Eurocurrency Loan (1)
denominated in Dollars, such Loan shall be made as an ABR Loan and (2)
denominated in a Foreign Currency, then such Notice of Borrowing shall be
ineffective, (y) any Eurocurrency Loans that were to have been continued as such
shall be converted, on the first day of such Interest Period, to ABR Loans in
Dollars (or the Dollar Equivalent Amount in the case of Eurocurrency Loans
denominated in a Foreign Currency) and (z) any request by the Borrower for a
Eurocurrency Competitive Advance Loan shall be ineffective.
8.16     Optional Prepayments. By giving a Notice of Prepayment (which may be
conditioned on a refinancing), any Specified Borrower may, at any time and from
time to time, prepay Committed Rate Loans, Competitive Advance Loans, or Swing
Line Loans made to such Specified Borrower, in whole or in part, without premium
or penalty (except as provided in subsection 8.8 or as provided in the
applicable Competitive Advance Loan Offer). Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Bank thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with any amounts payable
pursuant to subsection 8.8. Partial prepayments shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
or an aggregate principal Dollar Equivalent Amount of at least $1,000,000 for
Loans denominated in a Foreign Currency.
8.17     Defaulting Banks. Notwithstanding any provision of this Agreement to
the contrary, if any Bank becomes a Defaulting Bank, then the following
provisions shall apply for so long as such Bank is a Defaulting Bank:
(a)     fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Bank pursuant to subsection 8.1(a);
(b)     the Revolving Commitment and Exposure of such Defaulting Bank shall not
be included in determining whether the Required Banks have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to subsection 15.1); provided, that this clause (b) shall
not apply to the vote of a Defaulting Bank in the case of an amendment, waiver
or other modification requiring the consent of such Bank or each Bank directly
affected thereby;


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

61


(c)     if any Swing Line Exposure or L/C Exposure exists at the time such Bank
becomes a Defaulting Bank then:
(i)     all or any part of the Swing Line Exposure and L/C Exposure of such
Defaulting Bank shall be reallocated among the non-Defaulting Banks in
accordance with their respective Revolving Commitment Percentages but only to
the extent that (x) the sum of the Exposures of all non-Defaulting Banks does
not exceed the total of all non-Defaulting Banks’ Revolving Commitments and (y)
the Exposure of each non-Defaulting Bank does not exceed such non-Defaulting
Banks’ Revolving Commitment;
(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company (or applicable Specified Borrower) shall
within one Business Day following notice by the Administrative Agent (x) first,
prepay such Swing Line Exposure and (y) second, cash collateralize for the
benefit of the Issuing Banks only the Borrowers’ obligations corresponding to
such Defaulting Bank’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 13 for so long as such L/C Exposure is outstanding;
(iii)     if the Company (or applicable Specified Borrower) cash collateralizes
any portion of such Defaulting Bank’s L/C Exposure pursuant to clause (ii)
above, no Loan Party shall be required to pay any fees pursuant to subsection
5.3(a) with respect to such Defaulting Bank’s L/C Exposure during the period
such Defaulting Bank’s L/C Exposure is cash collateralized;
(iv)     if the L/C Exposure of the non-Defaulting Banks is reallocated pursuant
to clause (i) above, then the fees payable to the Banks pursuant to subsection
5.3(a) shall be adjusted in accordance with such non-Defaulting Banks’ Revolving
Commitment Percentages; and
(v)     if all or any portion of such Defaulting Bank’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Bank hereunder, all fees payable under subsection 5.3(a) with respect to such
Defaulting Bank’s L/C Exposure shall be payable to the Issuing Banks in
accordance with their percentages of the L/C Exposure until and to the extent
that such L/C Exposure is reallocated and/or cash collateralized;
(d)     so long as such Bank is a Defaulting Bank, (i) participating interests
in any newly made Swing Line Loan shall be allocated among non-Defaulting Banks
in a manner consistent with subsection 8.17(c)(i) (and such Defaulting Bank
shall not participate therein) and each Swing Line Bank shall continue to fund
Swing Line Loans in accordance with and subject to Section 4 so long as and to
the extent the related Exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Banks in accordance with subsection 8.17(c)(i)
and (ii) participating interests in any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Banks in a manner consistent with
subsection 8.17(c)(i) (and such Defaulting Bank shall not participate therein)
and no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless it is reasonably satisfied that the Defaulting Bank’s then
outstanding L/C Exposure will be 100% covered by the Revolving Commitments of
the non-Defaulting Banks and/or cash collateral will be


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

62


provided by the Company (or applicable Specified Borrower) in accordance with
subsection 8.17(c); and
(e)     the Company may designate a Replacement Bank to assume the Revolving
Commitments and/or Swing Line Commitments, if any, and the obligations of any
Bank that becomes a Defaulting Bank, and to purchase the outstanding Loans of
such Defaulting Bank and such Defaulting Bank’s rights hereunder and with
respect thereto, without recourse upon, or warranty by, or expense to, such
Defaulting Bank (unless such Defaulting Bank agrees otherwise), for a purchase
price equal to the outstanding principal amount of the Loans of such Defaulting
Bank plus (i) all interest accrued and unpaid thereon and all other amounts
owing to such Defaulting Bank hereunder and (ii) any amount which would be
payable to such Defaulting Bank pursuant to subsection 8.8 (assuming that all
Loans of such Defaulting Bank were prepaid on the date of such assumption), and
upon such assumption and purchase by the Replacement Bank, such Replacement
Bank, if it is not already a Bank, shall be deemed to be a “Bank” for purposes
of this Agreement and such Defaulting Bank shall cease to be a “Bank” for
purposes of this Agreement and shall no longer have any obligations or rights
hereunder (other than any obligations or rights which according to this
Agreement shall survive the termination of this Agreement).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Bank Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Bank has
defaulted in fulfilling its obligations under one or more other agreements in
which such Bank commits to extend credit, such Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank, as the case may be, shall have entered into arrangements with the Loan
Parties or such Bank, satisfactory to such Issuing Bank, as the case may be, to
defease any risk to it in respect of such Bank hereunder.
In the event that the Administrative Agent, the Company, each Swing Line Bank
and each Issuing Bank agrees that a Defaulting Bank has adequately remedied all
matters that caused such Bank to be a Defaulting Bank, then the Swing Line
Exposure and L/C Exposure of the Banks shall be readjusted to reflect the
inclusion of such Bank’s Revolving Commitment and on such date such Bank shall
purchase at par such of the Loans of the other Banks (and, only if such Bank is
a Swing Line Bank, Swing Line Loans) as the Administrative Agent shall determine
may be necessary in order for such Bank to hold such Loans in accordance with
its Revolving Commitment Percentage and, if such Bank is a Swing Line Bank,
Swing Line Commitment Percentage. Subject to subsection 15.18, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Bank arising from that Bank having become a
Defaulting Bank, including any claim of a non-Defaulting Bank as a result of
such non-Defaulting Bank’s increased exposure following such reallocation.
Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Bank (whether voluntary
or mandatory, at maturity, pursuant to Section 13 or otherwise) or received by
the Administrative Agent from a Defaulting Bank pursuant to subsection 15.7
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Bank to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Bank to any
Issuing Bank or Swing Line Bank hereunder; third, to cash collateralize the
Issuing Banks’ L/C Exposure with respect to such Defaulting Bank in accordance
with subsection 5.1; fourth, as the Company may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

63


deposit account and released pro rata in order to (x) satisfy such Defaulting
Bank’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize the Issuing Banks’ future Fronting Exposure
(after giving effect to subsection 8.17) with respect to such Defaulting Bank
with respect to future Letters of Credit issued under this Agreement, in
accordance with subsection 5.1; sixth, to the payment of any amounts owing to
the Banks, the Issuing Banks or Swing Line Banks as a result of any judgment of
a court of competent jurisdiction obtained by any Bank, the Issuing Banks or
Swing Line Banks against such Defaulting Bank as a result of such Defaulting
Bank’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Bank as a result of such
Defaulting Bank’s breach of its obligations under this Agreement; and eighth, to
such Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Exposure in respect of which such Defaulting Bank has
not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
subsection 10.2 were satisfied or waived, such payment shall be applied solely
to pay the Loans of, and L/C Exposure owed to, all non-Defaulting Banks on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Exposure owed to, such Defaulting Bank until such time as all Loans and funded
and unfunded participations in L/C Obligations and Swing Line Loans are held by
the Banks pro rata in accordance with the applicable Commitments without giving
effect to subsection 8.17(c). Any payments, prepayments or other amounts paid or
payable to a Defaulting Bank that are applied (or held) to pay amounts owed by a
Defaulting Bank or to post cash collateral pursuant to this subsection 8.17
shall be deemed paid to and redirected by such Defaulting Bank, and each Bank
irrevocably consents hereto.
SECTION 9.     REPRESENTATIONS AND WARRANTIES
To induce the Syndication Agents, the Administrative Agent and the Banks to
enter into this Agreement and to make the Loans and issue or participate in the
Letters of Credit, the Company and each Subsidiary Borrower (insofar as the
representations and warranties by such Subsidiary Borrower relate to it) hereby
represents and warrants to each Syndication Agent, the Administrative Agent and
each Bank that:
9.1     Financial Condition. The audited consolidated balance sheets of the
Company and its consolidated Subsidiaries as at December 31, 2017 and the
related consolidated statements of income and of cash flows for the fiscal year
ended on such date, reported on by Ernst & Young LLP, copies of which have
heretofore been furnished to each Bank or will be furnished to each Bank that
has not already received such copies, present fairly the consolidated financial
position of the Company and its consolidated Subsidiaries as at such date, and
the consolidated results of their operations and their consolidated cash flows
for the fiscal year then ended. The unaudited consolidating balance sheet of the
Company and its consolidated Subsidiaries as at September 30, 2018 and the
related unaudited consolidating statement of operations and retained earnings
for the portion of the fiscal year ended on September 30, 2018, present fairly
the consolidating financial position of the Company and its consolidated
Subsidiaries as at such date, and the consolidating results of their operations
for the fiscal year then ended. All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by such
accountants or Responsible Officer, as the case may be, and as disclosed
therein). Neither the Company nor any of its consolidated Subsidiaries had, at
the date of the most recent balance sheet referred to above, any material
Guarantee Obligation, contingent liability or liability for taxes, or any
long-term lease or unusual forward or long-term commitment, including, without
limitation, any interest rate or foreign currency swap or exchange transaction,
which is not reflected in the foregoing statements or referred to in the notes
thereto. During the period from September 30, 2018 to and including the Closing
Date, there has been no sale, transfer or other disposition by the Company or
any of


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

64


its consolidated Subsidiaries of any material part of their consolidated
business or property and no purchase or other acquisition of any business or
property (including any Capital Stock of any other Person) material in relation
to the consolidated financial condition of the Company and its consolidated
Subsidiaries at September 30, 2018 except as disclosed in writing to the Banks
prior to the Closing Date or disclosed in any of the Company’s filings with the
Securities and Exchange Commission prior to the date hereof.
9.2     No Change. Since December 31, 2017 there has been no development or
event which has had or could reasonably be expected to have a Material Adverse
Effect.
9.3     Corporate Existence; Compliance with Law. The Company and each of its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate or other
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation or other
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except where the failure to be duly qualified or in
good standing could not reasonably be expected to have a Material Adverse
Effect, and (d) is in compliance with all Requirements of Law except to the
extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
9.4     Corporate Power; Authorization; Enforceable Obligations. Each of the
Company and its Subsidiaries has the corporate or other power and authority, and
the legal right, to make, deliver and perform the Credit Documents to which it
is a party and to borrow hereunder and has taken all necessary corporate action
to authorize the borrowings on the terms and conditions of this Agreement and
the execution, delivery and performance of the Credit Documents to which it is a
party. No consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of the Credit Documents. This Agreement
has been, and each other Credit Document to which the Company or any of its
Subsidiaries is a party will be, duly executed and delivered on behalf of the
Company or such Subsidiary, as the case may be. This Agreement constitutes, and
each other Credit Document to which it is a party when executed and delivered
will constitute, a legal, valid and binding obligation of the Company or any of
its Subsidiaries party thereto enforceable against the Company or such
Subsidiary, as the case may be, in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
9.5     No Legal Bar. The execution, delivery and performance of the Credit
Documents to which the Company or any of its Subsidiaries is a party, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or Contractual Obligation of the Company or of any of its
Subsidiaries (except for violations of Contractual Obligations which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect) and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation, except for
the Liens expressly permitted by subsection 12.3.
9.6     No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Company, threatened by or


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

65


against the Company or any of its Subsidiaries or against any of its or their
respective properties or revenues with respect to any of the Credit Documents or
any of the transactions contemplated hereby or thereby.
9.7     No Default. No Default or Event of Default has occurred and is
continuing.
9.8     Ownership of Property; Liens. Each of the Company and its Subsidiaries
has good record and marketable title in fee simple to, or a valid leasehold
interest in, all its real property, and good title to, or a valid leasehold
interest in, all its other property, except where the failure to have such title
or such leasehold interest, as the case may be, could not reasonably be expected
to have a Material Adverse Effect, and none of such property is subject to any
Lien except as permitted by subsection 12.3.
9.9     Intellectual Property. Each of the Company and each of its Subsidiaries
owns, or is licensed to use, all domestic and foreign trademarks, tradenames,
patents and patent applications, copyrights, technology, know-how and processes
necessary for the conduct of its business as currently conducted (the
“Intellectual Property”) except for those the failure to own or license which
could not reasonably be expected to have a Material Adverse Effect. No claim has
been asserted and is pending or, to the knowledge of the Company, has been
threatened by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property which could reasonably be expected to have a Material Adverse Effect,
nor does the Company know of any valid basis for any such claim. The use of such
Intellectual Property by the Company and its Subsidiaries does not infringe on
the rights of any Person, except for such claims and infringements that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
9.10     Local Currency Facilities. Schedule 9.10 sets forth, as of the Closing
Date, all Local Currency Facilities (including the Local Currency Borrower,
Local Currency Banks, Local Currency Facility Agent, Local Currency Facility
Maximum Borrowing Amount and Local Currency Bank Maximum Borrowing Amount with
respect thereto).
9.11     Taxes. Each of the Company and its consolidated Subsidiaries has filed
or caused to be filed all tax returns which, to the knowledge of the Company,
are required to be filed and has paid all taxes shown to be due and payable on
said returns or on any assessments made against it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any unfiled tax returns for taxes, and
unpaid taxes, fees and other charges, (a) the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Company or its consolidated Subsidiaries, as the case may be, or
(b) which in each case, individually or in the aggregate, would not cause the
Company and its consolidated Subsidiaries to have a liability in excess of
$25,000,000 or the Dollar Equivalent Amount thereof); no notice of tax Lien has
been filed, and, to the knowledge of the Company, no claim is being asserted by
any taxing authority, with respect to any such tax, fee or other charge except
for claims the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Company or its
consolidated Subsidiaries, as the case may be, and claims for amounts which, in
the aggregate, do not exceed $25,000,000.
9.12     Federal Regulations. No part of the proceeds of any Loans will be used
for “purchasing” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose which violates the provisions of the
regulations of such Board of Governors. If requested by any Bank or the
Administrative


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

66


Agent, the Company will furnish to the Administrative Agent and each Bank a
statement to the foregoing effect in conformity with the requirements of FR Form
U-1 referred to in said Regulation U.
9.13     ERISA. Each Plan which is intended to be qualified under Section 401(a)
(or 403(a) as appropriate) of the Code and each related trust agreement, annuity
contract or other funding instrument which is intended to be tax-exempt under
Section 501(a) of the Code is so qualified and tax-exempt and has been so
qualified and tax-exempt during the period from its adoption to date. No event
has occurred in connection with which the Company or any Commonly Controlled
Entity or any Plan, directly or indirectly, could reasonably be expected to be
subject to any material liability under ERISA, the Code or any other law,
regulation or governmental order or under any agreement, instrument, statute,
rule of law or regulation pursuant to or under which the Company or a Subsidiary
has agreed to indemnify or is required to indemnify any person against liability
incurred under, or for a violation or failure to satisfy the requirements of,
any such statute, regulation or order. No Reportable Event has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan, and each Plan has complied
in all material respects with the applicable provisions of ERISA and the Code.
Excluding those arrangements set forth on Schedule 9.13, the present value of
all accrued benefits under each Single Employer Plan maintained by the Company
or any Commonly Controlled Entity or for which the Company or any Commonly
Controlled Entity has or could have any liability (based on those assumptions
used to fund the Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by more than 10%.
Neither the Company nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan, and neither the Company nor any
Commonly Controlled Entity could reasonably be expected to become subject to any
material liability under ERISA if the Company or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made. No Multiemployer Plan is Insolvent, and neither the Company
nor any Commonly Controlled Entity has received notice that any Multiemployer
Plan is in “endangered” or “critical” condition (within the meaning of Section
432 of the Code or Section 305 of ERISA). The present value (determined using
actuarial and other assumptions which are reasonable in respect of the benefits
provided and the employees participating) of the unfunded liability of the
Company and each Commonly Controlled Entity for benefits under all unfunded
retirement or severance plans, programs, policies or other arrangements
(including, without limitation, post-retirement benefits to be provided to their
current and former employees under Plans which are welfare benefit plans (as
defined in Section 3(1) of ERISA)), whether or not funded, does not, in the
aggregate, exceed $15,000,000 (excluding those arrangements set forth on
Schedule 9.13).
9.14     Investment Company Act; Other Regulations. Neither the Company nor any
Subsidiary of the Company is an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended. Neither the Company nor any Subsidiary of the Company is
subject to regulation under any Federal or State statute or regulation which
specifically limits its ability to incur Indebtedness.
9.15     Subsidiaries. The outstanding stock and securities (or other evidence
of ownership) of the Subsidiaries, partnerships or joint ventures owned by the
Company and its Subsidiaries are owned by the Company and its Subsidiaries free
and clear of all Liens, warrants, options or rights of others of any kind
whatsoever except for Liens permitted by subsection 12.3. Schedule 9.15 is a
complete list of all Subsidiaries that, as of the Closing Date, are required to
execute a Subsidiary Guarantee pursuant to subsection 11.9.
9.16     Accuracy and Completeness of Information. No document furnished or
statement made in writing to the Banks by the Company in connection with the
negotiation, preparation or execution


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

67


of this Agreement or any of the other Credit Documents contains any untrue
statement of a material fact, or omits to state any such material fact necessary
in order to make the statements contained therein not misleading, in either case
which has not been corrected, supplemented or remedied by subsequent documents
furnished or statements made in writing to the Banks.
9.17     Purpose of Loans. The proceeds of the Loans and Letters of Credit shall
be used by the Company for general corporate purposes of the Company and, to the
extent permitted hereunder, its Subsidiaries, including working capital in the
ordinary course of business, letters of credit, repayment, prepayment or
purchase of long-term indebtedness and acquisitions, and shall not be used, and
the Company shall procure that its Subsidiaries and their respective directors,
officer, employees and agents shall not use, the proceeds of the Loans and
Letters of Credit, (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (c) in a manner
that would result in the violation of any Sanctions applicable to any party
hereto.
9.18     Environmental Matters. Except as set forth on Schedule 9.18 or as could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect:
(a)     The facilities and properties owned or operated by the Company or any of
its Subsidiaries (the “Properties”) do not contain, and to the knowledge of the
Company or its Subsidiaries, have not previously contained, any Materials of
Environmental Concern in amounts or concentrations which (i) constitute or
constituted a violation of, or (ii) could reasonably be expected to give rise to
liability under, any applicable Environmental Law.
(b)     The Properties and all operations at the Properties are in compliance
with all applicable Environmental Laws, and there is no contamination at, under
or to the knowledge of the Company about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Company or any of its Subsidiaries (the “Business”) which could materially
interfere with the continued operation of the Properties or the Business.
(c)     Neither the Company nor any of its Subsidiaries has received any notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the Business, nor does the Company or
any of its Subsidiaries have knowledge or reason to believe that any such notice
will be received or is being threatened.
(d)     To the knowledge of the Company or any of its Subsidiaries, Materials of
Environmental Concern have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law.
(e)     No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened, under any Environmental Law to which the Company or any Subsidiary
is or to the knowledge of the Company will be named as a party with respect to
the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
analogous administrative or


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

68


judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business.
(f)     There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of the Company or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could reasonably give rise to liability under any
applicable Environmental Laws.
(g)     Neither the Company nor any Subsidiary has assumed any liability of any
other Person under Environmental Laws.
9.19     Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, any Person that is an Affiliate of the Company under clause (ii) of the
definition of Affiliate, its Subsidiaries and their respective directors,
officers, employees and, to the extent commercially reasonable, agents with
Anti-Corruption Laws and applicable Sanctions. The Company, its Affiliates, its
Subsidiaries and their respective directors, officers and employees and, to the
knowledge of the Company, its advisors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any Affiliate or any Subsidiary or, to the knowledge of the
Company, any of their respective directors, officers or employees, or (b) to the
knowledge of the Company, any advisor or agent of the Company, any Affiliate or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. The transactions
contemplated by this Agreement will not violate Anti-Corruption Laws or
applicable Sanctions.
9.20     EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
SECTION 10.     CONDITIONS PRECEDENT
10.1     Conditions to Closing Date. The occurrence of the Closing Date, and the
agreement of each Bank to make the initial Extension of Credit requested to be
made by it on or after the Closing Date, shall be subject to the satisfaction,
on or prior to December 31, 2018, of the following conditions precedent:
(a)     Credit Documents. The Administrative Agent (or its counsel) shall have
received (i) this Agreement, executed and delivered by a duly authorized officer
of the Administrative Agent, each Bank, the Company and each Subsidiary that
will be a Subsidiary Borrower party hereto on the Closing Date, (ii) a Company
Guarantee executed and delivered by a duly authorized officer of the Company and
(iii) a Subsidiary Guarantee, executed and delivered on behalf of each Domestic
Subsidiary listed on Schedule 9.15 by a duly authorized officer of such Domestic
Subsidiary.
(b)     Corporate Proceedings of each Loan Party. The Administrative Agent shall
have received copies of the resolutions, in form and substance satisfactory to
the Administrative Agent, of the Board of Directors (or other governing body) of
each Loan Party (except any Foreign Subsidiary Borrower) authorizing (i) the
execution, delivery and performance of each Credit Document to which it is a
party and (ii) in the case of each Borrower (except any Foreign Subsidiary
Borrower), the borrowings contemplated hereunder, certified by the Secretary, an
Assistant Secretary, or the Vice President and General Counsel of such Loan
Party as of the Closing Date, which certificate shall be in form and substance
satisfactory to the Administrative Agent and shall state that the resolutions
thereby certified have not been amended, modified, revoked or rescinded.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

69


(c)     Fees and Expenses. The Administrative Agent shall have received or shall
substantially simultaneously with the closing receive the fees and expenses to
be received on or prior to the Closing Date pursuant to subsection 8.1(c).
(d)     Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
(i)     the executed legal opinion of Milbank, Tweed, Hadley & McCloy, counsel
to the Company and the Subsidiary Borrowers, substantially in the form of
Exhibit G-1, with such modifications therein as shall be reasonably requested or
approved by the Administrative Agent; and
(ii)     the executed legal opinion of Gregory P. Tarpinian, general counsel of
the Company, substantially in the form of Exhibit G-2, with such modifications
therein as shall be reasonably requested or approved by the Administrative
Agent.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement and the other Credit Documents as
the Administrative Agent may reasonably require.
(e)     No Material Litigation. No litigation, inquiry, injunction or
restraining order shall be pending, entered or threatened (including any
proposed statute, rule or regulation) which in the reasonable judgment of any
Bank could have a Material Adverse Effect.
(f)     Existing Credit Agreement. (i) Other than with respect to the
reallocation of participations in Letters of Credit and Swing Line Loans as set
forth in clause (ii) below, any principal, interest, fees or other amounts owing
or accrued and unpaid under the Existing Credit Agreement to any Person which is
a Bank under (and as defined in) the Existing Credit Agreement shall have been
paid in full to such Person and (ii) the participations in Letters of Credit and
Swing Line Loans outstanding under the Existing Credit Agreement immediately
prior to the Closing Date will be reallocated so as to be held by the Banks
ratably in accordance with their respective Commitments.
(g)     Additional Matters. All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the
transactions contemplated by this Agreement and the other Credit Documents shall
be reasonably satisfactory in form and substance to the Administrative Agent.
(h)     KYC Information. Each Bank shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case at least five days prior to the Closing Date.
(i)     Beneficial Ownership Certification. To the extent the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, at least
five days prior to the Closing Date, any Bank that has requested, in a written
notice to the Borrower at least 10 days prior to the Closing Date, a Beneficial
Ownership Certification in relation to the Borrower, shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Bank of its signature page to this Agreement, the condition set
forth in this clause (i) shall be deemed to be satisfied).


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

70


10.2     Conditions to Each Extension of Credit. The agreement of each Bank to
make any Extension of Credit requested to be made by it on any date (including,
without limitation, its initial Extension of Credit, but excluding any Committed
Rate Loan made pursuant to a Notice of Swing Line Refunding, pursuant to
subsections 5.5(c) or 6.3 or pursuant to subsection 8.12(c) if the Dollar
Equivalent Amount thereof is not increased) is subject to the applicable
Borrower’s delivery of a Notice of Borrowing or Notice of Swing Line Borrowing,
as applicable, in accordance with the terms hereof and the satisfaction of the
following conditions precedent:
(a)     Representations and Warranties. Each of the representations and
warranties made by the Company and its Subsidiaries in or pursuant to the Credit
Documents (other than subsections 9.2 and 9.6) shall be true and correct in all
material respects on and as of such date as if made on and as of such date
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties are
true and correct as of such earlier date.
(b)     No Default. No Default or Event of Default shall have occurred and be
continuing on such date after giving effect to the Extension of Credit requested
to be made on such date.
(c)     Hong Kong Dollar Borrowing. In the case of the first requested borrowing
in Hong Kong Dollars subsequent to the Closing Date, the Administrative Agent
shall have received such additional information as reasonably requested by the
Administrative Agent to comply with applicable “know your customer” and
regulatory requirements in connection with the making of Loans in Hong Kong
Dollars.
(d)     Borrowing Certificate. In the case of the first requested borrowing
subsequent to the Closing Date, the Administrative Agent shall have received a
certificate of the Company, dated as of such date, substantially in the form of
Exhibit E, with appropriate insertions and attachments, satisfactory in form and
substance to the Administrative Agent, executed by any Responsible Officer of
the Company.
(e)     Foreign Subsidiary Borrowers. In the case of the first requested
borrowing by each Foreign Subsidiary Borrower, the Company shall deliver and, in
the case of any Foreign Subsidiary Borrower organized under the laws of Hong
Kong, the Banks shall deliver (solely with respect to clause (iii) below) to the
Administrative Agent (i) on or prior to such date a copy of the resolutions (or
other comparable document under applicable law), in form and substance
satisfactory to the Administrative Agent, of the Board of Directors (or other
governing body) of such Foreign Subsidiary Borrower authorizing (1) the
execution, delivery and performance of each Credit Document to which it will be
party and (2) the borrowings contemplated hereunder, certified by the Secretary
or an Assistant Secretary or other authorized officer of such Foreign Subsidiary
Borrower as of the Borrowing Date, which certificate shall be in form and
substance satisfactory to the Administrative Agent and shall state that the
resolutions (or other comparable document under applicable law) thereby
certified have not been amended, modified, revoked or rescinded (ii) in the case
of any Foreign Subsidiary Borrower organized under the laws of Hong Kong, a
Foreign Subsidiary Opinion with respect to such Foreign Subsidiary Borrower,
(iii) five Business Days prior to such date all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including any
additional information requested by the Banks in connection with subsection
15.17 and (iv) five Business Days prior to such date, to the extent such Foreign
Subsidiary Borrower qualifies as a


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

71


“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to such Foreign Subsidiary Borrower.
Each request for an Extension of Credit by any Borrower shall constitute a
representation and warranty by the Company and such Borrower that as of the date
of such Extension of Credit the conditions contained in this subsection 10.2
have been satisfied.
SECTION 11.     AFFIRMATIVE COVENANTS
The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding and unpaid or any Loan or any other amount
is owing to any Bank, any Syndication Agent or the Administrative Agent
hereunder or under any Local Currency Facility, the Company shall and (except in
the case of delivery of financial information, reports and notices) shall cause
each of its Subsidiaries to:
11.1     Financial Statements. Furnish to the Administrative Agent:
(a)     as soon as available, but in any event within the earlier of (i)
120 days after the end of each fiscal year of the Company or (ii) 30 days after
the date on which such financial statements are required to be filed with the
Securities and Exchange Commission under the Securities Act of 1933, a copy of
the audited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such year and the related consolidated statements
of operations and shareholders’ equity and of cash flows for such year, setting
forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by Ernst & Young or other
independent certified public accountants of nationally recognized standing
reasonably acceptable to the Required Banks; provided that the Company may in
lieu of furnishing such financial statements furnish to the Administrative Agent
its Form 10-K filed with the Securities and Exchange Commission or any successor
or analogous Governmental Authority for such year;
(b)     as soon as available, but in any event within the earlier of (i) 60 days
after the end of each of the first three quarterly periods of each fiscal year
of the Company or (ii) 15 days after the date on which such financial statements
are required to be filed with the Securities and Exchange Commission under the
Securities Act of 1933, the unaudited consolidated balance sheet of the Company
and its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and shareholders’ equity and of
cash flows of the Company and its consolidated Subsidiaries for such quarter and
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for such quarter of the previous year,
certified by a Responsible Officer as fairly presenting in all material respects
when considered in relation to the consolidated financial statements of the
Company and its consolidated Subsidiaries (subject to normal year-end audit
adjustments); provided that the Company may in lieu of furnishing such unaudited
consolidated balance sheet furnish to the Administrative Agent its Form 10-Q
filed with the Securities and Exchange Commission or any successor or analogous
Governmental Authority for the relevant quarterly period; and
The financial statements to be furnished pursuant to this subsection 11.1 shall
fairly present the consolidated (or consolidating) financial position and
results of operations of the Company and its consolidated Subsidiaries in
accordance with GAAP (subject, in the case of subsection 11.1(b), to normal
year-end audit adjustments and the absence of complete footnotes) applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or Responsible Officer, as the case


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

72


may be, and disclosed therein). Any information available on the website of the
Company at www.arrow.com or filed with the Securities and Exchange Commission
under the Securities Act of 1933 and available on www.sec.gov shall be deemed to
have been furnished to the Administrative Agent upon the giving of notice by the
Company to the Administrative Agent that such information has been made
available on any of such websites.
11.2     Certificates; Other Information. Furnish to the Administrative Agent
(or in the case of paragraph (h) below, the applicable Bank):
(a)     concurrently with the delivery of the financial statements referred to
in subsection 11.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;
(b)     concurrently with the delivery of the financial statements referred to
in subsection 11.1(a), a certificate of a Responsible Officer substantially in
the form of Exhibit H;
(c)     concurrently with the delivery of the financial statements referred to
in subsection 11.1(a) and (b), a certificate of a Responsible Officer (i)
stating that, to the best of such Responsible Officer’s knowledge, the Company
has observed and performed all of its covenants and other agreements contained
in this Agreement and the other Credit Documents to which it is a party to be
observed or performed by it, (ii) that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified therein and
(iii) setting forth calculations supporting compliance with subsections 12.1(a)
and (b);
(d)     as soon as delivered, a copy of the letter, addressed to the Company, of
the certified public accountants who prepared the financial statements referred
to in subsection 11.1(a) for such fiscal year and otherwise referred to as a
“management letter”;
(e)     within five days after the same are sent, copies of all financial
statements and reports which the Company sends to its stockholders generally,
and within five days after the same are filed, copies of all financial
statements and reports which the Company or any of its Subsidiaries may make to,
or file with, the Securities and Exchange Commission or any successor or
analogous Governmental Authority;
(f)     concurrently with the delivery of the financial statements referred to
in subsections 11.1(a) and 11.1(b), a certificate of a Responsible Officer (i)
setting forth the name of each Foreign Subsidiary Borrower and each outstanding
Swing Line Loan, Competitive Advance Loan, Local Currency Loan made and Letter
of Credit issued to the Foreign Subsidiary Borrowers as of the date of such
financial statements and (ii) certifying that (x) the Borrower is in compliance
with subsection 11.9 and setting forth calculations in reasonable detail
supporting compliance with such subsection and (y) each Foreign Subsidiary
Opinion required to be delivered pursuant to Section 11.10 or the definition of
Foreign Subsidiary Borrower has been so delivered;
(g)     promptly following request by the Administrative Agent thereof, (i)
copies of any documents described in Sections 101(k) or 101(l) of ERISA that the
Company or any Commonly Controlled Entity may request with respect to any
Multiemployer Plan or (ii) any plan funding notices described in Section 101(f)
of ERISA with respect to any Single Employer Plan or any Multiemployer Plan
provided to or received by the Company or any Commonly Controlled Entity;
provided, that if the Company or any Commonly Controlled Entity has not
requested such


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

73


documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Company and/or the Commonly Controlled Entities shall promptly make a
request for such documents or notices from such administrator or sponsor and the
Company shall provide copies of such documents and notices to the Administrative
Agent promptly after receipt thereof; and
(h)     promptly, such additional documents, instruments, legal opinions or
financial and other information as the Administrative Agent or any Bank may from
time to time reasonably request, including, for the avoidance of doubt, for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.
Any information available on the website of the Company at www.arrow.com or
filed with the Securities and Exchange Commission under the Securities Act of
1933 and available on www.sec.gov shall be deemed to have been furnished to the
Administrative Agent (or Bank, if applicable) upon the giving of notice by the
Company to the Administrative Agent (or Bank, if applicable) that such
information has been made available on any of such websites.
11.3     Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, including, without limitation, all obligations
in respect of taxes, except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
Company or its Subsidiaries, as the case may be, or where the failure to pay,
discharge or otherwise satisfy could not reasonably be expected to have a
Material Adverse Effect.
11.4     Conduct of Business and Maintenance of Existence. (a) Continue to
engage in business of the same general type as now conducted by it and preserve,
renew and keep in full force and effect its corporate existence in their
respective jurisdictions of incorporation or organization and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business except as otherwise permitted
pursuant to subsection 12.4; comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect;
and (b) maintain in effect and enforce policies and procedures designed to
ensure compliance by the Company, any Person that is an Affiliate of the Company
under clause (ii) of the definition of Affiliate, its Subsidiaries and their
respective directors, officers, employees and, to the extent commercially
reasonable, agents with Anti-Corruption Laws and applicable Sanctions.
11.5     Maintenance of Property; Insurance. Keep all property useful and
necessary in its business in good working order and condition, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business; and furnish to the
Administrative Agent, upon written request, full information as to the insurance
carried.
11.6     Inspection of Property; Books and Records; Discussions. Keep proper
books of records and account in which the entries are, in all material respects,
full, true and correct in conformity with sound business practice and all
Requirements of Law of all dealings and transactions in relation to its business


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

74


and activities; and, upon reasonable notice under the circumstances, permit
representatives of the Administrative Agent to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the
Company and its Subsidiaries with officers and employees of the Company and its
Subsidiaries and with its independent certified public accountants.
11.7     Notices. Promptly, after the Company becomes aware thereof, give notice
to the Administrative Agent of:
(a)     the occurrence of any Default or Event of Default;
(b)     any (i) default or event of default under any Contractual Obligation of
the Company or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time between the Company or any of its
Subsidiaries and any Governmental Authority, which in either case of clauses (i)
or (ii), if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect or cause a Default or
an Event of Default;
(c)     any litigation or proceeding affecting the Company or any of its
Subsidiaries (i) in which the amount involved is $25,000,000 or more and not
covered by insurance or (ii) in which injunctive or similar relief is sought
which could reasonably be expected to have a Material Adverse Effect;
(d)     the following events: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Single Employer Plan, a failure to make any
required contribution to a Plan that could reasonably be expected to have a
Material Adverse Effect, the creation of any Lien in favor of the PBGC or a
Plan, the termination (other than a standard termination under Section 4041(b)
of ERISA) of or withdrawal from any Single Employer Plan or Multiemployer Plan,
or the Insolvency of any Multiemployer Plan, or (ii) the institution of
proceedings or the taking of any other action by the PBGC or the Company or any
Commonly Controlled Entity or any Single Employer Plan or Multiemployer Plan
with respect to the withdrawal from or the termination (other than a standard
termination under Section 4041(b) of ERISA) of any Single Employer Plan or
Multiemployer Plan, or the Insolvency of any Multiemployer Plan;
(e)     any change, development or event involving a prospective change, which
has had or could reasonably be expected to have a Material Adverse Effect; and
(f)     any change in the information provided in the Beneficial Ownership
Certification delivered to the Administrative Agent that would result in a
change to the list of beneficial owners identified in such certification.
Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Company proposes to take with respect thereto.
11.8     Environmental Laws.
(a)     Comply with, and take all reasonable efforts to ensure compliance by all
tenants and subtenants, if any, in all material respects with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and undertake all reasonable efforts


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

75


to ensure that all tenants and subtenants obtain and comply in all material
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws.
(b)     Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws except
to the extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect.
11.9     Additional Subsidiary Guarantees. In the event that the total assets of
any Domestic Subsidiary which is not a Guarantor and that owns any assets or
generates any revenues (excluding any Domestic Subsidiary the sole activities of
which consist of entering into one or more Permitted Receivables
Securitizations) exceed 5% of Total Assets as of the end of any fiscal quarter,
take all actions necessary to cause such Domestic Subsidiary to execute and
deliver a Subsidiary Guarantee, within 30 days of the occurrence of such event.
11.10     Foreign Subsidiary Borrowers. Within 45 days after the Closing Date,
the Company shall deliver to the Administrative Agent (i) an executed Foreign
Subsidiary Opinion of counsel to each Foreign Subsidiary Borrower (other than
any Foreign Subsidiary Borrower with respect to which a Foreign Subsidiary
Opinion was previously delivered) that is a party to this Agreement on the
Closing Date if the aggregate Exposure of such Foreign Subsidiary Borrower owing
to all Banks as of the Closing Date exceeds $20,000,000 and (ii) a copy of all
documentation with respect to all Local Currency Facilities.
SECTION 12.     NEGATIVE COVENANTS
The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding and unpaid or any other amount is owing to
any Bank, any Syndication Agent or the Administrative Agent hereunder, any other
Credit Document or under any Local Currency Facility:
12.1     Financial Condition Covenants. The Company shall not:
(a)     Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio on
the last day of any fiscal quarter ending after the Closing Date to exceed a
ratio of 4.00 to 1.00.
(b)     Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the Company
ending with any fiscal quarter ending after the Closing Date to be less than a
ratio of 3.00 to 1.00.
12.2     Limitation on Indebtedness of Subsidiaries. The Company shall not
permit any of its Subsidiaries to, and the Subsidiaries shall not, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except
(a) any Indebtedness of Subsidiaries pursuant to any of the Credit Documents,
(b) any Indebtedness of any Domestic Subsidiary otherwise permitted hereunder so
long as such Domestic Subsidiary shall have executed and delivered to the
Administrative Agent a Subsidiary Guarantee and such Subsidiary Guarantee shall
be in full force and effect, (c) cash pooling arrangements in connection with
cash management systems entered into by the Company or any Subsidiaries in the
ordinary course of business; provided that such arrangements do not have a
negative balance, (d) Indebtedness in respect of drafts on Italian banks with
regard to working capital needs in the ordinary course of business, (e)
Indebtedness of any Subsidiary incurred to finance the acquisition, construction
or improvement of any fixed or capital assets,


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

76


including Capital Lease Obligations, and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof (provided that such Indebtedness is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement;
and provided, further, that the principal amount of any such Indebtedness
incurred by any Domestic Subsidiary shall not exceed $50,000,000 in the
aggregate), (f) Indebtedness of any Foreign Subsidiary owing to the Company or
any other Subsidiary, (g) Indebtedness outstanding on the date hereof and
specified on Schedule 12.2 and any refinancings, refundings, renewals or
extensions thereof (without increasing the principal amount thereof, or
shortening the maturity of the principal amount thereof), (h) Indebtedness
consisting of liabilities of any Subsidiary in respect of a Permitted
Receivables Securitization in an aggregate amount up to $2,500,000,000, (i) any
other Indebtedness of Foreign Subsidiaries in an aggregate amount not to exceed
$400,000,000 in addition to Indebtedness of Foreign Subsidiaries outstanding on
the Closing Date and specified on Schedule 12.2, (j) Indebtedness arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations (including Indebtedness consisting of the deferred purchase
price of acquired property), or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of the Company or any of its
Subsidiaries pursuant to such agreements, in connection with acquisitions or
permitted dispositions of any business, assets or Subsidiary of the Company or
any of its Subsidiaries, (k) Indebtedness of a Person or Indebtedness attaching
to assets of a Person that in either case becomes a Subsidiary or Indebtedness
attaching to assets that in either case are acquired by the Company or any of
its Subsidiaries, provided that such Indebtedness existed at the time such
Person became a Subsidiary or at the time such assets were acquired and, in each
case, was not created in contemplation or in connection thereof, and any
extension, renewal an replacement of any such Indebtedness that do not increase
the outstanding principal amount thereof, (l) Indebtedness of any Domestic
Subsidiary owing to the Company or any other Domestic Subsidiary and (m) any
other Indebtedness in an aggregate principal amount outstanding not to exceed
$200,000,000.
12.3     Limitation on Liens. The Company shall not, and shall not permit any of
its Domestic Subsidiaries to, directly or indirectly, create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, except for:
(a)     Liens for taxes not yet due or which are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Company or its Domestic Subsidiaries, as the
case may be, in conformity with GAAP;
(b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business securing obligations
which are not overdue for a period of more than 60 days or which are being
contested in good faith by appropriate proceedings;
(c)     pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;
(d)     Liens in connection with the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(e)     easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

77


materially interfere with the ordinary conduct of the business of the Company or
such Domestic Subsidiary;
(f)     Liens created in connection with Indebtedness incurred pursuant to
subsection 12.2(h);
(g)     Liens securing Indebtedness permitted by subsection 12.2(k) and any Lien
existing on any property or asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any property or asset of any Person
that becomes a Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary; provided that, in each case, (i) such Lien is not created
in contemplation of or in connection with such acquisition or such Person
becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply to any
other property or assets of the Company or any Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(h)     Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary, including with respect to Capital Lease
Obligations; provided that (i) such security interests and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (ii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iii) such security interests shall not apply
to any other property or assets of the Company or any Subsidiary;
(i)     any Lien on a bank account of the Company or any Subsidiary arising in
connection with the cash pooling arrangements referred to in subsection 12.2(c);
(j)     Liens arising out of any judgment or award (i) with respect to which an
appeal or proceeding for review is being prosecuted in good faith by appropriate
proceedings diligently conducted, and with respect to which a stay of execution
is in effect; and (ii) that does not constitute an Event of Default under clause
(i) of Section 13; and
(k)     Liens (not otherwise permitted hereunder) which secure obligations not
exceeding (as to the Company and all Domestic Subsidiaries) a Dollar Equivalent
Amount equal to $100,000,000 at any time outstanding.
12.4     Limitation on Fundamental Changes. The Company shall not, and shall not
permit any of its Domestic Subsidiaries to, directly or indirectly, enter into
any merger, consolidation or amalgamation, consummate a division, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
convey, sell, lease, assign, transfer or otherwise dispose of, all or
substantially all of its property, business or assets, except:
(i)     any Domestic Subsidiary may be merged or consolidated (a) with or into
the Company (provided that the Company shall be the continuing or surviving
corporation), (b) with or into any wholly owned Domestic Subsidiary or (c) with
or into any other Person if the Company would be permitted to sell the Capital
Stock of such Subsidiary directly to such Person under this subsection 12.4; and


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

78


(ii)     any Domestic Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation, dissolution, division
or otherwise) or the Capital Stock of any other Domestic Subsidiary (a) to the
Company, (b) to any wholly owned Domestic Subsidiary or (c) to any other Person
if the Company would be permitted to sell such assets directly to such Person
under this subsection 12.4;
for the avoidance of doubt, the Company shall be permitted to convey, sell,
lease, assign or otherwise dispose of the Capital Stock of any Subsidiary if, at
the time of such transaction and after giving effect thereto and to the use of
proceeds thereof, such Capital Stock would not constitute all or substantially
all of the Company’s property, business or assets.


12.5     [Reserved].
12.6     Limitations on Acquisitions. The Company shall not, and shall not
permit any of its Subsidiaries to, purchase any assets constituting a business
unit of, or the Capital Stock of, any Person, or make any investment in or loan
or advance to any joint venture except for (a) investments in Existing Joint
Ventures on the Closing Date and investments in an aggregate amount not to
exceed $50,000,000 in such Existing Joint Ventures in excess of investments in
existence on the Closing Date, and (b) Permitted Joint Ventures and Permitted
Acquisitions; provided that immediately prior to and after giving effect to such
investment in a Permitted Joint Venture or Permitted Acquisition:
(i)     no Default or Event of Default shall have occurred and be continuing;
and
(ii)     such Permitted Joint Ventures and Permitted Acquisitions are funded (x)
with common stock of the Company; or (y) cash or other consideration, so long
as, at the time of and after giving pro forma effect to such Permitted Joint
Venture or Permitted Acquisition funded with consideration other than common
stock of the Company, either (A) the Consolidated Leverage Ratio is less than or
equal to 4.00 to 1.00 or (B) the Company has Liquidity of at least $450,000,000;
provided that the criteria set forth under this clause (b)(ii) shall not be a
condition to investments in Permitted Joint Ventures or Permitted Acquisitions
for aggregate consideration not exceeding $100,000,000 in each fiscal year of
the Company.
12.7     Limitation on Restrictions on Subsidiary Distributions. The Company
shall not, and shall not permit any of its Subsidiaries to, enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Company or any other Subsidiary, (b) make investments in the Company or any
other Subsidiary or (c) transfer any of its assets to the Company or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Credit Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) conditions imposed
by law, regulation, court order, rule or decree, (iv) restrictions relating to
any special purpose entity under any Permitted Receivables Securitization, (v)
any restriction imposed on any Subsidiary that is in effect at the time such
Person becomes a Subsidiary (provided that such restriction was not entered into
in contemplation of such Person becoming a Subsidiary) and (vi) any restriction
in any agreement evidencing Indebtedness of any Foreign Subsidiary permitted by
subsection 12.2.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

79


SECTION 13.     EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)     (i) Any Specified Borrower shall fail to pay any principal of any Loan
or any Reimbursement Obligation owing by it when due (whether at the stated
maturity, by acceleration or otherwise) in accordance with the terms hereof; or
(ii) any Local Currency Borrower shall fail to pay any principal of on any Local
Currency Loan when due in accordance with the applicable terms of the relevant
Local Currency Facility; or (iii) any Specified Borrower or Local Currency
Borrower shall fail to pay any interest on any Loan or Local Currency Loan or
any fee or any other amount payable hereunder or under any Local Currency
Facility, within five days after any such interest or other amount becomes due
in accordance with the terms thereof or hereof; or
(b)     Any representation or warranty made or deemed made by the Company or any
Subsidiary herein or in any other Credit Document or which is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Credit
Document shall prove to have been incorrect in any material respect on or as of
the date made or deemed made; or
(c)     The Company or any Subsidiary shall default in the observance or
performance of any agreement contained in Section 12 and, with respect to
subsections 12.2 and 12.3, such default shall continue unremedied for a period
of 20 days; or
(d)     The Company or any Subsidiary shall default in the observance or
performance of any other agreement contained in this Agreement or any other
Credit Document (other than as provided in paragraphs (a) through (c) of this
subsection), and such default shall continue unremedied for a period of 30 days
after the Company has knowledge thereof; or
(e)     Any of the Credit Documents shall cease, for any reason, to be in full
force and effect, or the Company shall so assert in writing (except for the
termination of any Local Currency Facility if all Local Currency Loans and other
amounts owing thereunder are paid in full); or
(f)     The Company or any of its consolidated Subsidiaries shall (i) default in
any payment of principal of or interest of any Indebtedness (other than the
Loans and Reimbursement Obligations) or in the payment of any Guarantee
Obligation or in connection with any Permitted Receivables Securitization, in
each case with an outstanding principal amount in excess of a Dollar Equivalent
Amount equal to $100,000,000 when due beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness, Guarantee Obligation or Permitted Receivables Securitization or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such Guarantee
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or such Guarantee
Obligation to become payable; or
(g)     (i) Any Specified Borrower, or any Subsidiary that, directly or
indirectly, accounts for more than 5% of Total Assets, at any date shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

80


to bankruptcy, insolvency, reorganization or relief of debtors, seeking to have
an order for relief entered with respect to it, or seeking to adjudicate it as
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Company or any such Subsidiary shall make
a general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Specified Borrower or any Subsidiary that directly or
indirectly accounts for more than 5% of Total Assets any case, proceeding or
other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
there shall be commenced against any Specified Borrower or any Subsidiary that
directly or indirectly accounts for more than 5% of Total Assets any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or
(h)     (i) Any Person shall engage in any non-exempt “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan; (ii) any failure to meet applicable minimum funding standards (as defined
in Section 412 of the Code or Section 302 of ERISA), whether or not waived,
shall exist with respect to any Plan or any Lien in favor of the PBGC or a Plan
shall arise on the assets of the Company or any Commonly Controlled Entity;
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Banks, likely to result in the termination of such Plan
for purposes of Title IV of ERISA; (iv) any Single Employer Plan or
Multiemployer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Company or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Required Banks is likely to, incur any liability in connection with the
termination of or withdrawal from a Single Employer Plan or Multiemployer Plan
or the Insolvency of a Multiemployer Plan; or (vi) any other event or condition
shall occur or exist with respect to a Single Employer Plan or Multiemployer
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to subject the Company to any tax, penalty or other
liabilities in the aggregate material in relation to the business, operations,
property or financial or other condition of the Company; or
(i)     One or more judgments or decrees (other than those related to the
litigation listed on Schedule 13(i) shall be entered against the Company or any
of its Subsidiaries involving in the aggregate a liability (not paid or fully
covered by insurance) of a Dollar Equivalent Amount equal to $100,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or
(j)     The Company Guarantee or any Subsidiary Guarantee shall cease, for any
reason, to be in full force and effect (other than, in the case of any
Subsidiary Guarantee, in accordance with the terms thereof) or any Guarantor
party thereto shall so assert; or
(k)     A Change in Control shall occur;


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

81


then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to any Specified
Borrower or Guarantor, automatically the Commitments shall immediately terminate
and the Loans hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall become
immediately due and payable and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Banks, the Administrative Agent may, or upon the request of the
Required Banks, the Administrative Agent shall, by notice to the Company declare
the Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Banks, the
Administrative Agent may, or upon the request of the Required Banks, the
Administrative Agent shall, by notice to the Company, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to the preceding
sentence, the applicable Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of Letters of Credit issued for its
account. Each Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Banks and the L/C Participants, a security interest in
such cash collateral to secure all obligations of such Borrower under this
Agreement and the other Credit Documents. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the applicable Borrower
hereunder. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the applicable Borrower hereunder shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the applicable Borrower. The Borrowers shall execute and deliver to the
Administrative Agent, for the account of the Issuing Banks and the L/C
Participants, such further documents and instruments as the Administrative Agent
may request to evidence the creation and perfection of the within security
interest in such cash collateral account.
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.
SECTION 14.     THE ADMINISTRATIVE AGENT; THE SYNDICATION AGENTS;
THE ARRANGERS
14.1     Appointment. Each Bank hereby irrevocably designates and appoints
JPMorgan Chase Bank, N.A., as the Administrative Agent of such Bank under this
Agreement and the other Credit Documents, and each such Bank irrevocably
authorizes JPMorgan Chase Bank, N.A., as the Administrative Agent for such Bank,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

82


14.2     Delegation of Duties. The Administrative Agent may execute any of their
respective duties under this Agreement and the other Credit Documents by or
through Affiliates, branches, agents, sub-agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.
14.3     Exculpatory Provisions. Neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Credit Document (except for its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the Banks for
any recitals, statements, representations or warranties made by the Company or
any officer thereof contained in this Agreement or any other Credit Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document or for any failure of the Company to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Bank to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement (other than conditions precedent set forth in subsection 10.1) or any
other Credit Document, or to inspect the properties, books or records of the
Company.
14.4     Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex, email or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Company), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Banks or all of the Banks, as may be required hereunder, as it deems
appropriate or it shall first be indemnified to its satisfaction by the Banks
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected from liability to the Banks in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Banks or all of the Banks, as may be
required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Banks and their respective
successors and assigns.
14.5     Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Bank or the
Company referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Banks. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Banks or all of the Banks, as may be required hereunder;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Banks.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

83


14.6     Non-Reliance on Administrative Agent and Other Banks. Each Bank
expressly acknowledges that neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of the Company, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Bank. Each Bank represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Bank, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Company and made its own decision to make its Loans
hereunder and enter into this Agreement and the other Credit Documents to which
it is or will be a party. Each Bank also represents that it will, independently
and without reliance upon the Administrative Agent or any other Bank, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Company and its Subsidiaries. Except for notices,
reports and other documents expressly required to be furnished to the Banks by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Bank with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Company and its Subsidiaries
which may come into the possession of the Administrative Agent and any Issuing
Bank or any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates.
14.7     Indemnification. The Banks agree to indemnify the Administrative Agent,
each Swing Line Bank and each Issuing Bank in their respective capacities as
such (to the extent not reimbursed by the Company and without limiting the
obligation of the Company to do so), ratably according to their respective
Revolving Commitment Percentages in effect on the date on which indemnification
is sought under this subsection (or, if indemnification is sought after the date
upon which the Revolving Commitments shall have terminated and the Loans shall
have been paid in full, ratably in accordance with their Revolving Commitment
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent, any
Swing Line Bank or any Issuing Bank in any way relating to or arising out of
this Agreement, any of the other Credit Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent, any Swing
Line Bank or any Issuing Bank under or in connection with any of the foregoing;
provided that no Bank shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the Administrative
Agent’s, such Swing Line Bank’s or such Issuing Bank’s, as the case may be,
gross negligence or willful misconduct. The agreements in this subsection shall
survive the payment of the Loans, the Reimbursement Obligations and all other
amounts payable hereunder.
14.8     Administrative Agent in Its Individual Capacity. The Administrative
Agent and its respective Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Company and any of its
Subsidiaries as though the Administrative Agent were not the Administrative
Agent hereunder and under the other Credit Documents. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, the Administrative Agent shall have the same rights and
powers under this Agreement and the other Credit Documents as any Bank and may
exercise the same as though it were not the Administrative Agent, and the terms
“Bank” and “Banks” shall include the Administrative Agent in its respective
individual capacities.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

84


14.9     Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Banks; provided that any such
resignation shall not be effective until a successor agent has been appointed
and approved in accordance with this subsection 14.9, and such successor agent
has accepted its appointment. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Credit Documents, then
the Required Banks shall appoint from among the Banks a successor administrative
agent(s) for the Banks, which successor agent shall be approved by the Company
(which approval shall not be unreasonably withheld or delayed or be required
during the existence of an Event of Default), whereupon such successor
administrative agent shall succeed to the rights, powers and duties of the
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this subsection shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Credit Documents. If no successor(s) shall have been so
appointed by the Required Banks and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Banks and the
Issuing Banks, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank.
14.10     The Arrangers and Syndication Agents. Each Bank acknowledges that none
of the Arrangers and the Syndication Agents, in such respective capacity, shall
have any duties or responsibilities, or shall incur any liabilities, under this
Agreement or the other Credit Documents. None of the Arrangers and the
Syndication Agents, in such respective capacity, shall have or deemed to have
any fiduciary relationship with any Bank.
14.11     Certain ERISA Matters. (a) Each Bank (x) represents and warrants, as
of the date such Person became a Bank party hereto, to, and (y) covenants, from
the date such Person became a Bank party hereto to the date such Person ceases
being a Bank party hereto, for the benefit of the Administrative Agent, each
Arranger and each of their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)     such Bank is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable, and all of
the conditions with respect to such exemption are and will continue to be
satisfied, with respect to such Bank’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,
(iii)      (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

85


Qualified Professional Asset Manager made the investment decision on behalf of
such Bank to enter into, participate in, administer and perform the Loans, the
Letters of Credit, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Bank, the requirements of subsection (a) of Part I of PTE
84-14 are, and will continue to be, satisfied with respect to such Bank’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement, or
(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.
(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent,
each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that none
of the Administrative Agent, any Arranger, any Syndication Agent or any of their
respective Affiliates is a fiduciary with respect to the assets of such Bank
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto).
(c)     The Administrative Agent, each Arranger and each Syndication Agent
hereby informs the Banks that each such Person is not undertaking to provide
investment advice or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments, this Agreement and any other
Credit Documents (ii) may recognize a gain if it extended the Loans, the Letters
of Credit or the Commitments for an amount less than the amount being paid for
an interest in the Loans, the Letters of Credit or the Commitments by such Bank
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Credit Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
SECTION 15.     MISCELLANEOUS
15.1     Amendments and Waivers. (a) Neither this Agreement nor any other Credit
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this subsection. The
Required Banks may, or, with the written consent of the Required Banks, the
Administrative Agent may, from time to time, (i) enter into with the Loan
Parties party thereto written amendments, supplements or modifications to this
Agreement and the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

86


manner the rights of the Banks or of the Loan Parties hereunder or thereunder or
(ii) waive, on such terms and conditions as the Required Banks or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Credit Documents or any Default
or Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) reduce the amount or
extend the scheduled date of maturity of any Loan or reduce the stated rate of
any interest or fee payable hereunder or extend the scheduled date of any
payment thereof or increase the aggregate amount or extend the expiration date
of any Bank’s Commitment, in each case without the consent of each Bank directly
affected thereby, or (ii) amend, modify or waive any provision of this
subsection or reduce the percentage specified in the definition of Required
Banks, or consent to the assignment or transfer by the Company of any of its
rights and obligations under this Agreement and the other Credit Documents or
amend, modify or waive subsection 8.3(a) or 15.6(a), or amend, modify or waive
any other provision hereof specifying the number or percentage of Banks required
to waive, amend or modify any rights hereunder or any determination granting
consent hereunder, or release any Subsidiary from its Subsidiary Guarantee or
release the Company from the Company Guarantee, in each case without the written
consent of all the Banks, or (iii) amend, modify or waive any provision of
Section 14 or other provision affecting the rights or duties of the
Administrative Agent without the written consent of the Administrative Agent, or
(iv) amend, modify or waive any provision of Section 5 or other provision
affecting the rights or duties of any Issuing Bank without the written consent
of the Issuing Banks or (v) amend, modify or waive any provision of Section 4 or
other provision affecting the rights or duties of any Swing Line Bank without
the written consent of the Swing Line Banks. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Banks
and shall be binding upon the Company, the Subsidiary Borrowers, the Banks, the
Syndication Agents, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Company, the Banks and the Administrative
Agent shall be restored to their former position and rights hereunder and under
any other Credit Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
(a)     In addition to amendments effected pursuant to the foregoing paragraph
(a), Schedules II, III and IV may be amended as follows:
(i)     (A) Schedule II will be amended to add Subsidiaries of the Company as
additional Subsidiary Borrowers upon (A) execution and delivery by the Company,
any such Subsidiary Borrower and the Administrative Agent, of a Joinder
Agreement providing for any such Subsidiary to become a Subsidiary Borrower, and
(B) delivery to the Administrative Agent of (1) if reasonably requested by the
Administrative Agent, a legal opinion in respect of such additional Subsidiary
Borrower and (2) such other documents with respect thereto as the Administrative
Agent shall reasonably request or as requested by any Bank pursuant to a
Requirement of Law. Notwithstanding the provisions of this subsection
15.1(b)(i), if at any time after the Closing Date the Company intends to amend
Schedule II to add an additional Foreign Subsidiary Borrower the Company shall,
upon not less than 15 Business Days’ notice,  deliver to the Administrative
Agent a designation letter duly executed by the Company and such
respective Foreign Subsidiary which shall designate such Foreign Subsidiary as a
Foreign Subsidiary Borrower for purposes of this Agreement. The Administrative
Agent shall promptly notify each Bank of each such designation by the Company
and the identity of the respective Foreign Subsidiary.  If the Company shall
designate as a Foreign Subsidiary Borrower hereunder any Subsidiary not
organized under the laws of the United States or any State thereof, any Bank
may, with notice to the Administrative Agent and the Company, fulfill its
Commitment


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

87


by causing an Affiliate of such Bank to act as the Bank in respect of such
Foreign Subsidiary Borrower.
(A)     As soon as practicable after receiving notice from the Administrative
Agent of the Company’s intent to designate a Foreign Subsidiary as a Foreign
Subsidiary Borrower, and in any event at least 10 Business Days prior to the
delivery of an executed Joinder Agreement pursuant to this
subsection 15.1(b)(i), for a designated Foreign Subsidiary Borrower that is
organized under the laws of a jurisdiction other than of the United States or a
political subdivision thereof, any Bank that may not legally lend to, establish
credit for the account of and/or do any business whatsoever with such designated
Foreign Subsidiary Borrower directly or through an Affiliate (or can not cause
any such Affiliate) of such Bank as provided in the immediately preceding
paragraph (a “Protesting Bank”) shall so notify the Company and
the Administrative Agent in writing. With respect to each Protesting Bank, the
Company shall, effective on or before the date that such designated Foreign
Subsidiary Borrower shall have the right to borrow hereunder, (A) notify the
Administrative Agent and such Protesting Bank of the designation of a
Replacement Bank to assume the Revolving Commitments and/or Swing Line
Commitments, if any, and the obligations of such Protesting Bank in accordance
with clause (e) below, (B) notify the Administrative Agent and such
Protesting Bank that the Revolving Commitments and/or Swing Line Commitments of
such Protesting Bank shall be terminated; provided that such Protesting Bank
shall have received payment of an amount equal to the outstanding principal of
its Loans and/or L/C Obligations, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant designated Foreign Subsidiary Borrower (in the case of all other
amounts), or (C) cancel its request to designate such Foreign Subsidiary as a
Foreign Subsidiary Borrower hereunder.
(ii)     Schedule II will be amended to remove any Subsidiary as a Subsidiary
Borrower upon (A) execution and delivery by the Company of a Schedule Amendment
providing for such amendment, (b) repayment in full of all outstanding Loans of
such Subsidiary Borrower and interest thereon and other amounts owed by such
Subsidiary Borrower hereunder and (c) cash collateralization of all outstanding
Letters of Credit issued for the account of such Subsidiary Borrower.
(iii)     Schedule III will be amended to designate other Banks as additional or
replacement Swing Line Banks or additional Issuing Banks, upon execution and
delivery by the Company, the Administrative Agent and such additional or
replacement Swing Line Bank or additional Issuing Bank, as the case may be, of a
Schedule Amendment providing for such amendment. In the case of any replacement
of a Swing Line Bank pursuant to a Schedule Amendment, the existing Swing Line
Bank replaced pursuant thereto shall cease to be a Swing Line Bank upon the
effectiveness of such Schedule Amendment and the repayment of all Swing Line
Loans owing to such replaced Swing Line Bank.
(iv)     Schedule III will be amended to change administrative information with
respect to Swing Line Banks or Issuing Banks, upon execution and delivery by the
Company, the Administrative Agent and Swing Line Bank or Issuing Bank, as the
case may be, of a Schedule Amendment providing for such amendment.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

88


(v)     Schedule IV will be amended to change administrative information
contained therein (other than any interest rate definition, Funding Time,
Payment Time or notice time contained therein) or to add Available Foreign
Currencies (and related interest rate definitions and administrative
information), upon execution and delivery by the Company and the Administrative
Agent of a Schedule Amendment providing for such amendment.
(vi)     Schedule IV will be amended to conform any Funding Time, Payment Time
or notice time contained therein to then-prevailing market practices, upon
execution and delivery by the Company, the Required Banks and the Administrative
Agent of a Schedule Amendment providing for such amendment.
(vii)     Schedule IV will be amended to change any interest rate definition
contained therein, upon execution and delivery by the Company, all the Banks and
the Administrative Agent of a Schedule Amendment providing for such amendment.
(b)     The Administrative Agent shall give prompt notice to each Bank of any
amendment effected pursuant to subsection 15.1(b).
(c)     Notwithstanding the provisions of this subsection 15.1, any Local
Currency Facility may be amended, supplemented or otherwise modified in
accordance with its terms so long as after giving effect thereto either (i) such
Local Currency Facility ceases to be a “Local Currency Facility” and the Company
so notifies the Administrative Agent or (ii) the Local Currency Facility
continues to meet the requirements of a Local Currency Facility set forth
herein.
(d)     The Company may designate a Replacement Bank to assume the Revolving
Commitments and/or Swing Line Commitments, if any, and the obligations of any
Bank (an “Objecting Bank”) that is a Protesting Bank under clause (b) above or
refuses to consent to (x) an amendment, supplement or waiver that both requires
the consent of all the Banks in order to become effective and is acceptable to
one or more other Banks constituting the Required Banks or (y) any Extension
Request, and to purchase the outstanding Loans of such Objecting Bank and such
Objecting Bank’s rights hereunder and with respect thereto, without recourse
upon, or warranty by, or expense to, such Objecting Bank (unless such Objecting
Bank agrees otherwise), for a purchase price equal to the outstanding principal
amount of the Loans of such Objecting Bank plus (i) all interest accrued and
unpaid thereon and all other amounts owing to such Objecting Bank hereunder and
(ii) any amount which would be payable to such Objecting Bank pursuant to
subsection 8.8 (assuming that all Loans of such Objecting Bank were prepaid on
the date of such assumption), and upon such assumption and purchase by the
Replacement Bank, such Replacement Bank, if it is not already a Bank, shall be
deemed to be a “Bank” for purposes of this Agreement and such Objecting Bank
shall cease to be a “Bank” for purposes of this Agreement and shall no longer
have any obligations or rights hereunder (other than any obligations or rights
which according to this Agreement shall survive the termination of this
Agreement).
(e)     Notwithstanding the foregoing, the Administrative Agent, with the
consent of the Company, may amend, modify or supplement any Credit Document
without the consent of any Bank or the Required Banks in order to correct, amend
or cure any ambiguity, inconsistency or defect or correct any typographical
error or other manifest error in any Credit Document.
15.2     Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein,


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

89


shall be deemed to have been duly given or made when delivered by hand, or five
days after being deposited in the mail, postage prepaid, or, in the case of
telecopy notice, when received, addressed as follows in the case of the Company,
the Subsidiary Borrowers and the Administrative Agent, and as set forth in
Schedule I in the case of the other parties hereto, or to such other address as
may be hereafter notified by the respective parties hereto and any future
holders of the Loans:
The Company:
Arrow Electronics, Inc.
 
7459 South Lima Street
Englewood, Colorado 80112
 
Attention: Assistant Treasurer, Arrow Electronics
 
Telephone: +1-303-824-4558
with a copy to:
Arrow Electronics, Inc.
 
9201 East Dry Creek Road
Centennial, Colorado 80112
 
Attention: General Counsel, Arrow Electronics
 
Telephone: +1-303-824-3753
The Administrative Agent:
JPMorgan Chase Bank, N.A.
 
383 Madison Avenue, 24th Floor
 
New York, New York 10179
 
Attention: Dan Luby
Email: daniel.g.lubyjr@jpmorgan.com
 
Telephone: +1-212-270-6920
with a copy to:
JPMorgan Chase Bank, N.A.
 
500 Stanton Christiana Road, NCC5, 1st Floor
 
Newark, Delaware 19713-2107
 
Attention: Jacqueline Zellman
 
Email: jacqueline.l.zellman@jpmorgan.com
Telecopy: +1-302-634-8459
 
Telephone: +1-302-634-1980
The Subsidiary Borrowers:
c/o Arrow Electronics, Inc.
 
7459 South Lima Street
Englewood, Colorado 80112
 
Attention: Assistant Treasurer, Arrow Electronics
 
Telephone: +1-303-824-4558
with a copy to:
Arrow Electronics, Inc.
 
9201 East Dry Creek Road
Centennial, Colorado 80112
 
Attention: General Counsel, Arrow Electronics
 
Telephone: +1-303-824-3753

; provided that any Notice of Borrowing, Notice of Swing Line Borrowing, Notice
of Continuation, Notice of Conversion, Notice of Swing Line Outstandings, Notice
of Swing Line Refunding, Notice of Local


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

90


Currency Outstandings, Notice of Prepayment, or any notice pursuant to
subsections 2.4, 5.2 or 8.16 shall not be effective until received during the
recipient’s normal business hours.
15.3     No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Bank, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
15.4     Survival of Representations and Warranties All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the other Credit
Documents and the making of the Loans hereunder and the issuance of Letters of
Credit.
15.5     Payment of Expenses. The Company agrees (a) to pay or reimburse the
Administrative Agent and each Arranger for all its reasonable out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Credit Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
fees and disbursements of counsel to the Administrative Agent and each Arranger,
(b) to pay or reimburse each Bank and the Administrative Agent, each Swing Line
Bank and any Issuing Bank for all its reasonable costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents upon the
occurrence of an Event of Default, including, without limitation, the fees and
disbursements of counsel to the Administrative Agent and to the several Banks
and any Issuing Bank (including the allocated fees and expenses of in-house
counsel), and (c) to pay, indemnify, and hold each Bank, each Agent, each
Arranger and the Administrative Agent, each Swing Line Bank and any Issuing Bank
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Credit Documents and any such other documents, and (d) to pay, indemnify, and
hold each Bank, each Agent, each Arranger and the Administrative Agent, each
Swing Line Bank and any Issuing Bank (and their affiliates and its and their
respective directors, officers, employees and agents) (collectively, the
“indemnified person”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Credit Documents and any such other documents, including,
without limitation, any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Company, any of its
Subsidiaries or any of the Properties (it being understood that costs and
expenses incurred in connection with the enforcement or preservation of rights
under this Agreement and the other Credit Documents shall be paid or reimbursed
in accordance with clause (b) above rather than this clause (d)) (all the
foregoing in this clause (d), collectively, the “indemnified liabilities”),
provided, that the Company shall have no obligation hereunder to any indemnified
person with respect to indemnified liabilities to the extent such indemnified
liabilities are found by a final, nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such indemnified person. Without limiting the foregoing, and to the extent
permitted by applicable law, the Company agrees not to assert and


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

91


to cause its Subsidiaries not to assert, and hereby waives and agrees to cause
its Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any indemnified person. No indemnified person shall be liable
for any damages arising from the use by others of information or other materials
obtained through electronic, telecommunications or other information
transmission systems, except to the extent any such damages are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such indemnified person. No
indemnified person shall be liable for any indirect, special, exemplary,
punitive or consequential damages in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby. Any
payments required to be made by the Company under this subsection 15.5 shall be
made within 30 days of the demand therefor. The agreements in this subsection
shall survive repayment of the Loans and all other amounts payable hereunder.
15.6     Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Bank that issues any Letter of Credit),
except that (i) no Specified Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Bank (and any attempted assignment or transfer by a Specified Borrower without
such consent shall be null and void) and (ii) no Bank may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
subsection.
(a)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Bank may assign to one or more assignees, other than a natural person, a
Defaulting Bank or the Company or any Affiliate or Subsidiary of the Company
(each, an “Assignee”), all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitments and/or Swing
Line Commitments, if any, and the Loans at the time owing to it) with the prior
written consent of:
(A)     the Company (each such consent not to be unreasonably withheld),
provided that no consent of the Company shall be required for an assignment to a
Bank, an affiliate of a Bank, an Approved Fund (as defined below) or, if an
Event of Default under subsections 13(a), 13(c) or 13(g) has occurred and is
continuing, any other Person; and
(B)     the Administrative Agent; and
(C)     the Issuing Bank and each Swing Line Bank (in the case of assignments of
the Revolving Commitments).
(ii)     Assignments shall be subject to the following additional conditions:
(A)     except in the case of an assignment to a Bank, an affiliate of a Bank or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Bank’s Revolving Commitments and/or Swing Line Commitments or Loans,
the amount of the Revolving Commitments and/or Swing Line Commitments or Loans
of the assigning Bank subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Company shall be required if an Event of Default under
subsection 13(a), 13(c) or 13(g) has occurred and is continuing


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

92


and (2) such amounts shall be aggregated in respect of each Bank and its
affiliates or Approved Funds, if any; provided further that after giving effect
to any such assignment, the transferor Bank’s aggregate Dollar Equivalent Amount
of its Local Currency Bank Maximum Borrowing Amount under all Local Currency
Facilities may not exceed its Revolving Commitment hereunder;
(B)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(C)     after giving effect to any such assignment, the transferor or transferee
Bank’s Swing Line Commitment, if any, may not exceed its Revolving Commitment
hereunder and any purported assignment which would result in the transferor or
transferee Bank’s Swing Line Commitment, if any, exceeding its Revolving
Commitment hereunder shall not be effective; and
(D)     the Assignee, if it shall not be a Bank, shall deliver to the
Administrative Agent an administrative questionnaire.
For the purposes of this subsection 15.6, “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Bank, (b) an
affiliate of a Bank or (c) an entity or an affiliate of an entity that
administers or manages a Bank.
(iii)     Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Bank under this Agreement, and the assigning
Bank thereunder shall, to the extent of the interest assigned by such Assignment
and Assumption, be released from its obligations under this Agreement (and, in
the case of an Assignment and Assumption covering all of the assigning Bank’s
rights and obligations under this Agreement, such Bank shall cease to be a party
hereto but shall continue to be entitled to the benefits of subsections 8.5,
8.6, 8.8 and 15.5). Any assignment or transfer by a Bank of rights or
obligations under this Agreement that does not comply with this subsection 15.6
shall be treated for purposes of this Agreement as a sale by such Bank of a
participation in such rights and obligations in accordance with paragraph (c) of
this subsection.
(iv)     The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Company, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Banks, and the Commitments of, and principal
amount (and stated interest) of the Loans and L/C Obligations owing to, each
Bank pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Company, the Administrative Agent, the Issuing Bank and the Banks shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Bank hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Company,
the Issuing Bank and any Bank, at any reasonable time and from time to time upon
reasonable prior notice.


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

93


(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Bank and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (b) of this subsection
and any written consent to such assignment required by paragraph (b) of this
subsection, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(b)     (i) Any Bank may, without the consent of any Loan Party, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Bank’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitments and the Loans owing to it); provided that (A) such Bank’s
obligations under this Agreement shall remain unchanged, (B) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Company, the Administrative Agent, the Issuing Bank
and the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement. Any
agreement pursuant to which a Bank sells such a participation shall provide that
such Bank shall retain the sole right to enforce this Agreement and to approve
any amendment, modification or waiver of any provision of this Agreement;
provided that such agreement may provide that such Bank will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Bank directly affected thereby pursuant to the
proviso to the second sentence of subsection 15.1(a) and (2) directly affects
such Participant. Subject to paragraph (c)(ii) of this subsection, each
Participant shall be entitled to the benefits, and subject to the limitations,
of subsections 8.5, 8.6 and 8.8 to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to paragraph (b) of this
subsection. To the extent permitted by law, each Participant also shall be
entitled to the benefits of subsection 15.7(b) as though it were a Bank,
provided such Participant shall be subject to subsection 15.7(a) as though it
were a Bank. Each Bank that sells a participation, acting solely for this
purpose as a non-fiduciary agent of the Company, shall maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Bank shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Credit Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations and Section 1.163-5(b)(1)
of the proposed United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Bank,
each Loan Party and the Administrative Agent shall treat each person whose name
is recorded in the Participant Register pursuant to the terms hereof as the
owner of such participation for all purposes of this Agreement, notwithstanding
notice to the contrary.
(i)     A Participant shall not be entitled to receive any greater payment under
subsection 8.5 or 8.6 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent or to the extent such entitlement to receive a greater payment
results from an adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

94


Bank with any request or directive (whether or not having the force of law) from
any central bank or other Governmental Authority made subsequent to the date
hereof that occurs after the Participant acquired the applicable participation.
No Participant shall be entitled to the benefits of subsection 8.6 unless such
Participant complies with such subsection as if it were a Bank.
(c)     Any Bank may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Bank, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central banking authority or central bank having
jurisdiction over such Bank, and this subsection shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Bank from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Bank
as a party hereto.
(d)     The Company, upon receipt of written notice from the relevant Bank,
agrees to issue Notes to any Bank requiring Notes to facilitate transactions of
the type described in paragraph (d) above.
(e)     Notwithstanding the foregoing, any Conduit Bank may assign any or all of
the Loans it may have funded hereunder to its designating Bank without the
consent of the Company or the Administrative Agent and without regard to the
limitations set forth in subsection 15.6(b). Each of the Company, each Bank and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Bank or join any other Person in instituting against a Conduit Bank any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under any state bankruptcy or similar law, for one year and one day after the
payment in full of the latest maturing commercial paper note issued by such
Conduit Bank; provided, however, that each Bank designating any Conduit Bank
hereby agrees to indemnify, save and hold harmless each other party hereto for
any loss, cost, damage or expense arising out of its inability to institute such
a proceeding against such Conduit Bank during such period of forbearance.
15.7     Adjustments; Set-off. (a) If any Bank (a “benefitted Bank”) shall at
any time receive any payment of all or part of its Loans or the Reimbursement
Obligations then due and owing to it, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in subsection 13(g),
or otherwise), in a greater proportion than any such payment to or collateral
received by any other Bank, if any, in respect of such other Bank’s Loans or the
Reimbursement Obligations then due and owing to it, or interest thereon, such
benefitted Bank shall purchase for cash from the other Banks a participating
interest in such portion of each such other Bank’s Loan or the Reimbursement
Obligations owing to it, or shall provide such other Banks with the benefits of
any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefitted Bank to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Banks; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
benefitted Bank, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. Each of
the Company and the Subsidiary Borrowers agrees that each Bank so purchasing a
portion of another Bank’s Loan may exercise all rights of payment (including,
without limitation, rights of set-off) with respect to such portion as fully as
if such Bank were the direct holder of such portion.
(a)     In addition to any rights and remedies of the Banks provided by law,
each Bank shall have the right, without prior notice to the Company or any
Subsidiary Borrower, any


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

95


such notice being expressly waived by the Company and the Subsidiary Borrowers
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Company hereunder or under this Agreement or the other Credit
Documents (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Bank or any branch or agency thereof to or for the credit
or the account of the Company or such Subsidiary Borrower, as the case may be.
Each Bank agrees promptly to notify the Company and the Administrative Agent
after any such set-off and application made by such Bank, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.
15.8     Power of Attorney. Each Subsidiary Borrower hereby grants to the
Company an irrevocable power of attorney to act as its attorney-in-fact with
regard to matters relating to this Agreement, the Applications and each other
Credit Document, including, without limitation, execution and delivery of any
amendments, supplements, waivers or other modifications hereto or thereto,
receipt of any notices hereunder or thereunder and receipt of service of process
in connection herewith or therewith. Each Subsidiary Borrower hereby explicitly
acknowledges that the Administrative Agent and each Bank has executed and
delivered this Agreement and each other Credit Document to which it is a party,
and has performed its obligations under this Agreement and each other Credit
Document to which it is a party, in reliance upon the irrevocable grant of such
power of attorney pursuant to this subsection 15.8. The power of attorney
granted by each Subsidiary Borrower hereunder is coupled with an interest.
15.9     Judgment. (a) If for the purpose of obtaining judgment in any court it
is necessary to convert a sum due hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding the day on which final judgment is given.
(a)     The obligation of the Company or any Subsidiary Borrower in respect of
any sum due to any Bank or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement or the other Credit Documents (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Bank or the Administrative Agent (as the case may be) of any sum
adjudged to be so due in the Judgment Currency such Bank or the Administrative
Agent (as the case may be) may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to such Bank
or the Administrative Agent (as the case may be) in the Agreement Currency, the
Company or such Subsidiary Borrower (as the case may be) agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Bank or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the Agreement Currency so purchased exceeds the sum originally due to any
Bank or the Administrative Agent (as the case may be), such Bank or the
Administrative Agent (as the case may be) agrees to remit to the Company or such
Subsidiary Borrower (as the case may be) such excess.
15.10     Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
email, electronic copy or telecopy), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

96


of the copies of this Agreement signed by all the parties shall be lodged with
the Company and the Administrative Agent.
15.11     Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
15.12     Integration. This Agreement and the other Credit Documents represent
the agreement of the Company, the Subsidiary Borrowers, the Syndication Agents,
the Administrative Agent and the Banks with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent or any Bank relative to subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.
15.13     GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER
THAN ANY LOCAL CURRENCY FACILITY) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER THAN ANY LOCAL
CURRENCY FACILITY) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
15.14     Submission To Jurisdiction; Waivers. (a) Each of the Company and the
Subsidiary Borrowers hereby irrevocably and unconditionally:
(i)     submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof; provided, that nothing contained herein
or in any other Credit Document will prevent any Bank or the Administrative
Agent from bringing any action to enforce any award or judgment or exercise any
right under any Credit Document in any other forum in which jurisdiction can be
established;
(ii)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(iii)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company at its
address set forth in subsection 15.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(iv)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

97


(v)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.
(b)     Each Subsidiary Borrower hereby irrevocably appoints the Company as its
agent for service of process in any proceeding referred to in subsection
15.14(a) and agrees that service of process in any such proceeding may be made
by mailing or delivering a copy thereof to it care of the Company at its address
for notice set forth in subsection 15.2.
15.15     Acknowledgements. Each of the Company and the Subsidiary Borrowers
hereby acknowledges that:
(a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;
(b)     none of the Syndication Agents, Arrangers, the Administrative Agent or
any Bank has any fiduciary relationship with or duty to the Company and the
Subsidiary Borrowers arising out of or in connection with this Agreement or any
of the other Credit Documents, and the relationship between the Syndication
Agents, the Administrative Agent and the Banks, on one hand, and the Company and
the Subsidiary Borrowers, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor;
(c)     each Bank and its Affiliates may be providing debt financing, equity
capital or other services (including financial advisory services) to other
companies in respect of which the Borrower may have conflicting interests
regarding the transactions described herein and otherwise; and
(d)     no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Banks or among the Company and the Subsidiary Borrowers and the Banks.
15.16     WAIVERS OF JURY TRIAL. THE COMPANY, THE SUBSIDIARY BORROWERS, THE
SYNDICATION AGENTS, THE ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
15.17     USA Patriot Act. Each Bank hereby notifies each Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Patriot Act”), it is required to obtain, verify
and record information that identifies each Borrower, which information includes
the name and address of each Borrower and other information that will allow such
Bank to identify each Borrower in accordance with the Patriot Act.
15.18     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

98


(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)     a reduction in full or in part or cancellation of any such liability;
(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or
(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
15.19     Confidentiality. Each of the Administrative Agent, and the Banks agree
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
Governmental Authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any other Credit Document or any suit, action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this subsection, to (x)
any Assignee of or Participant in, or any prospective Assignee of or Participant
in, any of its rights or obligations under this Agreement or (y) any actual or
prospective counterparty (or its advisors) to any swap or derivative
transaction, or to any credit insurance provider, in each case, relating to a
Borrower and its obligations, (g) with the consent of the Borrower to whom the
Information pertains, (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this subsection or an agreement
described in clause (f) hereof or (y) becomes available to the Administrative
Agent or any Bank on a non-confidential basis from a source other than the
Borrowers or (i) to data service providers, including league table providers,
that serve the lending industry (but, in the case of this clause (i), solely to
the extent that (x) such Information is information about the terms of the
financing contemplated hereby routinely provided by arrangers to data services
providers and (y) such Information is provided to such data service providers no
earlier than the fifth Business Day after the Closing Date). “Information” means
all information received from the Borrowers or their Affiliates relating to the
Borrowers, their subsidiaries or their businesses, other than any such
information that is available to the Administrative Agent or any Bank on a
non-confidential basis prior to disclosure by the Borrowers.
Each Bank acknowledges that information furnished to it pursuant to this
Agreement or the other Credit Documents may include material non-public
information concerning the Borrowers and their Affiliates and their related
parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-


2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------

99


public information in accordance with those procedures and applicable law,
including Federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Borrowers or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Credit Documents will be
syndicate-level information, which may contain material non-public information
about the Borrowers and their Affiliates and their related parties or their
respective securities. Accordingly, each Bank represents to the Borrowers and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.




2018 Arrow Electronics Credit Agreement

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
ARROW ELECTRONICS, INC.


By: /s/ Chris D. Stansbury
Name: Christopher D. Stansbury
Title: Senior Vice President and Chief Financial Officer




ARROW CENTRAL EUROPE GMBH


By: /s/ Chris D. Stansbury
Name: Christopher D. Stansbury
Title: Director




ARROW ASIA PAC LIMITED


By: /s/ Chris D. Stansbury
Name: Christopher D. Stansbury
Title: Director




COMPONENTS AGENT (CAYMAN) LIMITED


By:: /s/ Chris D. Stansbury
Name: Christopher D. Stansbury
Title: Director




ARROW ELECTRONICS (C.I.) LIMITED


By:: /s/ Chris D. Stansbury
Name: Christopher D. Stansbury
Title: Director


B.V. ARROW ELECTRONICS DLC


By: /s/ Chris D. Stansbury
Name: Christopher D. Stansbury
Title: Director




[Signature Page to Arrow Electronics 2018 Credit Agreement]

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By: /s/ Peter B. Thauer
Name: Peter B. Thauer
Title: Managing Director






JPMORGAN CHASE BANK, N.A.,
as a Bank


By: /s/ Peter B. Thauer
Name: Peter B. Thauer
Title: Managing Director




[Signature Page to Arrow Electronics 2018 Credit Agreement]

--------------------------------------------------------------------------------










JPMORGAN CHASE BANK, N.A., as a Administrative Agent



By: /s/ Peter B. Thauer
Name: Peter B. Thauer    
Title: Managing Director




JPMORGAN CHASE BANK, N.A., as a Bank



By: /s/ Peter B. Thauer
Name: Peter B. Thauer    
Title: Managing Director




- 102 -
509265-1622-13506-Active.14917686.4

--------------------------------------------------------------------------------


Bank signature page to the Arrow Electronics 2018 Credit Agreement, dated as of
the date first above written






BANK OF AMERICA, N.A., as a Bank



By: /s/ Molly Daniello
Name: Molly Daniello    
Title: Vice President




 

--------------------------------------------------------------------------------


Bank signature page to the Arrow Electronics 2018 Credit Agreement, dated as of
the date first above written






BNP Paribas, as a Bank



By: /s/ Brendan Heneghan
Name: Brendan Heneghan    
Title: Director





By: /s/ Karim Remtoula
Name: Karim Remtoula    
Title: Vice President




- 104 -
509265-1622-13506-Active.14917686.4

--------------------------------------------------------------------------------


Bank signature page to the Arrow Electronics 2018 Credit Agreement, dated as of
the date first above written






ING Bank N.V., Dublin Branch, as a Bank



By: /s/ Sean Hassett
Name: Sean Hassett    
Title: Director


For any Bank requiring a second signature line:



By: /s/ Barry Fehily
Name: Barry Fehily
Title: Managing Director






- 105 -
509265-1622-13506-Active.14917686.4

--------------------------------------------------------------------------------


Bank signature page to the Arrow Electronics 2018 Credit Agreement, dated as of
the date first above written






Mizuho Bank, Ltd., as a Bank



By: /s/ Donna DeMagistris
Name: Donna DeMagistris    
Title: Authorized Signatory




- 106 -
509265-1622-13506-Active.14917686.4

--------------------------------------------------------------------------------


Bank signature page to the Arrow Electronics 2018 Credit Agreement, dated as of
the date first above written






MUFG Bank, Ltd., as a Bank



By: /s/ Lillian Kim
Name: Lillian Kim    
Title: Director




- 107 -
509265-1622-13506-Active.14917686.4

--------------------------------------------------------------------------------


Bank signature page to the Arrow Electronics 2018 Credit Agreement, dated as of
the date first above written






SUMITOMO MITSUI BANKING CORPORATION, as a Bank



By: /s/ James D. Weinstein
Name: James D. Weinstein    
Title: Managing Director




- 108 -
509265-1622-13506-Active.14917686.4

--------------------------------------------------------------------------------


Bank signature page to the Arrow Electronics 2018 Credit Agreement, dated as of
the date first above written






THE BANK OF NOVA SCOTIA, as a Bank



By: /s/ Jason Rinne
Name: Jason Rinne    
Title: Director




- 109 -
509265-1622-13506-Active.14917686.4

--------------------------------------------------------------------------------


Bank signature page to the Arrow Electronics 2018 Credit Agreement, dated as of
the date first above written






Danske Bank A/S, as a Bank



By: /s/ Jørgen Linnet
Name: Jørgen Linnet    
Title: Chief Loan Manager


For any Bank requiring a second signature line:



By: /s/ Barry Fehily
Name: Jesper Larsen
Title: Senior Loan Manager




- 110 -
509265-1622-13506-Active.14917686.4

--------------------------------------------------------------------------------


Bank signature page to the Arrow Electronics 2018 Credit Agreement, dated as of
the date first above written






GOLDMAN SACHS BANK USA, as a Bank



By: /s/ Rebecca Kratz
Name: Rebecca Kratz    
Title: Authorized Signatory




- 111 -
509265-1622-13506-Active.14917686.4

--------------------------------------------------------------------------------


Bank signature page to the Arrow Electronics 2018 Credit Agreement, dated as of
the date first above written






HSBC Bank USA, National Association, as a Bank



By: /s/ DAVID WAGSTAFF
Name: DAVID WAGSTAFF    
Title: MANAGING DIRECTOR




- 112 -
509265-1622-13506-Active.14917686.4

--------------------------------------------------------------------------------










PNC BANK, NATIONAL ASSOCIATION, as a Bank



By: /s/ Sean Piper
Name: Sean Piper    
Title: AVP




- 113 -
509265-1622-13506-Active.14917686.4

--------------------------------------------------------------------------------


Bank signature page to the Arrow Electronics 2018 Credit Agreement, dated as of
the date first above written






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank



By: /s/ Mark H. Halldorson
Name: Mark H. Halldorson    
Title: Director




- 114 -
509265-1622-13506-Active.14917686.4

--------------------------------------------------------------------------------


Bank signature page to the Arrow Electronics 2018 Credit Agreement, dated as of
the date first above written






Bank of China, Chicago Bank as a Bank



By: /s/ Kefei Xu
Name: Kefei Xu    
Title: SVP and Branch Manager




- 115 -
509265-1622-13506-Active.14917686.4

--------------------------------------------------------------------------------


Bank signature page to the Arrow Electronics 2018 Credit Agreement, dated as of
the date first above written






BARCLAYS BANK PLC as a Bank



By: /s/ Amir Barash
Name: Amir Barash    
Title: Director
Executed in New York




- 116 -
509265-1622-13506-Active.14917686.4

--------------------------------------------------------------------------------


Bank signature page to the Arrow Electronics 2018 Credit Agreement, dated as of
the date first above written






Branch Banking and Trust Company as a Bank



By: /s/ Jim Wright
Name: Jim Wright    
Title: Assistant Vice President






- 117 -
509265-1622-13506-Active.14917686.4

--------------------------------------------------------------------------------


Bank signature page to the Arrow Electronics 2018 Credit Agreement, dated as of
the date first above written






Santander Bank, N.A., as a Bank



By: /s/ Andres Barbosa
Name: Andres Barbosa    
Title: Executive Director


For any Bank requiring a second signature line:


By: /s/ Daniel Kostman
Name: Daniel Kostman
Title: Executive Director






- 118 -
509265-1622-13506-Active.14917686.4

--------------------------------------------------------------------------------


Bank signature page to the Arrow Electronics 2018 Credit Agreement, dated as of
the date first above written






Standard Chartered Bank, as a Bank



By: /s/ Daniel Mattern
Name: Daniel Mattern    
Title: Associate Director
Standard Chartered Bank






- 119 -
509265-1622-13506-Active.14917686.4

--------------------------------------------------------------------------------


Bank signature page to the Arrow Electronics 2018 Credit Agreement, dated as of
the date first above written






U.S. BANK NATIONAL ASSOCIATION, as a Bank



By: /s/ Matt S. Scullin
Name: Matt S. Scullin
Title: Senior Vice President






- 120 -
509265-1622-13506-Active.14917686.4

--------------------------------------------------------------------------------






Schedule I
BANKS AND COMMITMENTS


Bank
Dollar Revolving Commitment Amount


Euro Revolving Commitment Amount


(Dollar Equivalent Amount)
Pounds Sterling Revolving Commitment Amount 
(Dollar Equivalent Amount)
Hong Kong Dollar Revolving Commitment Amount 
(Dollar Equivalent Amount)
Swedish Kroner Revolving Commitment Amount
(Dollar Equivalent Amount)
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.


$150,000,000.00




$37,500,000.00




$15,000,000.00




$7,500,000.00




$8,333,333.33


 
 
 
 
 
 
BANK OF AMERICA, N.A.


$150,000,000.00




$37,500,000.00




$15,000,000.00




$7,500,000.00




$8,333,333.33


 
 
 
 
 
 
BNP PARIBAS


$150,000,000.00




$37,500,000.00




$15,000,000.00




$7,500,000.00




$8,333,333.33


 
 
 
 
 
 
ING BANK N.V., DUBLIN BRANCH


$150,000,000.00




$37,500,000.00




$15,000,000.00




$7,500,000.00




$8,333,333.33


 
 
 
 
 
 
MIZUHO BANK, LTD.


$150,000,000.00




$37,500,000.00




$15,000,000.00




$7,500,000.00




$8,333,333.33


 
 
 
 
 
 
MUFG BANK, LTD.


$150,000,000.00




$37,500,000.00




$15,000,000.00




$7,500,000.00




$8,333,333.33


 
 
 
 
 
 
MIZUHO BANK, LTD.


$150,000,000.00




$37,500,000.00




$15,000,000.00




$7,500,000.00




$8,333,333.33


 
 
 
 
 
 
SUMITOMO MITSUI BANKING CORPORATION


$150,000,000.00




$37,500,000.00




$15,000,000.00




$7,500,000.00




$0.00


 
 
 
 
 
 
THE BANK OF NOVA SCOTIA


$150,000,000.00




$37,500,000.00




$15,000,000.00




$7,500,000.00




$8,333,333.33


 
 
 
 
 
 
DANSKE BANK A/S


$100,000,000.00




$25,000,000.00




$10,000,000.00




$5,000,000.00




$5,555,556.56





I-121

--------------------------------------------------------------------------------





 
 
 
 
 
 
GOLDMAN SACHS BANK USA


$100,000,000.00




$25,000,000.00




$10,000,000.00




$5,000,000.00




$5,555,556.56


 
 
 
 
 
 
HSBC BANK USA, N.A.


$100,000,000.00




$25,000,000.00




$10,000,000.00




$5,000,000.00




$5,555,556.56


 
 
 
 
 
 
PNC BANK, N.A.


$100,000,000.00




$25,000,000.00




$10,000,000.00




$5,000,000.00




$5,555,556.56


 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION


$100,000,000.00




$25,000,000.00




$10,000,000.00




$5,000,000.00




$5,555,556.56


 
 
 
 
 
 
BANK OF CHINA, CHICAGO BRANCH


$50,000,000.00




$12,500,000.00




$5,000,000.00




$2,500,000.00




$0.00


 
 
 
 
 
 
BARCLAYS BANK PLC


$50,000,000.00




$12,500,000.00




$5,000,000.00




$2,500,000.00




$2,777,778.78


 
 
 
 
 
 
BRANCH BANKING AND TRUST COMPANY


$50,000,000.00




$12,500,000.00




$5,000,000.00




$2,500,000.00




$2,777,778.78


 
 
 
 
 
 
SANTANDER BANK, N.A.


$50,000,000.00




$12,500,000.00




$5,000,000.00




$2,500,000.00




$2,777,778.78


 
 
 
 
 
 
STANDARD CHARTERED BANK


$50,000,000.00




$12,500,000.00




$5,000,000.00




$2,500,000.00




$2,777,778.78


 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION


$50,000,000.00




$12,500,000.00




$5,000,000.00




$2,500,000.00




$2,777,778.78


 
 
 
 
 
 
TOTAL:


$2,000,000,000




$500,000,000




$200,000,000




$100,000,000




$100,000,000







I-122

--------------------------------------------------------------------------------






Schedule II
SUBSIDIARY BORROWERS
FOREIGN SUBSIDIARY BORROWERS
Name and Address:
Jurisdiction of Incorporation:
Arrow Central Europe GmbH 
Max-Planck StraBe 1-3
D-63303 Dreieich
Germany
Germany
 
 
Arrow Asia Pac Limited 
2/F, Green 18 Phase 2
Hong Kong Science Park
Pak Shek Kok, N.T., Hong Kong
Hong Kong
 
 
Components Agent (Cayman) Limited 
Century Yard, Cricket Square, Hutchins Drive
PO Box 2681 GT
George Town, Grand Cayman
British West Indies
British West Indies
 
 
Arrow Electronics (C.I.) Limited 
89 Nexus Way
Camana Bay, PO Box 31106
Grand Cayman KY1-1205
Cayman Islands
British West Indies
 
 
B.V. Arrow Electronics DLC
Dirk Hartogweg 9
Venlo, NL 5928LV
Netherlands







II-1

--------------------------------------------------------------------------------






Schedule III


Certain Information Concerning Swing Line Loans and Letters of Credit


I.    Issuing Banks and Issuing Offices


Name of Issuing Bank
Issuing Office
Currency
JPMorgan Chase Bank, N.A. c/o JPMorgan Treasury Services
10420 Highland Manor Drive
Floor 04
Tampa, Florida 33620-9128, United States
Attention: Manager, Standby Letter of Credit
(T) 800-6341969
(F) 856-294-5267


All Available Currencies
Bank of America, N.A.
Bank of America (as LC Issuing Agent)
Charles Herron
Ph: 570-496-9564
charles.p.herron@baml.com
Bank of America Merrill Lynch
Trade Services
1 Fleet Way
Scranton, PA 18507
All Available Currencies
BNP Paribas
BNP Paribas
787 Seventh Avenue
New York, NY 10019
c/o BNP Paribas RCC, Inc.
Trade Finance
525 Washington Blvd.
Jersey City, NJ 07310
Attn: Maria Albuquerque
Phone: (201) 850-6761
Fax: (973) 988-4471
maria.albuquerque@us.bnpparibas.com
nytfstandby@us.bnpparibas.com
All Available Currencies
The Bank of Nova Scotia
GWS LoanOps US Corp
The Bank of Nova Scotia
720 King Street West, 2nd Floor
Toronto, Ontario, Canada M5V 2T3
212.225.5705
212.225.5709
GWSLC_USCorp@scotiabank.com
All Available Currencies
MUFG Bank, Ltd.
MUFG Bank, Ltd.
International Operations Department (IOD)
MUFG Union Bank, N.A.
Harborside Financial Center, 500 Plaza III
Jersey City, NJ 07311
Attention: Antonina Bondi
Telephone: (201) 413-8823
Facsimile: (201) 521-2336
Email: abondi@us.mufg.jp; IOD_SBLC@us.mufg.jp
All Available Currencies



III-1

--------------------------------------------------------------------------------





ING Bank N.V., Dublin Branch
Name: Alan Maher
Company: ING Bank N.V., Dublin Branch
Title Director
Address: ING Bank N.V., Dublin Branch, Block 4
Dundrum Town Centre, Sandyford Road
Dublin 16 A4W6
Telephone: +353 1 638 4008
Facsimile: +353 1 638 4050
E-mail address:
Alan.maher@ie.ing.com
Wlo.exe.cfil.cb.locations@ing.nl
All Available Currencies
Mizuho Bank, Ltd.
Mizuho Bank, Ltd.
1800 Plaza Ten
Harborside Financial Ctr
Jersey City, NJ 07311
Attn: Jane Yoon
Telephone: (201) 626-9235
Fax: (201) 626-9941
LAU_USCorp1@mizuhocbus.com
All Available Currencies
Sumitomo Mitsui Banking Corporation
Sumitomo Mitsui Banking Corporation
277 Park Avenue
New York, NY 10172
Attn: Nadine Burnett
Office: 212-224-4031
Cell: 347-443-7362
Fax: 212-224-4384
nadine_burnett@smbcgroup.com
All Currencies Except for Swedish Kroner







III-2

--------------------------------------------------------------------------------






Schedule 1.1
Existing Joint Ventures
Arrow-Altech Holdings (Pty) Limited, a South African company, and its
subsidiaries.
Marubun-Arrow Asia Limited, a British Virgin Islands company, and its
subsidiaries.
Marubun-Arrow USA, LLC, a Delaware limited liability company, and its
subsidiaries.





--------------------------------------------------------------------------------







Schedule 9.10
Outstanding Local Currency Loans
None.





--------------------------------------------------------------------------------






Schedule 9.13
Excluded ERISA Arrangements
1.    Extended Separation Benefits
The Company maintains a broad-based program to shelter employees at all levels
from any adverse consequences which might result from a change in control of the
Company. A change in control is defined in the program to include such time that
any person becomes the beneficial owner, directly or indirectly, of 30% or more
of the combined voting power of the Company’s voting securities or certain
changes occur in the constitution of the Company’s Board of Directors. Pursuant
to a policy adopted by the Board of Directors in 1998, the period of salary
continuation normally extended to employees whose employment is terminated as a
result of a workforce reduction or reorganization (which period ranges from six
to 24 weeks depending upon the length of service with the Company) is tripled if
employment is terminated by the Company (other than for cause) as a result of a
change in control. In addition to this policy, the Company has entered into
employment agreements with certain management-level employees, pursuant to which
among other matters, such employees will receive one year’s compensation and
continuation for up to one year of medical and life insurance benefits if their
employment is terminated by the Company (other than for cause) within 12 months
following a change in control. The Company also has agreements with a number of
divisional and group vice presidents who are not executive officers, which
provide such vice presidents with a multiple of their annualized includible
compensation (as defined in the Internal Revenue Code) and continuation for up
to three years of medical, life and other welfare benefits if their employment
is terminated by the Company (other than for cause), if their responsibilities
or base salaries are materially diminished, or if certain other adverse changes
occur within 24 months following a change in control. Arrow’s executive officers
have entered into employment and change of control agreements. Under the
employment agreements, if the executive is terminated without cause, the
executive will continue to receive, through the end of the then-remaining term
of the agreement, all base salary and benefits (such as life, health, and
disability insurance) and cause the immediate vesting of any unvested stock
options which would have vested through the then‑remaining term of the
agreement. The executive is also entitled to certain restricted units or shares
and, in some instances, performance units or shares. Under the change of control
agreements, if the executive’s employment is terminated (i) without cause by
Arrow or (ii) for good reason by the executive after a change in control, the
eligible terminated executive is entitled to receive: (i) all unpaid salary
through the date of termination (as defined in the employment agreement) and all
earned and unpaid benefits and awards (including both cash and stock
components); (ii) a lump-sum payment of 2.99 times the executive’s annualized
includable compensation as defined in Internal Revenue Code Section 280G(d)(1);
and (iii) continuation of coverage under the Company’s then current medical plan
until the executive reaches 65 years of age (or otherwise becomes eligible for
Medicare) or begins receiving equivalent benefits from a new employer. In
addition, all stock options vest immediately and the executive may be entitled
to restricted units or shares, and performance shares or shares. The amounts
payable pursuant to such agreements to the executive officers and to the other
vice presidents will be reduced, if necessary, to avoid excise tax under
Section 4999 of the Code.





--------------------------------------------------------------------------------





2.    Unfunded Pension Plan
The Company maintains the Unfunded Pension Plan for Selected Executives of the
Company (“SERP”). Under the SERP, the Company’s Board of Directors determines
those employees who are eligible to participate in the SERP and the amount of
their maximum annual pension upon retirement on or after attaining age 60.
Approximately 25 current and former executives are designated participants in
the SERP. The gross SERP benefit is calculated by multiplying 2.5% of final
average performance-based compensation (salary and annual incentive) by the
participant’s years of credited service (up to a maximum of 18 years). Final
average compensation is the highest average of any three years during the
participant’s final five years of service. The gross benefit is reduced by 50%
of the Social Security benefit and the projected benefit of the Company’s 401(k)
matching contributions. The benefits provided under the SERP are payable as a
life annuity with 60 payments guaranteed, commencing at age 60, assuming
continued employment through normal retirement.
3.    Wyle Executive Severance Obligations
In connection with the acquisition of the Wyle Group of Companies, the Company
has severance obligations under agreements with certain existing Wyle
executives. Those severance obligations could constitute severance arrangements
for purposes of ERISA.
4.    Executive Deferred Compensation Plan
The company maintains an Executive Deferred Compensation Plan for
approximately 450 highly paid U.S. executives, of which approximately 100
employees participate. The Plan allows eligible executives to voluntarily elect
to defer a portion of their salary (up to 80%) and bonus/commissions (up
to 100%). Deferrals must be for a minimum of two years. At the end of the
deferral period participants may elect to have deferrals distributed to them in
either lump sum or installment payments over a designated number of years.
Deferrals will be paid out in a lump sum distribution if termination precedes
retirement/long term disability. Deferrals can be invested among different
deemed investment options. All deferrals and any earnings on those deferrals are
general unsecured obligations of the company.
5.    Wyle SERP Plan
The company maintains an unfunded pension plan for approximately 19 former
executives of the Wyle Group of Companies. This plan provides for payment equal
to the excess of the amounts such executives would normally be expected to
receive under the terms of the Wyle qualified plan, over the maximum amounts
allowed by ERISA under the qualified plan.
6.    Wyle Defined Benefit Plan
The company is responsible for retirement benefits for certain employees the
Wyle provided under a defined benefit plan. Benefits under that plan were frozen
as of December 31, 2000. The company makes contributions to the plan so that
minimum contribution requirements, as determined by government regulations, are
met.





--------------------------------------------------------------------------------







Schedule 9.15
Subsidiary Guarantors
Arrow Electronics (UK), Inc.
Arrow Enterprise Computing Solutions, Inc.





--------------------------------------------------------------------------------









Schedule 9.18
Environmental Matters
In connection with the purchase of Wyle Electronics (“Wyle”) in August 2000, the
company acquired certain of the then outstanding obligations of Wyle, including
Wyle’s indemnification obligations to the purchasers of its Wyle Laboratories
division for environmental clean-up costs associated with any then existing
contamination or violation of environmental regulations. Under the terms of the
company’s purchase of Wyle from the sellers, the sellers agreed to indemnify the
company for certain costs associated with the Wyle environmental obligations,
among other things. In 2012, the company entered into a settlement agreement
with the sellers pursuant to which the sellers paid $110,000,000 and the company
released the sellers from their indemnification obligation. As part of the
settlement agreement the company accepted responsibility for any potential
subsequent costs incurred related to the Wyle matters. The company is aware of
two Wyle Laboratories facilities (in Huntsville, Alabama and Norco, California)
at which contaminated groundwater was identified and will require environmental
remediation. In addition, the company was named as a defendant in several
lawsuits related to the Norco facility and a third site in El Segundo,
California which have now been settled to the satisfaction of the parties.
The company expects these environmental liabilities to be resolved over an
extended period of time. Costs are recorded for environmental matters when it is
probable that a liability has been incurred and the amount of the liability can
be reasonably estimated. Accruals for environmental liabilities are adjusted
periodically as facts and circumstances change, assessment and remediation
efforts progress, or as additional technical or legal information becomes
available. Environmental liabilities are difficult to assess and estimate due to
various unknown factors such as the timing and extent of remediation,
improvements in remediation technologies, and the extent to which environmental
laws and regulations may change in the future. Accordingly the company cannot
presently fully estimate the ultimate potential costs related to these sites
until such time as a substantial portion of the investigation at the sites is
completed and remedial action plans are developed and, in some instances
implemented. To the extent that future environmental costs exceed amounts
currently accrued by the company, net income would be adversely impacted and
such impact could be material.
Accruals for environmental liabilities are included in “Accrued expenses” and
“Other liabilities” in the company’s consolidated balance sheets. The company
has determined that there is no amount within the environmental liability range
that is a better estimate than any other amount, and therefore has recorded the
accruals at the minimum amount of the ranges.
As successor-in-interest to Wyle, the company is the beneficiary of various Wyle
insurance policies that covered liabilities arising out of operations at Norco
and Huntsville. To date, the company has recovered approximately $37,000,000
from certain insurance carriers relating to environmental clean-up matters at
the Norco site. The company is considering the best way to pursue its potential
claims against insurers regarding liabilities arising out of





--------------------------------------------------------------------------------





operations at Huntsville. The resolution of these matters will likely take
several years. The company has not recorded a receivable for any potential
future insurance recoveries related to the Norco and Huntsville environmental
matters, as the realization of the claims for recovery are not deemed probable
at this time. The company believes the settlement amount together with potential
recoveries from various insurance policies covering environmental remediation
and related litigation will be sufficient to cover any potential future costs
related to the Wyle acquisition; however, it is possible unexpected costs beyond
those anticipated could occur.
Environmental Matters - Huntsville
In February 2015, the company and the Alabama Department of Environmental
Management (“ADEM”) finalized and executed a consent decree in connection with
the Huntsville, Alabama site.
Characterization of the extent of contaminated soil and groundwater is complete
and has been approved by ADEM. Approximately $6,100,000 was spent to date and
the company currently anticipates no additional investigative and related
expenditures. The nature and scope of subsequent remediation at the site has not
yet been determined, but assuming the outcome includes source control and
certain other measures, the cost is estimated to be between $4,300,000 and
$10,000,000. Despite the amount of work undertaken and planned to date, the
company is unable to estimate any potential costs in addition to those discussed
above because the complete scope of the work is not yet known, and, accordingly,
the associated costs have yet to be determined.
Environmental Matters - Norco
In October 2003, the company entered into a consent decree with Wyle
Laboratories and the California Department of Toxic Substance Control (the
“DTSC”) in connection with the Norco site. In April 2005, a Remedial
Investigation Work Plan was approved by DTSC that provided for site-wide
characterization of known and potential environmental issues. Investigations
performed in connection with this work plan and a series of subsequent technical
memoranda continued until the filing of a final Remedial Investigation Report
early in 2008. Work is under way pertaining to the remediation of contaminated
groundwater at certain areas on the Norco site and of soil gas in a limited area
immediately adjacent to the site. In 2008, a hydraulic containment system
(“HCS”) was installed to capture and treat groundwater before it moves into the
adjacent offsite area. In September 2013, the DTSC approved the final Remedial
Action Plan (“RAP”) and work is currently progressing under the RAP. The
approved RAP included the potential for additional remedial action after the
five year review of the HCS if the review found that contaminants were not
sufficiently reduced in the offsite area. The HCS five year review submitted to
DTSC in December 2016 identified significant reductions in contaminants offsite
except in a key area identified in the RAP. This exception triggered the need
for additional offsite remediation that began in 2018.
Approximately $67,500,000 was spent to date on remediation, project management,
regulatory oversight, and investigative and feasibility study activities. The
company currently estimates that these activities will give rise to an
additional $14,300,000 to $25,000,000. Project





--------------------------------------------------------------------------------





management and regulatory oversight include costs incurred by project
consultants for project management and costs billed by DTSC to provide
regulatory oversight. Despite the amount of work undertaken and planned to date,
the company is unable to estimate any potential costs in addition to those
discussed above because the complete scope of the work under the RAP is not yet
known, and, accordingly, the associated costs have yet to be determined.





--------------------------------------------------------------------------------







Schedule 12.2
Existing Indebtedness
1.
Contingent obligations to repurchase receivables under that certain Agreement
for The Purchase and Sale of Accounts Receivable, dated as of September 24,
2013, by and between Arrow Enterprise Computing Solutions, Inc. and IBM Credit
LLC.

Existing Foreign Subsidiary Indebtedness
Borrower
#VALUE!
#VALUE!
#VALUE!
Arrow Brazil
$3,648,032.04
N/A
N/A
Arrow, Korea
$1,769,206.00
Loans
Various
ECS Europe
$103,143.62
Loans
Various
Data Modul
$5,328,798.19
Loans
Various
Chip 1 Stop
$144,184.53
Loans
Various
Arrow (China) Electronics Trading Co. Ltd.
$40,000,000.00
Loans
Various
ATM Electronics Technology (Shenzen) Co. Ltd.
$3,000,000.00
Loans
Various
Ultra Source Electronics (SZ) Co. Ltd.
$3,000,000.00
Loans
Various
Arrow Electronics (Shenzen) Co. Ltd.
$4,000,000.00
Loans
Various
Total Foreign Indebtedness


$60,993,364.38


 
 








--------------------------------------------------------------------------------







Schedule 13(i)
Disclosed Litigation
None.







--------------------------------------------------------------------------------






EXHIBIT A TO
CREDIT AGREEMENT


FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of the date set forth below, entered into pursuant
to the THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 14,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein being used herein as therein defined),
among ARROW ELECTRONICS, INC., the Subsidiary Borrowers from time to time
parties thereto, the several Banks from time to time parties thereto, BNP
PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA, MUFG BANK, LTD., ING
BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD. and SUMITOMO BANKING CORPORATION as
Syndication Agents, JPMORGAN CHASE BANK, N.A., BNP PARIBAS SECURITIES CORP.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, THE BANK OF NOVA SCOTIA,
MUFG BANK, LTD., ING BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD. and SUMITOMO
MITSUI BANKING CORPORATION as Joint Lead Arrangers and Joint Bookrunners,
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
W I T N E S S E T H:
WHEREAS, the parties to this Joinder Agreement wish to amend Schedule II to the
Credit Agreement in the manner hereinafter set forth; and
WHEREAS, this Joinder Agreement is entered into pursuant to subsection 15.1(b)
of the Credit Agreement;
NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:
Each of the undersigned Subsidiaries of the Company hereby acknowledges that it
has received and reviewed a copy (in execution form) of the Credit Agreement,
and agrees to:
join the Credit Agreement as a Subsidiary Borrower;
be bound by all covenants, agreements and acknowledgements attributable to a
Subsidiary Borrower in the Credit Agreement; and
perform all obligations required of it by the Credit Agreement.
Each of the undersigned Subsidiaries of the Company hereby represents and
warrants that the representations and warranties with respect to it contained
in, or made or deemed made by it in, Section 9 of the Credit Agreement are true
and correct on the date hereof.
The address and jurisdiction of incorporation of each undersigned Subsidiary of
the Company is set forth in Annex I to this Joinder Agreement.
THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.





--------------------------------------------------------------------------------


    


IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the date set forth above.
    [NAME OF SUBSIDIARY],
    as a Subsidiary Borrower

By:__________________________
Name:
Title:




ARROW ELECTRONICS, INC.



    By:__________________________
     Name:
     Title:



ACKNOWLEDGED AND AGREED TO:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



By:__________________________
Name:
Title:







--------------------------------------------------------------------------------






ANNEX I



[Insert administrative information concerning Subsidiaries]







--------------------------------------------------------------------------------






EXHIBIT B TO
    CREDIT AGREEMENT


FORM OF SCHEDULE AMENDMENT


SCHEDULE AMENDMENT, dated as of the date set forth below, entered into pursuant
to the THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 14,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein being used herein as therein defined),
among ARROW ELECTRONICS, INC., the Subsidiary Borrowers from time to time
parties thereto, the several Banks from time to time parties thereto, BNP
PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA, MUFG BANK, LTD., ING
BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD. and SUMITOMO BANKING CORPORATION as
Syndication Agents, JPMORGAN CHASE BANK, N.A., BNP PARIBAS SECURITIES CORP.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, THE BANK OF NOVA SCOTIA,
MUFG BANK, LTD., ING BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD. and SUMITOMO
MITSUI BANKING CORPORATION as Joint Lead Arrangers and Joint Bookrunners,
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
W I T N E S S E T H:
WHEREAS, the parties to this Schedule Amendment wish to amend Schedule [II]
[III] [IV], as specified in Annex I hereto, to the Credit Agreement in the
manner hereinafter set forth; and
WHEREAS, this Schedule Amendment is entered into pursuant to subsection 15.1(b)
of the Credit Agreement;
NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:
1.    Schedule [II][III] [IV], as specified in Annex I hereto, is hereby amended
as set forth in Annex I hereto.
2.    [The Company hereby represents and warrants that, after giving effect to
the amendments effected hereby, the representations and warranties contained in
Section 9 of the Credit Agreement are true and correct on the date hereof.]





--------------------------------------------------------------------------------

    




3.    THIS SCHEDULE AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.





--------------------------------------------------------------------------------

    




IN WITNESS WHEREOF, each of the undersigned has caused this Schedule Amendment
to be duly executed and delivered by its proper and duly authorized officer as
of the date set forth above.


ARROW ELECTRONICS, INC.


By:__________________________
Name:
Title:



ACKNOWLEDGED AND AGREED TO:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By:__________________________
Name:
Title:


[NAMES OF OTHER PARTIES, IF ANY, REQUIRED PURSUANT TO SUBSECTION 15.1(b)]







--------------------------------------------------------------------------------






ANNEX I


[Describe amendments]







--------------------------------------------------------------------------------






EXHIBIT C TO
    CREDIT AGREEMENT


[FORM OF LOCAL CURRENCY FACILITY ADDENDUM]
LOCAL CURRENCY FACILITY ADDENDUM
To:
JPMorgan Chase Bank, N.A., as Administrative Agent

From:
Arrow Electronics, Inc.

1.    This Local Currency Facility Addendum is being delivered to you pursuant
to subsection 6.1 of the THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of December 14, 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”; terms defined therein being used herein as
therein defined), among ARROW ELECTRONICS, INC., the Subsidiary Borrowers from
time to time parties thereto, the several Banks from time to time parties
thereto, BNP PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA, MUFG BANK,
LTD., ING BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD. and SUMITOMO BANKING
CORPORATION as Syndication Agents, JPMORGAN CHASE BANK, N.A., BNP PARIBAS
SECURITIES CORP., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, THE BANK
OF NOVA SCOTIA, MUFG BANK, LTD., ING BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD.
and SUMITOMO MITSUI BANKING CORPORATION as Joint Lead Arrangers and Joint
Bookrunners, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
2.    The effective date (the “Effective Date”) of this Local Currency Facility
Addendum will be __________ __, 20__
3.    Please be advised that, as of the Effective Date, the credit facility
described below is hereby designated as a “Local Currency Facility” for the
purposes of the Credit Agreement.





--------------------------------------------------------------------------------

2


Type of Facility:
 
 
Additional Local Currenc(y)(ies):
 
 
Local Currency Facility Maximum Borrowing Amount:
 
$
Local Currency Banks:
Name of Bank
Local Currency Bank Maximum Borrowing Amount
 
 
$
List of Documentation Governing
Local Currency Facility
(the “Documentation”):
 
 



Arrow Electronics, Inc. hereby represents and warrants that (i) the
Documentation complies in all respects with the requirements of Section 6 of the
Credit Agreement and (ii) _____ of _____ contains an express acknowledgement
that such Local Currency Facility shall be subject to the provisions of Section
6 of the Credit Agreement.
ARROW ELECTRONICS, INC.


By ___________________________
Title:
[LOCAL CURRENCY FACILITY BORROWER]


By ___________________________
Title:
[LOCAL CURRENCY BANK]


By ___________________________
Title:







--------------------------------------------------------------------------------

3


Accepted and Acknowledged:

JPMORGAN CHASE BANK, N.A., as Administrative Agent



By ________________________________
Title:







--------------------------------------------------------------------------------


    








EXHIBIT E TO
    CREDIT AGREEMENT


FORM OF
BORROWING CERTIFICATE


Pursuant to subsection 10.2(d) of the THIRD AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of December 14, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms defined therein being
used herein as therein defined), among ARROW ELECTRONICS, INC., the Subsidiary
Borrowers from time to time parties thereto, the several Banks from time to time
parties thereto, BNP PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA,
MUFG BANK, LTD., ING BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD. and SUMITOMO
BANKING CORPORATION as Syndication Agents, JPMORGAN CHASE BANK, N.A., BNP
PARIBAS SECURITIES CORP., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF NOVA SCOTIA, MUFG BANK, LTD., ING BANK N.V., DUBLIN BRANCH, MIZUHO
BANK, LTD. and SUMITOMO MITSUI BANKING CORPORATION as Joint Lead Arrangers and
Joint Bookrunners, and JPMORGAN CHASE BANK, N.A., as Administrative Agent, the
Company hereby certifies as follows:
1.    The representations and warranties of the Company set forth in the Credit
Agreement (other than subsections 9.2 and 9.6 thereof) and each of the other
Credit Documents are true and correct in all material respects on and as of the
date hereof with the same effect as if made on the date hereof, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties are true and correct as
of such earlier date;
2.    No Default or Event of Default has occurred and is continuing as of the
date hereof or will occur after giving effect to the making of the Loans on the
date hereof and the consummation of each of the transactions contemplated by the
Credit Documents; and
3.    There are no liquidation or dissolution proceedings pending or to the
knowledge of the Company threatened against the Company, any Domestic Subsidiary
that (directly or indirectly) accounts for more than 5% of Total Assets or any
Subsidiary Borrower, nor to the knowledge of the Company





--------------------------------------------------------------------------------

    








has any other event occurred affecting or threatening the existence of the
Company, any Subsidiary Borrower, or any of the Company’s Subsidiaries, except
as permitted by the Credit Agreement.
Unless otherwise defined herein, capitalized terms which are defined in the
Credit Agreement and used herein are so used as so defined.





--------------------------------------------------------------------------------

    








IN WITNESS WHEREOF, the Company has caused this Certificate to be executed on
its behalf by the undersigned on and as of the date set forth above.
ARROW ELECTRONICS, INC.


By: _____________________
Name:
Title:










--------------------------------------------------------------------------------






EXHIBIT F-1 TO
    CREDIT AGREEMENT

FORM OF COMPANY GUARANTEE

GUARANTEE, dated as of December 14, 2018, made by ARROW ELECTRONICS, INC., a New
York corporation (the “Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
several banks and other financial institutions (the “Banks”) parties to the
THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 14, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein being used herein as therein defined), among
ARROW ELECTRONICS, INC., the Subsidiary Borrowers from time to time parties
thereto, the several Banks from time to time parties thereto, BNP PARIBAS, BANK
OF AMERICA, N.A., THE BANK OF NOVA SCOTIA, MUFG BANK, LTD., ING BANK N.V.,
DUBLIN BRANCH, MIZUHO BANK, LTD. and SUMITOMO BANKING CORPORATION as Syndication
Agents, JPMORGAN CHASE BANK, N.A., BNP PARIBAS SECURITIES CORP., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, THE BANK OF NOVA SCOTIA, MUFG BANK, LTD.,
ING BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD. and SUMITOMO MITSUI BANKING
CORPORATION as Joint Lead Arrangers and Joint Bookrunners and the Administrative
Agent.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Banks have severally agreed to
make Loans to, and issue and participate in Letters of Credit for the account
of, the Subsidiary Borrowers upon the terms and subject to the conditions set
forth therein; and
WHEREAS, pursuant to the Local Currency Facilities, the Local Currency Banks
have severally agreed, and will agree, to make Loans to the Local Currency
Borrowers upon the terms and subject to the conditions set forth therein; and
WHEREAS, it is a condition precedent to the obligation of the Banks to make
their respective Loans and other extensions of credit to the Subsidiary
Borrowers and the Local Currency Borrowers under the Credit Agreement and the
Local Currency Facilities, respectively, that the Guarantor shall have executed
and delivered this Guarantee to the Administrative Agent for the ratable benefit
of the Banks; and
WHEREAS, the Guarantor is, directly or indirectly, the parent of each Subsidiary
Borrower and Local Currency Borrower, and it is to the advantage of Guarantor
that the Banks make their Loans and other extensions of credit to the Subsidiary
Borrowers and the Local Currency Borrowers;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Arrangers and the Banks to enter into the Credit
Agreement and the Local Currency Facilities, and to induce the Banks to make
their respective Loans to the Subsidiary Borrowers and the Local Currency
Borrowers under the Credit Agreement and the Local Currency Facilities,
respectively, the Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Banks, as follows:





--------------------------------------------------------------------------------

2


1.
Defined Terms. (1)   Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

a.
As used herein, “Obligations” means the collective reference to the unpaid
principal of and interest on the Loans to Subsidiary Borrowers and on the Local
Currency Loans and all other obligations and liabilities of the Subsidiary
Borrowers and Local Currency Borrowers to the Administrative Agent and the Banks
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement or any applicable Local Currency Facility after
the maturity of the Loans or the Local Currency Loans and interest accruing at
the then applicable rate provided in the Credit Agreement or any applicable
Local Currency Facility after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Subsidiary Borrower or Local Currency Borrower whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, any Local Currency Facility or any other Credit
Documents or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Banks that are required to be paid by the Guarantor, any Subsidiary
Borrower or any Local Currency Borrower pursuant to the terms of the Credit
Agreement, any Local Currency Facility, this Agreement or any other Credit
Document).

b.
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Guarantee shall refer to this Guarantee as a whole and not to any
particular provision of this Guarantee, and section and paragraph references are
to this Guarantee unless otherwise specified.

c.
The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

1.Guarantee. 1.1     The Guarantor hereby unconditionally and irrevocably
guarantees to the Administrative Agent, for the ratable benefit of the Banks and
their respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by each Subsidiary Borrower and each Local
Currency Borrower when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.
a.
The Guarantor further agrees to pay any and all expenses (including, without
limitation, all reasonable fees and disbursements of counsel) which may be paid
or incurred by the Applicable Administrative Agent or any Bank in enforcing, or
obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, the Guarantor under this Guarantee. This
Guarantee shall remain in full force and effect until the Obligations are paid
in full and the Commitments are terminated, notwithstanding that from time to
time prior thereto the Subsidiary Borrowers and the Local Currency Borrowers or
any of them may be free from any Obligations.






--------------------------------------------------------------------------------

3


b.
No payment or payments made by any Subsidiary Borrower, any Local Currency
Borrower or any other Person or received or collected by the Applicable
Administrative Agent or any Bank from any Subsidiary Borrower, any Local
Currency Borrower or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application, at any time or from time to time,
in reduction of or in payment of the Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of the Guarantor hereunder
which shall, notwithstanding any such payment or payments (other than payments
made by the Guarantor in respect of the Obligations or payments received or
collected from the Guarantor in respect of the Obligations), remain liable for
the Obligations until the Obligations are paid in full and the Commitments are
terminated.

c.
The Guarantor agrees that whenever, at any time, or from time to time, it shall
make any payment to the Applicable Administrative Agent or any Bank on account
of its liability hereunder, it will notify the Applicable Administrative Agent
and such Bank in writing that such payment is made under this Guarantee for such
purpose.

2.Right of Set-off. Upon the occurrence and during the continuation of any Event
of Default, the Applicable Administrative Agent and each Bank is hereby
irrevocably authorized at any time and from time to time without notice to the
Guarantor, any such notice being expressly waived by the Guarantor, to set off
and appropriate and apply any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Applicable Administrative Agent or such Bank to or for the credit
or the account of the Guarantor, or any part thereof in such amounts as the
Administrative Agent or such Bank may elect, against or on account of the
obligations and liabilities of the Guarantor to the Applicable Administrative
Agent or such Bank hereunder and claims of every nature and description of the
Applicable Administrative Agent or such Bank against the Guarantor, in any
currency, whether arising hereunder, under the Credit Agreement or any Credit
Document, as the Applicable Administrative Agent or such Bank may elect, whether
or not the Applicable Administrative Agent or such Bank has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. The Applicable Administrative Agent and each Bank shall notify the
Guarantor promptly of any such set-off and the application made by the
Applicable Administrative Agent or such Bank, as the case may be, of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Applicable
Administrative Agent and each Bank under this paragraph are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Applicable Administrative Agent or such Bank may have.
3.Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder, or any set-off or application of funds of the Guarantor by the
Applicable Administrative Agent or any Bank, the Guarantor shall not be entitled
to exercise any right of subrogation arising in respect of any of the rights of
the Applicable Administrative Agent or any Bank against a Subsidiary Borrower or
against any collateral security or guarantee or right of offset held by the
Applicable Administrative Agent or any Bank for the payment of the Obligations,
nor shall the Guarantor seek or be entitled to seek any contribution or
reimbursement from a Subsidiary Borrower in respect of payments made by the
Guarantor hereunder, until all amounts owing to the Applicable Administrative
Agent and the Banks by such Subsidiary Borrower on account of the Obligations
and on account of all other obligations of the Guarantor to the Applicable
Administrative Agent and the Banks under the Credit Documents are paid in full
and the Commitments are terminated. If any amount shall be paid to the Guarantor
on account of such subrogation rights at any time when all of the Obligations
and such other amounts shall not have been paid in full, such amount shall be





--------------------------------------------------------------------------------

4


held by the Guarantor in trust for the Applicable Administrative Agent and the
Banks, segregated from other funds of the Guarantor, and shall, forthwith upon
receipt by the Guarantor, be turned over to the Applicable Administrative Agent
in the exact form received by the Guarantor (duly indorsed by the Guarantor to
the Applicable Administrative Agent, if required), to be applied against the
Obligations and the other obligations of the Guarantor under the Credit
Documents, whether matured or unmatured, in such order as the Applicable
Administrative Agent may determine.
4.Amendments, etc. with respect to the Obligations; Waiver of Rights. The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor, and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by the Applicable Administrative Agent or any Bank may be rescinded by the
Applicable Administrative Agent or such Bank, and any of the Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Applicable Administrative Agent or any Bank, and
the Credit Agreement and the other Credit Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Applicable
Administrative Agent (or the Required Banks or all the Banks, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Applicable Administrative Agent or
any Bank for the payment of the Obligations may be waived, surrendered or
released. Neither the Applicable Administrative Agent nor any Bank shall have
any obligation to protect, secure, perfect or insure any Lien at any time held
by it as security for the Obligations or for this Guarantee or any property
subject thereto. When making any demand hereunder against the Guarantor, the
Applicable Administrative Agent or any Bank may, but shall be under no
obligation to, make a similar demand on any Subsidiary Borrower or any Local
Currency Borrower or any other guarantor, and any failure by the Applicable
Administrative Agent or any Bank to make any such demand or to collect any
payments from any Subsidiary Borrower or any Local Currency Borrower or any such
other guarantor or any release of any Subsidiary Borrower or any Local Currency
Borrower or such other guarantor shall not relieve the Guarantor of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Applicable
Administrative Agent or any Bank against the Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.
5.Guarantee Absolute and Unconditional. The Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Obligations and
notice of or proof of reliance by the Applicable Administrative Agent or any
Bank upon this Guarantee or acceptance of this Guarantee; the Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon this
Guarantee; and all dealings between any Subsidiary Borrower or any Local
Currency Borrower or the Guarantor, on the one hand, and the Applicable
Administrative Agent and the Banks, on the other, shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. The
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon any Subsidiary Borrower or any Local
Currency Borrower or the Guarantor with respect to the Obligations. This
Guarantee shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity, regularity or
enforceability of the Credit Agreement, any Local Currency Facility or any other
Credit Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Applicable Administrative Agent or any Bank, (b)
any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Subsidiary Borrower or any Local Currency Borrower against the Applicable





--------------------------------------------------------------------------------

5


Administrative Agent or any Bank, or (c) any other circumstance whatsoever (with
or without notice to or knowledge of any Subsidiary Borrower or any Local
Currency Borrower or the Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Subsidiary Borrower or any
Local Currency Borrower for the Obligations, or of the Guarantor under this
Guarantee, in bankruptcy or in any other instance. When pursuing its rights and
remedies hereunder against the Guarantor, the Applicable Administrative Agent
and any Bank may, but shall be under no obligation to, pursue such rights and
remedies as it may have against any Subsidiary Borrower or any Local Currency
Borrower or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Applicable Administrative Agent or any Bank to pursue such other rights or
remedies or to collect any payments from any Subsidiary Borrower or any Local
Currency Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any Subsidiary Borrower or any Local Currency Borrower or any such
other Person or of any such collateral security, guarantee or right of offset,
shall not relieve the Guarantor of any liability hereunder, and shall not impair
or affect the rights and remedies, whether express, implied or available as a
matter of law, of the Applicable Administrative Agent or any Bank against the
Guarantor. This Guarantee shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon the Guarantor and its
successors and assigns thereof, and shall inure to the benefit of the Applicable
Administrative Agent and the Banks, and their respective successors, indorsees,
transferees and assigns (in each case as permitted by the Credit Agreement),
until all the Obligations and the obligations of the Guarantor under this
Guarantee shall have been satisfied by payment in full and the Commitments shall
be terminated, notwithstanding that from time to time during the term of the
Credit Agreement any Subsidiary Borrower or any Local Currency Borrower may be
free from any Obligations.
6.Confirmation. (a) Each Joinder Agreement delivered by the Guarantor to the
Applicable Administrative Agent shall constitute a confirmation by the Guarantor
that the Obligations guaranteed hereby include all Obligations of each
Subsidiary Borrower named in such Joinder Agreement.
(b) Each Local Currency Facility Addendum delivered by the Guarantor to the
Applicable Administrative Agent shall constitute a confirmation by the Guarantor
that the Obligations guaranteed hereby include all Obligations of each Local
Currency Borrower under each Local Currency Facility named in such Local
Currency Facility Addendum.


7.Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Applicable Administrative Agent or any Bank upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Subsidiary Borrower or any
Local Currency Borrower or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Subsidiary
Borrower or any Local Currency Borrower or any substantial part of its
respective property, or otherwise, all as though such payments had not been
made.
8.Payments. 1.2 The Guarantor hereby agrees that the Obligations will be paid to
the Applicable Administrative Agent without set-off or counterclaim in the
Currency in which they are denominated at the office for payment thereof set
forth in the Credit Agreement or the applicable Local Currency Facility, as the
case may be.
a.
The obligation of the Guarantor in respect of any sum due to any Bank or the
Applicable Administrative Agent hereunder shall, notwithstanding any judgment in
a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of the Credit
Agreement, any Local Currency Facility or the other






--------------------------------------------------------------------------------

6


Credit Documents (the “Agreement Currency”), be discharged only to the extent
that on the Business Day following receipt by such Bank or the Applicable
Administrative Agent (as the case may be) of any sum adjudged to be so due in
the Judgment Currency such Bank or the Applicable Administrative Agent (as the
case may be) may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of the Agreement
Currency so purchased is less than the sum originally due to such Bank or the
Applicable Administrative Agent (as the case may be) in the Agreement Currency,
the Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Bank or the Applicable Administrative Agent (as the
case may be) against such loss, and if the amount of the Agreement Currency so
purchased exceeds the sum originally due to any Bank or the Applicable
Administrative Agent (as the case may be), such Bank or the Applicable
Administrative Agent (as the case may be) agrees to remit to the Guarantor such
excess.
9.Counterparts. This Guarantee may be executed in any number of counterparts,
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which taken together
shall constitute one and the same instrument.
10.Authority of Administrative Agent. The Guarantor acknowledges that the rights
and responsibilities of the Applicable Administrative Agent under this Guarantee
with respect to any action taken by the Applicable Administrative Agent or the
exercise or non-exercise by the Applicable Administrative Agent of any option,
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Guarantee shall, as between the Applicable
Administrative Agent and the Banks, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Applicable Administrative Agent and the Guarantor, the
Applicable Administrative Agent shall be conclusively presumed to be acting as
agent for the Banks with full and valid authority so to act or refrain from
acting, and the Guarantor shall not be under any obligation, or entitlement, to
make any inquiry respecting such authority.
11.Notices. All notices, requests and demands to or upon the Applicable
Administrative Agent, any Bank or the Guarantor to be effective shall be in
writing (or by telex, telecopy or similar electronic transfer confirmed in
writing) and shall be deemed to have been duly given or made (a) when delivered
by hand or (b) if given by mail, when deposited in the mails by certified mail,
return receipt requested, or (c) if by telex, telecopy or similar electronic
transfer, when sent and receipt has been confirmed, addressed as follows:
12.if to the Applicable Administrative Agent or any Bank, at its address or
transmission number for notices provided in subsection 15.2 of the Credit
Agreement; and
13.if to the Guarantor, at its address or transmission number for notices
provided in subsection 15.2 of the Credit Agreement.
The Applicable Administrative Agent, each Bank and the Guarantor may change its
address and transmission numbers for notices by notice in the manner provided in
this Section 12.
14.Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or





--------------------------------------------------------------------------------

7


unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
15.Integration. This Guarantee represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by the Applicable Administrative Agent or any Bank relative to
the subject matter hereof not reflected herein.
16.Amendments in Writing; No Waiver; Cumulative Remedies. 1.3 None of the terms
or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Applicable Administrative Agent, provided that any provision of this
Guarantee may be waived by the Applicable Administrative Agent and the Banks in
a letter or agreement executed by the Applicable Administrative Agent or by
telecopy, email, facsimile or other electronic transmission from the Applicable
Administrative Agent.
a.
Neither the Applicable Administrative Agent nor any Bank shall by any act
(except by a written instrument pursuant to Section 15(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Applicable Administrative Agent or
any Bank, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Applicable
Administrative Agent or any Bank of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Applicable Administrative Agent or such Bank would otherwise have on any future
occasion.

b.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

17.Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
18.Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the Applicable
Administrative Agent and the Banks and their successors and assigns (in each
case as permitted by the Credit Agreement).
19.Governing Law. This Guarantee shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year set
forth above.
ARROW ELECTRONICS, INC.



By:__________________________________
    Name:
    Title:







--------------------------------------------------------------------------------






EXHIBIT F-2
FORM OF SUBSIDIARY GUARANTEE
GUARANTEE, dated as of [ ], [__] (this “Guarantee”), made by Arrow Electronics
(UK), Inc., a Delaware corporation and Arrow Enterprise Computing Solutions,
Inc., a Delaware corporation (collectively, the “Guarantor”), in favor of
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the several banks and other financial institutions
(the “Banks”) parties to the THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated
as of December 14, 2018 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”; terms defined therein being used herein as
therein defined), among ARROW ELECTRONICS, INC., the Subsidiary Borrowers from
time to time parties thereto, the several Banks from time to time parties
thereto, BNP PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA, MUFG BANK,
LTD., ING BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD. and SUMITOMO BANKING
CORPORATION as Syndication Agents, JPMORGAN CHASE BANK, N.A., BNP PARIBAS
SECURITIES CORP., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, THE BANK
OF NOVA SCOTIA, MUFG BANK, LTD., ING BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD.
and SUMITOMO MITSUI BANKING CORPORATION as Joint Lead Arrangers and Joint
Bookrunners and the Administrative Agent.
W I T N E S S E T H:
WHEREAS, Arrow Electronics, Inc. (the “Company”) is the borrower party to the
Credit Agreement;
WHEREAS, the Guarantor is a wholly owned subsidiary of the Company;
WHEREAS, proceeds of extensions of credit under the Credit Agreement may be used
in part to enable the Company to make loans and advances to the Guarantor in
connection with the operation of its business;
WHEREAS, the Guarantor and the Company share an identity of interests as members
of a combined group of companies engaged in substantially similar businesses,
and the Guarantor will derive substantial direct and indirect benefits from such
extensions of credit; and
WHEREAS, the Credit Agreement requires that the Guarantor enter into this
Guarantee and pursuant hereto guarantee the Obligations (as such term is defined
below) for the benefit of the Administrative Agent and the Banks (together, the
“Guaranteed Parties”).
AGREEMENT
NOW, THEREFORE, the Guarantor hereby agrees with the Administrative Agent for
its benefit and the ratable benefit of the Guaranteed Parties as follows:
SECTION 1.    THE GUARANTEE. The guarantee of the Guarantor hereunder is as
follows:
SECTION 1.1    Guarantee of Extensions of Credit to the Company. The Guarantor
hereby unconditionally and irrevocably guarantees to the Guaranteed Parties and
their successors, endorsees, transferees and assigns (in each case as permitted
by the Credit Agreement), the prompt and complete payment





--------------------------------------------------------------------------------

2


when due (whether at stated maturity, by acceleration or otherwise) and
performance of all Obligations (including all interest and costs of enforcement
or preservation and protection of collateral, if any, which would be owing by
the Company but for the effect of the Bankruptcy Code, as hereinafter defined).
The Guarantor agrees that this Guarantee is a guaranty of payment and
performance and not of collection, and that its obligations under this Guarantee
shall be joint and several with any other Persons which may at any time or from
time to time be or become directly or indirectly financially responsible to the
Guaranteed Parties with respect to the Obligations and shall be under all
circumstances primary, absolute and unconditional, irrespective of, and
unaffected by:
(a)    the genuineness, validity, regularity, enforceability or any future
amendment of, or change in this Guarantee, any other Credit Document or other
agreement, document or instrument to which the Company or any of its
subsidiaries is or are or may become a party;
(b)    the absence of any action to enforce this Guarantee, any other Credit
Document or the waiver or consent by the Guaranteed Parties with respect to any
of the provisions thereof;
(c)    the existence, value or condition of, or failure of the Guaranteed
Parties to perfect a Lien, if any, against, any security for the Obligations or
any action, or the absence of any action, by the Guaranteed Parties in respect
thereof (including, without limitation, the release of any such security);
(d)    any bankruptcy, insolvency, reorganization, arrangement, adjustment,
composition, liquidation or the like of the Company or the Guarantor including,
but not limited to, (i) any Guaranteed Party’s election, in any proceeding
instituted under Title 11 of the United States Code (11 U.S.C. § 101 et seq.) or
any replacement of supplemental federal statutes dealing with the bankruptcy of
debtors (the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code, (ii) any borrowing or grant of a security interest by the
Company or any Subsidiary as debtor-in-possession, under Section 364 of the
Bankruptcy Code, or (iii) the disallowance of all or any portion of any
Guaranteed Party’s claim(s) for repayment of the Obligations under Section 502
of the Bankruptcy Code;
(e)    any merger or consolidation of the Company or the Guarantor into or with
any other Person, or any sale, lease or transfer of any or all of the assets of
the Company or the Guarantor to any other Person;
(f)    any circumstance which might constitute a defense available to, or a
discharge of, the Company or the Guarantor;
(g)    absence of any notice to, or knowledge by, the Guarantor of the existence
or occurrence of any of the matters or events set forth in the foregoing
subdivisions (a) through (f);
(h)    any sale, transfer or other disposition by the Company of any stock of
the Guarantor; or
(i)    any other fact or circumstance;
it being agreed by the Guarantor that its obligations under this Guarantee shall
not be discharged until the payment and performance, in full, of the Obligations
(including all interest and costs of enforcement or preservation and protection
of Collateral which would be owing by the Company but for the affect of the
Bankruptcy Code) and the termination of the Commitments or release of the
Guarantor by the Guaranteed Parties, whichever shall occur first. Subject to the
limitations contained in Section 1.2 hereof, the Guarantor shall be regarded,
and shall be in the same position, as principal debtor with respect to the





--------------------------------------------------------------------------------

3


Obligations and specifically agrees that, notwithstanding any discharge of the
Company or any other Person or the operation of any other provision of the
Bankruptcy Code with respect to the Obligations or any such Persons, the
Guarantor shall be fully responsible for paying all interest and costs of
enforcement or preservation and protection of collateral which may at any time
accrue with respect to the Obligations or which would accrue but for the
operation of any provision of or doctrine with respect to the Bankruptcy Code.
The Guarantor expressly waives all rights it may have now or in the future under
any statute, or at common law, or at law or in equity, or otherwise, to compel
the Guaranteed Parties to proceed in respect of the Obligations against the
Company, any other Loan Party or any other party or against any security for the
payment and performance of the Obligations before proceeding against, or as a
condition to proceeding against, the Guarantor. The Guarantor agrees that any
notice or directive given at any time to the Guaranteed Parties which is
inconsistent with the waiver in the immediately preceding sentence shall be null
and void and may be ignored by the Guaranteed Parties, and, in addition, may not
be pleaded or introduced as evidence in any litigation relating to this
Guarantee for the reason that such pleading or introduction would be at variance
with the written terms of this Guarantee unless the Guaranteed Parties have
specifically agreed otherwise in writing. It is agreed between the Guarantor and
the Guaranteed Parties that the foregoing waivers are of the essence of the
transaction contemplated by the Credit Documents and that, but for this
Guarantee and such waivers, the Guaranteed Parties would decline to extend
credit under the Credit Documents.
As used in this Guarantee, the term “Obligations” means the unpaid principal of
and interest on (including interest accruing on or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Company, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Company to the Guaranteed Parties, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, any Credit Document and any other document made, delivered or given in
connection herewith or therewith, including, without limitation, each other
obligation and liability, whether direct or contingent, due or to become due, or
now existing or hereafter incurred, whether on account of principal, interest,
fees, indemnities, costs, or expenses (including, without limitation, all fees
and disbursements of counsel to the Administrative Agent or to the Banks) that
are required to be paid by the Company pursuant to the terms of the Credit
Agreement or any of the other Credit Documents.
SECTION 1.2 Maximum Guaranteed Amount. Notwithstanding any other provision of
this Guarantee to the contrary, if the obligations of the Guarantor hereunder
would otherwise be held or determined by a court of competent jurisdiction in
any action or proceeding involving any state corporate law or any state or
Federal bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other law affecting the rights of creditors generally, to be void,
invalid or unenforceable to any extent on account of the amount of the
Guarantor’s liability under this Guarantee, then notwithstanding any other
provision of this Guarantee to the contrary, the amount of such liability shall,
without any further action by the Guarantor or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding.
SECTION 1.3 Demand by the Guaranteed Parties. In addition to the terms of the
Guarantee set forth in Section 1.1 hereof, but subject to the limitations
contained in Section 1.2 hereof, and in no manner imposing any other limitation
on such terms, it is expressly understood and agreed that, if the then
outstanding principal amount of the Obligations (together with all accrued
interest thereon) becomes due and payable, then the Guarantor shall, upon demand
in writing therefore by the Administrative Agent to the Guarantor, pay to the
holder or holders of the Obligations the outstanding Obligations due and owing
to such holder or holders. Payment by the Guarantor shall be made to the
Guaranteed Parties, to be credited and applied





--------------------------------------------------------------------------------

4


against the Obligations, in immediately available Federal funds to an account
designated by the Guaranteed Parties or at the address set forth herein for the
giving of notice of the Guaranteed Parties or at any other address that may be
specified in writing from time to time by the Guaranteed Parties.
SECTION 1.4 Enforcement of Guarantee. In no event shall the Guaranteed Parties
have any obligation (although they are entitled, at their option) to proceed
against the Company or any other Person or any real or personal property pledged
to secure the Obligations before seeking satisfaction from the Guarantor, and
the Guaranteed Parties may proceed, prior or subsequent to, or simultaneously
with, the enforcement of the Guaranteed Parties, rights hereunder, to exercise
any right or remedy which it or they may have against any property, real or
personal, as a result of any Lien it or they may have as security for all or any
portion of the Obligations.
SECTION 1.5 Waiver. The Guarantor hereby waives diligence, presentment and
demand (whether for nonpayment or protest or of acceptance, maturity, extension
of time, change in nature or form of the Obligations), acceptance of further
security, release of further security, composition or agreement arrived at as to
the amount of, or the terms of, the Obligations, notice of adverse change in the
Company’s or any Subsidiary’s financial condition or any other fact which might
be in conflict with the terms of this Guarantee. The Guarantor hereby waives any
requirement on the part of any Guaranteed Party to mitigate the damages
resulting from any default under any Credit Document. The Guarantor represents,
warrants and agrees that, as of the date of this Guarantee, its obligations
under this Guarantee are not subject to any offsets or defenses of any kind
against the Guaranteed Parties, the Company or any Subsidiary that executes a
Credit Document. The Guarantor further agrees that its obligations under this
Guarantee shall not be subject to any counterclaims, offsets or defenses of any
kind which may arise in the future against the Guaranteed Parties of the Company
or any other Loan Party that executes a Credit Document.
SECTION 1.6 Benefit of Guarantee. The provisions of this Guarantee are for the
benefit of the Guaranteed Parties and their respective successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between the
Loan Parties and the Guaranteed Parties, the obligations of the Loan Parties
under the Credit Document. In the event all or any part of the Obligations are
transferred, endorsed or assigned by the Guaranteed Parties to any Person or
Persons in accordance with the terms of the Credit Agreement, any reference to
“Guaranteed Parties” herein shall be deemed to refer equally to such Person or
Persons.
SECTION 1.7 Modification of Obligations. If the Guaranteed Parties shall at any
time or from time to time, with or without the consent of, or notice to, the
Guarantor:
(a)    change or extend the manner, place or terms of payment of, or renew or
alter all or any portion of, the Obligations;
(b)    take any action under or in respect of the Credit Documents in the
exercise of any remedy, power or privilege contained therein or available to it
at law, equity or otherwise, or waive or refrain from exercising any such
remedies, powers or privileges;
(c)    amend or modify, in any manner whatsoever, the Credit Documents;
(d)    extend or waive the time for and of the Guarantor’s, any Loan Party’s or
any other Person’s performance of, or compliance with, any term, covenant or
agreement on its part to be performed or observed under the Credit Documents, or
waive such performance or compliance or consent to a failure of, or departure
from, such performance or compliance;





--------------------------------------------------------------------------------

5


(e)    take and hold security or collateral for the payment of the Obligations,
or sell, exchange, release, dispose of, or otherwise deal with, any property
pledged, mortgaged or conveyed, or in which the Guaranteed Parties have been
granted a Lien, to secure any indebtedness of the Guarantor or the Loan Parties
to the Guaranteed Parties;
(f)    release or limit the liability of anyone who may be liable in any manner
for the payment of any amounts owed by the Guarantor or the Loan Parties to the
Guaranteed Parties;
(g)    modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of the Guarantor or the
Loan Parties are subordinated to the claims of the Guaranteed Parties; or
(h)    apply any sums by whomever paid or however realized to any amounts owing
by the Guarantor or the Loan Parties to the Guaranteed Parties in such manner as
the Guaranteed Parties shall determine in their discretion;
then the Guaranteed Parties shall not incur any liability to the Guarantor
pursuant hereto as a result thereof and no such action shall impair or otherwise
affect or release the obligations of the Guarantor under this Guarantee.
SECTION 1.8 Reinstatement. This Guarantee shall remain in full force and effect
and continue to be effective in the event any petition is filed by or against
the Company or the Guarantor for liquidation or reorganization, in the event the
Company or the Guarantor becomes insolvent or makes an assignment for the
benefit of creditors or in the event a receiver or trustee is appointed for all
or any significant part of the Company’s or the Guarantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by the Guaranteed Parties, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.
SECTION 1.9 Subrogation.
(a)    Subject to subsection (b) below, if the Guarantor makes a payment in
respect of the Obligations, it shall be subrogated to the rights of the payees
against the Company with respect to such payment.
(b)    The Guarantor shall not exercise any rights of subrogation under this
Guarantee, by any payment made hereunder or otherwise, nor shall the Guarantor
seek any reimbursement from any of the Loan Parties in respect of payments made
by the Guarantor hereunder, unless and until all of the Obligations shall have
been paid to the Guaranteed Parties and discharged, in full, and the Commitments
are terminated, and if any payment shall be made to the Guarantor on account of
such subrogation, contribution or reimbursement rights at any time when the
Obligations shall not have been paid and discharged, in full, or the Commitments
are not terminated, each and every amount so paid shall be held by the Guarantor
in trust for the Guaranteed Parties and forthwith be paid to the Guaranteed
Parties to be credited and applied against the Obligations, whether matured or
unmatured.
(c)    If, pursuant to applicable law, the Guarantor, by payment or otherwise,
becomes subrogated to all or any of the rights of the Guaranteed Parties under
any of the Credit Documents, the rights





--------------------------------------------------------------------------------

6


of the Guaranteed Parties to which the Guarantor shall be subrogated shall be
accepted by the Guarantor “as is” and without any representation or warranty of
any kind by the Guaranteed Parties, express or implied, with respect to the
legality, value, validity or enforceability of any such rights, or the
existence, availability, value, merchantability or fitness for any particular
purpose of any collateral and shall be without recourse to the Guaranteed
Parties.
(d)    If the Guaranteed Parties may, under applicable law, proceed to realize
their benefits under any of the Credit Documents giving the Guaranteed Parties a
Lien upon any collateral, whether owned by any of the Loan Parties or by any
other Person, either by judicial foreclosure or by non-judicial sale or
enforcement, the Guaranteed Parties may, at their sole option, determine which
of their remedies or rights they may pursue without affecting any of their
rights and remedies under this Guarantee. If, in the exercise of any of their
rights and remedies, the Guaranteed Parties shall forfeit any of their rights or
remedies, including their right to enter a deficiency judgment against any of
the Loan Parties of any other Person, whether because of any applicable laws
pertaining to “election of remedies” or the like, the Guarantor hereby consents
to such action by the Guaranteed Parties and, to the extent permitted by
applicable law, waives any claim based upon such action, even if such action by
the Guaranteed Parties shall result in a full or partial loss of any rights of
subrogation which the Guarantor might otherwise have had but for such action by
the Guaranteed Parties. Any election of remedies which results in the denial or
impairment of the right of the Guaranteed Parties to seek a deficiency judgment
against any of the Loan Parties shall not, to the extent permitted by applicable
law, impair the Guarantor’s obligation to pay the full amount of the
Obligations. In the event the Guaranteed Parties shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law, the Guaranteed Parties
may bid all or less than the amount of the Obligations and the amount of such
bid need not be paid by the Guaranteed Parties but shall be credited against the
Obligations. To the extent permitted by applicable law, the amount of the
successful bid at any such sale, whether the Guaranteed Parties or any other
party is the successful bidder, shall be conclusively deemed to be the fair
market value of the collateral and the difference between such bid amount and
the remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Guarantee, notwithstanding that
any present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which the Guaranteed Parties
might otherwise be entitled but for such bidding at any such sale.
SECTION 1.10 Continuing Guarantee. This Guarantee is a continuing guaranty and
shall (i) remain in full force and effect until payment in full (including after
the Termination Date) of the Obligations, and any other amounts which may be
owing hereunder, and termination of the Commitments, (ii) be binding upon the
Guarantor and its successors and permitted assigns, and (iii) inure, together
with the rights and remedies of the Guaranteed Parties hereunder, to the benefit
of the Guaranteed Parties and their respective successors, transferees and
assigns.
SECTION 2. DELIVERIES. In a form satisfactory to the Guaranteed Parties, the
Guarantor shall deliver to the Guaranteed Parties, concurrently with the
execution of this Guarantee, such other instruments, certificates and documents
as are required to be delivered by the Guarantor to the Guaranteed Parties under
the Credit Agreement.
SECTION 3. REPRESENTATIONS. WARRANTIES AND COVENANTS. The Guarantor represents
and warrants to the Administrative Agent and the Guaranteed Parties that:
(a)    the execution, delivery and performance by the Guarantor of this
Guarantee are within the Guarantor's corporate powers, have been duly authorized
by all necessary corporate action, require no action by or in respect of, or
filing with, any governmental authority and do not contravene, or constitute





--------------------------------------------------------------------------------

7


a default under, any provision of applicable law or regulation or of the
certificate of incorporation or bylaws of the Guarantor or of any agreement,
judgment, injunction, order, decree or other instrument binding upon the
Guarantor or result in the creation or imposition of any Lien on any asset of
the Guarantor; and
(b)    this, Guarantee constitutes a legal, valid and binding agreement of the
Guarantor, enforceable against the Guarantor in accordance with its terms,
except as such enforceability may be limited by the affect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally and general principles of equity.
SECTION 4. FURTHER ASSURANCES. The Guarantor agrees, upon the written request of
the Guaranteed Parties, and at the Guarantor’s expense, to execute and deliver
to the Guaranteed Parties, from time to time, any additional instruments or
documents considered necessary by the Guaranteed Parties to cause this Guarantee
to be, become or remain valid and effective in accordance with its terms.
SECTION 5. [INTENTIONALLY OMITTED]
SECTION 6. RIGHT OF SET‑OFF. In addition to and not in limitation of all rights
of offset that any Guaranteed Party may have under applicable law or under the
Credit Agreement, each Guaranteed Party shall upon the occurrence and during the
continuation of any Event of Default and whether or not such Guaranteed Party
has made any demand or whether the Guarantor's obligations are matured, have the
right to appropriate and apply to the payment of the Guarantor's obligations
hereunder, all deposits (general or special, time or demand, provisional or
final) then or thereafter held by, and other indebtedness or property then or
thereafter owing by, such Guaranteed Party, whether or not related to this
Guarantee or any transaction hereunder.
SECTION 7. MISCELLANEOUS PROVISIONS.
SECTION 7.1 Amendments. Any amendment or waiver of any provision of this
Guarantee and any consent to any departure by the Guarantor from any provision
of this Guarantee, shall be effective only if made pursuant to a written
instrument executed by the Guarantor and the Administrative Agent (or, if a
waiver or a consent, a written letter or agreement executed by the
Administrative Agent).
SECTION 7.2 Expenses. The Guarantor shall promptly pay to the Guaranteed Parties
the amount (as reduced by the amounts paid by the Company) of any and all
reasonable out-of-pocket costs and expenses of the Guaranteed Parties (both
before and after the execution hereof) in connection with (a) the development,
preparation and execution of, and any amendment, supplement or modification to
this Guarantee and any of the other Credit Documents and any other documents
prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, (b) any
action by any Guaranteed Party to commence, defend, or intervene in any
litigation or to file a petition complaint, answer, motion or other pleadings
necessary to protect or enforce the rights of the Guaranteed Parties under this
Guarantee or any other Credit Document, provided that only the Administrative
Agent, for and on behalf of itself or any Guaranteed Party, may commence any
such litigation, (c) the taking by any Guaranteed Party of any other action in
or with respect to any suit or proceeding (bankruptcy or otherwise) necessary to
protect the rights of the Guaranteed Parties under this Guarantee or any other
Credit Document or to respond to any subpoena, deposition or interrogatory with
respect to any litigation involving the Guarantor, or (d) the taking by any
Guaranteed Party of any action to attempt to enforce or to enforce any rights of
the Guaranteed Parties to collect any of the Obligations, including all
reasonable fees, expenses and disbursements of attorneys and paralegals. Any
payments to be made by the Guarantor under this Section 7.2 shall be made within
30 days of the demand therefor.





--------------------------------------------------------------------------------

8


SECTION 7.3 Headings. The headings in this Guarantee are for purposes of
reference only and shall not otherwise affect the meaning or construction or any
provision of this Guarantee.
SECTION 7.4 Severability. The provisions of this Guarantee are severable, and if
any clause or provision shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
in that jurisdiction only such clause or provision, or part thereof, and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision of this Guarantee in any jurisdiction.
SECTION 7.5 Notices. All notices, approvals, consents and other communications
to any party hereunder shall be in writing and sent by certified or registered
mail, return receipt requested, or by overnight delivery service, with all
charges prepaid to such party at its address set forth on Schedule A attached
hereto, or by facsimile transmission, promptly confirmed in writing, sent by
first class mail, to the telecopy number set forth on, Schedule A attached
hereto, or such other address or telecopy number as such party may hereafter
specify by notice to the Administrative Agent and the Guarantor. All such
notices, approvals, consents or other communications shall be deemed given (i)
if sent by certified or registered mail, five (5) Business Days after being
postmarked (ii) if sent by overnight delivery service, when received at the
address specified on Schedule A or when delivery is refused and (iii) if sent by
facsimile transmission, when receipt of such transmission is acknowledged.
SECTION 7.6 Remedies Cumulative. Each right, power and remedy of the Guaranteed
Parties provided in this Guarantee or now or hereafter existing at law or in
equity or by statute or otherwise shall be cumulative and concurrent and shall
be in addition to every other right, power or remedy provided for in this
Guarantee or now or hereafter existing at law or in equity or by statute or
otherwise. The exercise or partial exercise by the Guaranteed Parties of any one
or more of such rights, powers or remedies shall not preclude the simultaneous
or later exercise by the Guaranteed Parties of all such other rights, powers or
remedies, and no failure or delay on the part of the Guaranteed Parties to
exercise any such right power or remedy shall operate as a waiver thereof.
SECTION 7.7 Statute of Limitations. To the full extent permitted by applicable
law, the Guarantor hereby waives the right to plead any statute of limitations
as a defense to performance of its obligations under, or enforcement of, this
Guarantee.
SECTION 7.8 Final Expression. This Guarantee, together with any other agreement
executed in connection herewith, is intended by the parties as a final
expression of this Guarantee and is intended as a complete and exclusive
statement of the terms and conditions thereof. Acceptance of or acquiescence in
a course of performance rendered under this Guarantee shall not be relevant to
determine the meaning of this Guarantee even though the accepting or acquiescing
party had knowledge of the nature of the performance and opportunity for
objection.
SECTION 7.9 Financial Status. The Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of the Company and any and
all endorsers and other guarantors of any instrument or document evidencing all
or any part of the Obligations and of all other circumstances bearing upon the
risk of nonpayment of the Obligations or any part thereof that diligent inquiry
would reveal, and the Guarantor hereby agrees that the Guaranteed Parties shall
have no duty to advise the Guarantor of information known to the Guaranteed
Parties regarding such condition or any such circumstances. In the event the
Guaranteed Parties, in their discretion, undertake at any time or from time to
time to provide any such information to the undersigned, the Guaranteed Parties
shall be under no obligation (i) to undertake any investigation not a part of
their regular business routine, (ii) to disclose any information which pursuant





--------------------------------------------------------------------------------

9


to accepted or reasonable commercial lending practices the Guaranteed Parties
wish to maintain confidential, or (iii) to make any other or future disclosures
of such information or any other information to the Guarantor.
SECTION 7.10 Authority of Administrative Agent. The Guarantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Banks, be governed
by the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Guarantor, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Banks with full and valid authority so to act or refrain
from acting, and the Guarantor shall not be obligated or entitled to make any
inquiry respecting such authority.
SECTION 7.11 Assignability. This Guarantee shall be binding on the Guarantor and
its successors and permitted assigns and shall inure to the benefit of the
Guaranteed Parties and their respective successors, transferees and assigns (in
each case as permitted by the Credit Agreement). The Guarantor may not assign
this Guarantee.
SECTION 7.12 Non-Waiver. The failure of the Guaranteed Parties to enforce any
right or remedy hereunder, or promptly to enforce any such right or remedy,
shall not constitute a waiver thereof, nor give rise to any estoppel against the
Guaranteed Parties, nor excuse the Guarantor from its obligations hereunder.
SECTION 7.13 Termination. Subject to the provisions of Section 1.8 hereof, this
Guarantee shall terminate upon the receipt by each of the Guaranteed Parties of
evidence satisfactory to it of the payment (or prepayment) in full of the
Obligations and any other amounts which may be owing hereunder and the
termination of the Commitments, or the release of the Guarantor by the
Guaranteed Parties, whichever shall occur first. In addition, upon certification
by the Company that the Guarantor has been sold to a third party in compliance
with the provisions of the Credit Agreement, so long as no Default or Event of
Default has occurred and is continuing, this Guarantee shall terminate. At the
time of any such termination, the Guaranteed Parties, at the request and expense
of the Guarantor, will execute and deliver to the Guarantor a proper instrument
or instruments acknowledging the satisfaction and termination (as applicable) of
this Guarantee.
SECTION 7.14 Counterparts. This Guarantee may be executed in any number of
counterparts, and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
taken together shall constitute one and the same instrument.
SECTION 7.15 GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 7.16 Submission to Jurisdiction: Waivers. The Guarantor hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Guarantee, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof; provided, that
nothing contained herein will





--------------------------------------------------------------------------------

10


prevent any Bank or the Administrative Agent from bringing any action to enforce
any award or judgment or exercise any right hereunder in any other forum in
which jurisdiction can be established;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at its
address set forth on Schedule A hereto or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law;
(e)    waives the right to assert any counterclaims in respect of, and all
statutes of limitations which may be relevant to, such action or proceeding;
(f)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any such action or proceeding referred to in this
Section 7.16 against any Guaranteed Party unless such action or proceeding is
based on gross negligence, willful misconduct, miscalculation of amounts owed by
the Guarantor or knowing violations of law; and
(g)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 7.16 any special, exemplary, punitive, indirect or consequential damages
unless such damages are the result of willful misconduct or knowing violations
of law.
SECTION 7.17 Acknowledgement. The Guarantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Guarantee;
(b)    No Guaranteed Party has any fiduciary relationship to the Guarantor, and
the relationship between the Administrative Agent and the Guaranteed Parties, on
the one hand, and the Guarantor, on the other hand, is solely that of debtor and
creditor, and
(c)    no joint venture exists among the Guaranteed Parties or among the
Guarantor and the Guaranteed Parties.
SECTION 7.18 WAIVERS OF JURY TRIAL. THE GUARANTOR AND THE GUARANTEED PARTIES
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY COUNTERCLAIM THEREIN.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------

11


IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
and delivered as of the date set forth above.
ARROW ENTERPRISE COMPUTING SOLUTIONS, INC.


By:     
Name: Chris Stansbury
Title: Chief Financial Officer




ARROW ELECTRONICS (UK), INC.


By:     
Name: Chris Stansbury
Title: Chief Financial Officer





--------------------------------------------------------------------------------

12


SCHEDULE A TO SUBSIDIARY GUARANTEE
Notices
Address and Other Information:
•
Guarantors:     Arrow Electronics (UK), Inc.
c/o Arrow Electronics, Inc.
7459 South Lima Street
Englewood, Colorado 80112
Attention: Assistant Treasurer, Arrow Electronics
Telephone: +1-303-824-4558

•Arrow Enterprise Computing Solutions, Inc.
c/o Arrow Electronics, Inc.
7459 South Lima Street
Englewood, Colorado 80112
Attention: Assistant Treasurer, Arrow Electronics
Telephone: +1-303-824-4558
•
Administrative Agent:    JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, New York 10017
Attention: Dan Luby
Email: daniel.g.lubyjr@jpmorgan.com
Telephone: +1-212-270-6920

•
    With a copy to:

JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Floor 3, Ops 2
Newark, Delaware 19713
Attention: Thomas Defosse
Email: thomas.defosseiv@chase.com
Telephone: +1-302-634-1965

•










--------------------------------------------------------------------------------








EXHIBIT G-3 TO
CREDIT AGREEMENT
OPINIONS RELATING TO THE
FOREIGN SUBSIDIARY BORROWERS
Opinions for the Foreign Subsidiary Borrowers:
1.    The Foreign Subsidiary Borrower is validly existing and in good standing
(if applicable) under the laws of the jurisdiction of its organization (the
“Jurisdiction”).
20.The Foreign Subsidiary Borrower has the power and authority, and the legal
right, to make, deliver and perform its obligations under the Credit Agreement
and to borrow under the Credit Agreement. The Foreign Subsidiary Borrower has
taken all necessary corporate action to authorize the performance of its
obligations as a “Foreign Subsidiary Borrower” under the Credit Agreement and to
authorize the execution, delivery and performance of the Credit Agreement.
21.Except for consents, authorizations, approvals, notices and filings described
on an attached schedule, all of which have been obtained, made or waived and are
in full force and effect, no consent or authorization of, approval by, notice
to, filing with or other act by or in respect of, any Governmental Authority is
required in connection with the borrowings by the Foreign Subsidiary Borrower
under the Credit Agreement or with the execution, delivery, performance,
validity or enforceability of the Credit Agreement.
22.The Credit Agreement has been duly executed and delivered on behalf of the
Foreign Subsidiary Borrower.
23.The execution and delivery of the Credit Agreement by the Foreign Subsidiary
Borrower, the performance of its obligations thereunder, the consummation of the
transactions contemplated thereby, the compliance by the Foreign Subsidiary
Borrower with any of the provisions thereof, the borrowings under the Credit
Agreement and the use of proceeds thereof, all as provided therein, (a) will not
violate, or constitute a default under, any Requirement of Law of the Foreign
Subsidiary Borrower and (b) will not result in, or require, the creation or
imposition of any Lien on any of its properties or revenues pursuant to any such
Requirement of Law.
24.There are no taxes imposed by the Jurisdiction (a) on or by virtue of the
execution, delivery, enforcement or performance of the Credit Agreement or (b)
on any payment to be made by the Foreign Subsidiary Borrower pursuant to the
Credit Agreement other than any Non-Excluded Taxes payable by the Foreign
Subsidiary Borrower as provided in subsection 8.6 of the Credit Agreement.
25.To ensure the legality, validity, enforceability or admissibility in evidence
of the Credit Agreement, it is not necessary that the Credit Agreement or any
other Credit Documents or any other document be filed, registered or recorded
with, or executed or notarized before, any court of other authority of the
Jurisdiction or that any registration charge or stamp or similar tax be paid on
or in respect of the Credit Agreement.





--------------------------------------------------------------------------------

2


26.The Credit Agreement is in proper legal form under the laws of the
Jurisdiction for the enforcement thereof against the Foreign Subsidiary Borrower
under the laws of the Jurisdiction.
27.In any action or proceeding arising out of or relating to the Credit
Agreement in any court in the Jurisdiction, such court would recognize and give
effect to the choice of law provisions in the Credit Agreement wherein the
parties thereto agree that the Credit Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.
28.It is not necessary under the laws of the Jurisdiction (a) in order to enable
the Applicable Administrative Agent and the Banks or any of them to enforce
their respective rights under the Credit Agreement or (b) by reason of the
execution of the Credit Agreement [or the Joinder Agreement to which the Foreign
Subsidiary Borrower is a party] or the performance of the Credit Agreement that
any of them should be licensed, qualified or entitled to carry on business in
the Jurisdiction.
29.Neither the Applicable Administrative Agent nor any of the Banks will be
deemed to be resident, domiciled, carrying on business or subject to taxation in
the Jurisdiction merely by reason of the execution of the Credit Agreement [or
the Joinder Agreement to which the Foreign Subsidiary Borrower is a party] or
the performance or enforcement of any thereof. The performance by the Applicable
Administrative Agent and the Banks or any of them of any action required or
permitted under the Credit Agreement will not violate any law or regulation, or
be contrary to the public policy, of the Jurisdiction.
30.If any judgment of a competent court referred to in Section 15.14(a)(i) of
the Credit Agreement were rendered against the Foreign Subsidiary Borrower in
connection with any action arising out of or relating to the Credit Agreement,
such judgment would be recognized and could be sued upon in the courts of the
Jurisdiction, and such courts would grant a judgment which would be enforceable
against the Foreign Subsidiary Borrower in the Jurisdiction without any retrial
unless it is shown that (a) the foreign court did not have jurisdiction in
accordance with its jurisdictional rules, (b) the party against whom the
judgment of such foreign court was obtained had no notice of the proceedings or
(c) the judgment of such foreign court was obtained through collusion or fraud
or was based upon clear mistake of fact or law.
The foregoing opinions may be subject to customary assumptions and
qualifications.







--------------------------------------------------------------------------------








EXHIBIT H TO
CREDIT AGREEMENT
FORM OF
CERTIFICATE OF RESPONSIBLE OFFICER
PURSUANT TO SUBSECTION 11.2(b)
Pursuant to subsection 11.2(b) of the THIRD AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of December 14, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms defined therein being
used herein as therein defined), among ARROW ELECTRONICS, INC., the Subsidiary
Borrowers from time to time parties thereto, the several Banks from time to time
parties thereto, BNP PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA,
MUFG BANK, LTD., ING BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD. and SUMITOMO
BANKING CORPORATION as Syndication Agents, JPMORGAN CHASE BANK, N.A., BNP
PARIBAS SECURITIES CORP., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF NOVA SCOTIA, MUFG BANK, LTD., ING BANK N.V., DUBLIN BRANCH, MIZUHO
BANK, LTD. and SUMITOMO MITSUI BANKING CORPORATION as Joint Lead Arrangers and
Joint Bookrunners, JPMORGAN CHASE BANK, N.A., as Administrative Agent, the
undersigned, [Responsible Officer of the Company] (the “Responsible Officer”),
hereby certifies, to the best of his/her knowledge, as follows:
1.    [For the fiscal year of the Company ending ________ __, ____, the Company
has observed or performed all of its covenants and other agreements contained in
the Credit Agreement and the other Credit Documents to which it is a party to be
observed or performed by it, I have obtained no knowledge of any Default or
Event of Default except as specified herein [specify Default or Event of
Default, if any];]
31.The financial statements delivered concurrently herewith pursuant to
subsections 11.1(a) and (b) of the Credit Agreement fairly present the
consolidated (or consolidating, as appropriate) financial position and results
of operations of the Company and its consolidated Subsidiaries in accordance
with GAAP applied consistently throughout the periods reflected therein and with
the prior periods (except as approved by the accountants performing such audit
or the Responsible Officer making such certification, as the case may be, and
disclosed therein).
32.The calculations set forth on Schedule A hereto support the statement in
paragraph 1 above in respect of subsections 12.1(a) and (b) and 12.2 of the
Credit Agreement.







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this Certificate to be executed on
its behalf by the undersigned on and as of the __ day of _________, 20___.
ARROW ELECTRONICS, INC.
By: _____________________
Name:
Title:







--------------------------------------------------------------------------------


            


EXHIBIT I TO
CREDIT AGREEMENT
FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Bank under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any Letters of Credit, guarantees, Committed Rate Loan, Competitive
Advance Loan, Swing Line Loan and Local Currency Loan included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Bank) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.


1.    Assignor:        ______________________________


2.
Assignee:        ______________________________

[and is an affiliate/Approved Fund of [identify Bank]]


3.
Borrower(s):        ______________________________



4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement



5.
Credit Agreement:    The THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of December 14, 2018, among ARROW ELECTRONICS, INC.,






--------------------------------------------------------------------------------

    




the Subsidiary Borrowers from time to time parties thereto, the several Banks
from time to time parties thereto, BNP PARIBAS, BANK OF AMERICA, N.A., THE BANK
OF NOVA SCOTIA, MUFG BANK, LTD., ING BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD.
and SUMITOMO BANKING CORPORATION as Syndication Agents, JPMORGAN CHASE BANK,
N.A., BNP PARIBAS SECURITIES CORP., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, THE BANK OF NOVA SCOTIA, MUFG BANK, LTD., ING BANK N.V., DUBLIN
BRANCH, MIZUHO BANK, LTD. and SUMITOMO MITSUI BANKING CORPORATION as Joint Lead
Arrangers and Joint Bookrunners, JPMORGAN CHASE BANK, N.A., as Administrative
Agent.


2



--------------------------------------------------------------------------------

    






6.
Assigned Interest:

    
Facility Assigned
Aggregate Amount of Commitment/Loans for all Banks
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
“Revolving Commitment”
$
$
   %
“Swing Line Commitment”,
$
$
   %
“Committed Rate Loan”,
$
$
   %
“Swing Line Loan”,
$
$
   %



Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.




3



--------------------------------------------------------------------------------

    




The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


_________________________________
NAME OF ASSIGNOR


By: _____________________
Name:
Title:


ASSIGNEE


_________________________________
NAME OF ASSIGNEE


By: _____________________
Name:
Title:


4



--------------------------------------------------------------------------------

    




[Consented to:]


J.P. CHASE BANK, N.A.,
As an Issuing Bank, Swing Line Bank and the Administrative Agent


By: _____________________
Name:
Title:

BANK OF AMERICA, N.A.,
as an Issuing Bank and as a Swing Line Bank

By:                    
Name:    
Title:    


THE BANK OF NOVA SCOTIA,
as an Issuing Bank and as a Swing Line Bank

By:                    
Name:    
Title:    


BNP PARIBAS,
as an Issuing Bank and as a Swing Line Bank

By:                    
Name:    
Title:    


By:                    
Name:    
Title:    


MUFG BANK, LTD.,
as an Issuing Bank and as a Swing Line Bank

By:                    
Name:    
Title:    


ING BANK N.V., DUBLIN BRANCH,
as an Issuing Bank and as a Swing Line Bank


By:                    
Name:    
Title:    


MIZUHO BANK, LTD.,


5



--------------------------------------------------------------------------------

    




as an Issuing Bank as a Swing Line Bank


By:                    
Name:    
Title:    




SUMITOMO MITSUI BANKING CORPORATION,
as an Issuing Bank and as a Swing Line Bank


By:                    
Name:    
Title:    




[ARROW ELECTRONICS, INC.  


By: _____________________
Name:
Title:]




6



--------------------------------------------------------------------------------


    








ANNEX 1


THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 14, 2018,
among ARROW ELECTRONICS, INC., the Subsidiary Borrowers from time to time
parties thereto, the several Banks from time to time parties thereto, BNP
PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA, MUFG BANK, LTD., ING
BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD. and SUMITOMO BANKING CORPORATION as
Syndication Agents, JPMORGAN CHASE BANK, N.A., BNP PARIBAS SECURITIES CORP.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, THE BANK OF NOVA SCOTIA,
MUFG BANK, LTD., ING BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD. and SUMITOMO
MITSUI BANKING CORPORATION as Joint Lead Arrangers and Joint Bookrunners,
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
    


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements specified in the Credit Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Bank, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Bank thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Bank thereunder, (iv) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 11.1 thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other Bank
and (v) if it is a Non-U.S. Bank, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Bank, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Bank, including its
obligation pursuant to subsection 8.6 of the Credit Agreement and (c) appoints
and authorizes the Applicable Administrative Agent, each Swing


7



--------------------------------------------------------------------------------

    








Line Bank and each Issuing Bank to take such action as agent on its behalf and
to exercise such powers and discretion under the Credit Agreement or any
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent, each Swing Line Bank and each Issuing Bank, as the
case may be, by the terms thereof, together with such powers as are incidental
thereto..


2. Payments. From and after the Effective Date, the Applicable Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.


8



--------------------------------------------------------------------------------


            


EXHIBIT J-1 TO
CREDIT AGREEMENT




FORM OF EXTENSION REQUEST
__________, 20__
JPMorgan Chase Bank, N.A., as Administrative Agent
EXTENSION REQUEST, dated as of the date set forth below, entered into pursuant
to the THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 14,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein being used herein as therein defined),
among ARROW ELECTRONICS, INC., the Subsidiary Borrowers from time to time
parties thereto, the several Banks from time to time parties thereto, BNP
PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA, MUFG BANK, LTD., ING
BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD. and SUMITOMO BANKING CORPORATION as
Syndication Agents, JPMORGAN CHASE BANK, N.A., BNP PARIBAS SECURITIES CORP.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, THE BANK OF NOVA SCOTIA,
MUFG BANK, LTD., ING BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD. and SUMITOMO
MITSUI BANKING CORPORATION as Joint Lead Arrangers and Joint Bookrunners,
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
Pursuant to Section 2.13(a) of the Credit Agreement, the Company hereby requests
that the Banks extend the Termination Date now in effect by a period of one
year, to December 14, [2024/2025].
 
Very truly yours,
ARROW ELECTRONICS, INC.
By____________________________
Name:
Title:







--------------------------------------------------------------------------------


            


EXHIBIT J-2 TO
CREDIT AGREEMENT


FORM OF CONTINUATION NOTICE
__________, 20__


JPMorgan Chase Bank, as Administrative Agent

CONTINUATION NOTICE, dated as of the date set forth below, entered into pursuant
to the THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 14,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein being used herein as therein defined),
among ARROW ELECTRONICS, INC., the Subsidiary Borrowers from time to time
parties thereto, the several Banks from time to time parties thereto, BNP
PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA, MUFG BANK, LTD., ING
BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD. and SUMITOMO BANKING CORPORATION as
Syndication Agents, JPMORGAN CHASE BANK, N.A., BNP PARIBAS SECURITIES CORP.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, THE BANK OF NOVA SCOTIA,
MUFG BANK, LTD., ING BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD. and SUMITOMO
MITSUI BANKING CORPORATION as Joint Lead Arrangers and Joint Bookrunners,
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The undersigned Bank is delivering this Continuation Notice in response to the
Extension Request dated __________, 20__. Pursuant to Section 2.13(a) of the
Credit Agreement, the undersigned Bank hereby consents, in its sole discretion,
to the extension of the Termination Date to December 14, [2024/2025], as
requested by the Company in the Extension Request.
Very truly yours,
[NAME OF BANK]


By____________________________
Name:
Title:







--------------------------------------------------------------------------------


            


EXHIBIT K TO
CREDIT AGREEMENT


FORM OF NEW BANK SUPPLEMENT
SUPPLEMENT, dated _______ __, to the THIRD AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of December 14, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms defined therein being
used herein as therein defined), among ARROW ELECTRONICS, INC., the Subsidiary
Borrowers from time to time parties thereto, the several Banks from time to time
parties thereto, BNP PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA,
MUFG BANK, LTD., ING BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD. and SUMITOMO
BANKING CORPORATION as Syndication Agents, JPMORGAN CHASE BANK, N.A., BNP
PARIBAS SECURITIES CORP., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF NOVA SCOTIA, MUFG BANK, LTD., ING BANK N.V., DUBLIN BRANCH, MIZUHO
BANK, LTD. and SUMITOMO MITSUI BANKING CORPORATION as Joint Lead Arrangers and
Joint Bookrunners, JPMORGAN CHASE BANK, N.A., as Administrative Agent.
W I T N E S S E T H:
WHEREAS, the Credit Agreement provides in subsection 2.10 thereof that any bank
or financial institution, although not originally a party thereto, may become a
party to the Credit Agreement in accordance with the terms thereof by executing
and delivering to the Borrowers and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and
WHEREAS, the undersigned was not an original party to the Credit Agreement but
now desires to become a party thereto;
NOW, THEREFORE, the undersigned hereby agrees as follows:
The undersigned agrees to be bound by the provisions of the Credit Agreement and
agrees that it shall, on the date this Supplement is accepted by the Borrowers
and the Administrative Agent, become a Bank for all purposes of the Credit
Agreement to the same extent as if originally a party thereto, with a Revolving
Commitment of $__________________.
The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Supplement and to consummate the transactions contemplated hereby and to become
a Bank under the Credit Agreement, (ii) from and after the date hereof, it shall
be bound by the provisions of the Credit Agreement as a Bank thereunder and, to
the extent of its Commitment, shall have the obligations of a Bank thereunder,
(iii) it has received a copy of the Credit Agreement, together with copies of
the most recent financial statements delivered pursuant to Section 11.1 thereof,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Supplement on the basis
of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Bank and (v) if it is a
Non-U.S. Bank, attached to this Supplement is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the undersigned, (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent or any other Bank, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents and (ii) it will be bound by the provisions of the Credit
Agreement and perform in accordance with their terms all of the obligations
which by the terms of





--------------------------------------------------------------------------------

    




the Credit Documents are required to be performed by it as a Bank, including its
obligations pursuant to subsection 8.6 of the Credit Agreement and (c) appoints
and authorizes the Administrative Agent, each Swing Line Bank and each Issuing
Bank to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent, each
Swing Line Bank and each Issuing Bank, as the case may be, by the terms thereof,
together with such powers as are incidental thereto.
The undersigned agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the undersigned designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Company, the Loan Parties and their
affiliates or their respective securities) will be made available and who may
receive such information in accordance with the undersigned’s compliance
procedures and applicable laws, including Federal and state securities laws.


2



--------------------------------------------------------------------------------

    




IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date set forth above.
[NAME OF NEW BANK]
By:         

Title:
Accepted this _____ day of
______________, 20__
ARROW ELECTRONICS, INC.
By:         

Title:
Accepted this _____ day of
______________, 20__
[OTHER BORROWERS]
By:         

Title:
Accepted this _____ day of
______________, 20__
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:         

Title:


3



--------------------------------------------------------------------------------

    








4



--------------------------------------------------------------------------------






EXHIBIT L TO
CREDIT AGREEMENT


FORM OF REVOLVING COMMITMENT INCREASE SUPPLEMENT
SUPPLEMENT, dated _______ __,20__ to the THIRD AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of December 14, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms defined therein being
used herein as therein defined), among ARROW ELECTRONICS, INC., the Subsidiary
Borrowers from time to time parties thereto, the several Banks from time to time
parties thereto, BNP PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA,
MUFG BANK, LTD., ING BANK N.V., DUBLIN BRANCH, MIZUHO BANK, LTD. and SUMITOMO
BANKING CORPORATION as Syndication Agents, JPMORGAN CHASE BANK, N.A., BNP
PARIBAS SECURITIES CORP., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF NOVA SCOTIA, MUFG BANK, LTD., ING BANK N.V., DUBLIN BRANCH, MIZUHO
BANK, LTD. and SUMITOMO MITSUI BANKING CORPORATION as Joint Lead Arrangers and
Joint Bookrunners, JPMORGAN CHASE BANK, N.A., as Administrative Agent.


W I T N E S S E T H:
WHEREAS, pursuant to the provisions of subsection 2.10 of the Credit Agreement,
the undersigned may increase the amount of its Revolving Commitment in
accordance with the terms thereof by executing and delivering to the Borrowers
and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and
WHEREAS, the undersigned now desires to increase the amount of its Revolving
Commitment under the Credit Agreement;
NOW THEREFORE, the undersigned hereby agrees as follows:
1. The undersigned agrees, subject to the terms and conditions of the Credit
Agreement, that on the date this Supplement is accepted by the Borrowers and the
Administrative Agent it shall have its Revolving Commitment increased by
$______________, thereby making the amount of its Revolving Commitment
$______________.
IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date set forth above.
[NAME OF BANK]
By:         

Title:





--------------------------------------------------------------------------------





Accepted this _____ day of
______________, 20__
ARROW ELECTRONICS, INC.
By:         

Title:
[OTHER BORROWERS]
By:         

Title:
Accepted this _____ day of
______________, 20__
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:         

Title:





--------------------------------------------------------------------------------


EXHIBIT M-1


[FORM OF]
TAX CERTIFICATE
(For Non-U.S. Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of December 14, 2018 (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among Arrow Electronics, Inc., the
Subsidiary Borrowers, BNP Paribas, Bank of America, N.A., The Bank of Nova
Scotia, MUFG Bank, Ltd., ING Bank N.V., Dublin Branch, Mizuho Bank, Ltd. and
Sumitomo Mitsui Banking Corporation as syndication agents for the Banks
thereunder, JPMorgan Chase Bank, N.A., as Administrative Agent, for the Banks
thereunder and each Bank from time to time party thereto.
Pursuant to the provisions of Section 8.6 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to any Borrower
as described in Section 881(c)(3)(C) of the Code and (v) the interest payments
in question are not effectively connected with the undersigned's conduct of a
U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided in this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent and (2) the undersigned shall
have at all times furnished the Company and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF BANK]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]









--------------------------------------------------------------------------------


EXHIBIT M-2


[FORM OF]
TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of December 14, 2018 (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among Arrow Electronics, Inc., the
Subsidiary Borrowers, BNP Paribas, Bank of America, N.A., The Bank of Nova
Scotia, MUFG Bank, Ltd., ING Bank N.V., Dublin Branch, Mizuho Bank, Ltd. and
Sumitomo Mitsui Banking Corporation, as syndication agents for the Banks
thereunder, JPMorgan Chase Bank, N.A., as Administrative Agent, for the Banks
thereunder and each Bank from time to time party thereto.
Pursuant to the provisions of Section 8.6 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “ten percent shareholder” of any Borrower within the meaning
of Section 881(c)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to any Borrower as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Bank in
writing and (2) the undersigned shall have at all times furnished such Bank with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]







--------------------------------------------------------------------------------


EXHIBIT M-3




[FORM OF]
TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of December 14, 2018 (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among Arrow Electronics, Inc., the
Subsidiary Borrowers, BNP Paribas, Bank of America, N.A., The Bank of Nova
Scotia, MUFG Bank, Ltd., ING Bank N.V., Dublin Branch, Mizuho Bank, Ltd. and
Sumitomo Mitsui Banking Corporation, as syndication agents for the Banks
thereunder, JPMorgan Chase Bank, N.A., as Administrative Agent, for the Banks
thereunder and each Bank from time to time party thereto.
Pursuant to the provisions of Section 8.6 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to any Borrower as described in Section 881(c)(3)(C) of the Code and
(vi) the interest payments in question are not effectively connected with the
undersigned's or its direct or indirect partners/members' conduct of a
U.S. trade or business.
The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Bank and (2) the
undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]





--------------------------------------------------------------------------------











-Active.12520089.4        

--------------------------------------------------------------------------------


EXHIBIT M-3




[FORM OF]
TAX CERTIFICATE
(For Non-U.S. Banks That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of December 14, 2018 (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among Arrow Electronics, Inc., the
Subsidiary Borrowers, BNP Paribas, Bank of America, N.A., The Bank of Nova
Scotia, MUFG Bank, Ltd., ING Bank N.V., Dublin Branch, Mizuho Bank, Ltd. and
Sumitomo Mitsui Banking Corporation, as syndication agents for the Banks
thereunder, JPMorgan Chase Bank, N.A., as Administrative Agent, for the Banks
thereunder and each Bank from time to time party thereto.
Pursuant to the provisions of Section 8.6 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, (v) none of its direct
or indirect partners/members is a “controlled foreign corporation” related to
any Borrower as described in Section 881(c)(3)(C) of the Code and (vi) the
interest payments in question are not effectively connected with the
undersigned's or its direct or indirect partners/members' conduct of a
U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Company with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF BANK]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]



